                 Case 20-12017-JTD              Doc 55       Filed 11/05/20         Page 1 of 95




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:
                                                             Chapter 11 (Small Business Subchapter V)
                                1
    AFTERMASTER, INC.,                                       Case No. 20-12017-JTD

                   Debtor.


                            SMALL BUSINESS DEBTOR’S PLAN OF
                                   REORGANIZATION

You are encouraged to carefully review the full text of this document, including all exhibits and
attachments, before deciding how to vote on the Plan. To assist you in your review, please note
that a list of definitions and a section of frequently asked questions appear at the end of this
document.

IN ADDITION TO CASTING YOUR VOTE TO ACCEPT OR REJECT THE PLAN, YOU
MAY OBJECT TO CONFIRMATION OF THE PLAN. IF YOU WISH TO OBJECT TO
CONFIRMATION OF THE PLAN, YOU MUST DO SO BY DECEMBER 8, 2020 AT 4:00
PM.

YOUR BALLOT STATING HOW YOU ARE VOTING ON THE PLAN MUST BE
RETURNED BY DECEMBER 8, 2020. THE BALLOT MUST BE MAILED TO THE
FOLLOWING ADDRESS: GELLERT SCALI BUSENKELL & BROWN, LLC, 1201 N.
ORANGE STREET, SUITE 300, WILMINGTON, DE 19801 (ATTN: CHARLES J.
BROWN, ESQUIRE)

A HEARING ON THE CONFIRMATION OF THE PLAN IS SCHEDULED FOR
DECEMBER 21, 2020 AT 2:00 PM. AT THE U.S. BANKRUPTCY COURT, DISTRICT
OF DELAWARE, 824 N. MARKET STREET, WILMINGTON, DELAWARE 19801.

Your rights may be affected by this Plan. You should consider discussing this document with an
attorney.




1
  The last four digits of the Debtor’s federal tax identification number are 7953. The Debtor’s service address for the
purpose of this chapter 11 case is: Aftermaster, Inc., Attn: Larry Ryckman, 6671 Sunset Blvd., Suite 1520, Los
Angeles, CA 90028.
      Case 20-12017-JTD   Doc 55   Filed 11/05/20   Page 2 of 95




Dated: November 5, 2020
Wilmington, Delaware         GELLERT SCALI BUSENKELL & BROWN, LLC

                              /s/ Charles J. Brown, III
                              Charles J. Brown, III (DE 3368)
                              Ronald S. Gellert (DE 4259)
                              Holly Megan Smith (DE 6497)
                              1201 N. Orange St., Suite 300
                              Wilmington, Delaware 19801
                              Telephone: (302) 425-5800
                              Facsimile: (302) 425-5814
                              Email: cbrown@gsbblaw.com
                                     rgellert@gsbblaw.com
                                     hmegansmith@gsbblaw.com
              Case 20-12017-JTD           Doc 55       Filed 11/05/20    Page 3 of 95




               SUMMARY OF THE PLAN AND DISTRIBUTIONS TO CREDITORS
       The Debtor represents that the value of the property to be distributed under the Plan

during the term of the Plan is not less than the Debtor’s projected disposable income (see Five

Year Projection attached hereto as Exhibit A) for the term of the Plan. The Plan provides for the

full payment of secured, administrative, and priority claims in accordance with the Bankruptcy

Code. The following represents an estimate of the distribution of the Debtor’s plan payments:

       A. Administrative/Priority Claims

               1. Attorney’s fees and Costs                             $25,000.00

               2. Subchapter V Trustee fees                             $10,000.00

               3. Other Administrative Claims                           $0.00

               4. Other Priority Claims                                 $0.00

       B. Total Distribution to Class 1 Creditors                       $301,707.45

       C. Total Distribution to Class 2 Creditors                       $349,987.93

       D. Total Distribution to Class 3 Creditors                       $0.00

       E. Total Distribution to Class 4 Creditors                       $250,000.00

       F. Base Amount                                                   $936,695.38




                                                   1
              Case 20-12017-JTD          Doc 55       Filed 11/05/20   Page 4 of 95




       CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

               1.      The Debtor has classified all claims and interests in accordance with

§§ 1122, 1123, and 1190 of the Bankruptcy Code. The classification of claims and proposed

treatment within each class is as follows:

                       A.      Administrative Priority. Administrative Priority claims pursuant

to § 507(a)(2) of the Bankruptcy Code who are treated as such in this Plan include the Subchapter

V Trustee and Debtor’s Counsel, Gellert Scali Busenkell & Brown, LLC. Any other parties

claiming administrative expense priority shall file an application to approve their respective

asserted administrative claim priority status no later than thirty (30) days after the Effective Date

of the Plan. Administrative Priority Claims will be paid in full. Debtor estimates Administrative

Priority Claims to total approximately thirty-five thousand dollars ($35,000.00).

                       B.      Class 1. The Class 1 claim is the Secured Claim of Auctus Fund,

LLC, in the amount of $1,575,000.00. The Class 1 claim is secured by liens on substantially all of

the Debtor’s assets, the value of which is $301,707.45 in the aggregate. The Class 1 claim is

impaired. Commencing on the Effective Date, the Class 1 claim shall be paid by the Debtor as

follows from funds to be distributed by the Subchapter V Trustee: forty-two (42) monthly

payments of $7,183.51, beginning the eighteenth (18th) month after the Effective Date of this Plan,

the completion of which will satisfy the Class 1 claim in full. Any deficiency claim of the Class 1

claimant will be treated in accordance with class 3.

                       C.      Class 2. Class 2 claims are the priority tax claims of the Internal

Revenue Service in the amount of $298,994.83 and the State of California, Employment

Development Dept., in the amount of $50,993.17. Holders of Class 2 Claims shall be paid in full

by the Debtor to the Subchapter V Trustee in sixty (60) equal monthly installments, together with



                                                  2
               Case 20-12017-JTD           Doc 55       Filed 11/05/20   Page 5 of 95




interest at the rate of six percent (6%) per annum.

                        D.      Class 3.    Class 3 claimants are holders of allowed General

Unsecured Claims without Priority. Holders of Allowed General Unsecured Claims shall be paid

pro rata from all remaining funds paid by the Debtor to the Subchapter V Trustee. The Debtor

estimates that amount to be approximately $0.00. All creditors not otherwise previously identified

shall participate as Class 3 creditors.

                        E.      Class 4. Class 4 claimants consist of the claims of Sundance

Financial Corp., and Cowboy MD LLC (the “DIP Lender”) pursuant to the Promissory Note dated

August 31, 2020 under which the DIP Lender loaned the Debtor $250,000.00 in post-petition

financing (the “DIP Note”). If this Plan is confirmed on or before November 30, 2020, the monies

loaned by the DIP Lender will be converted to equity, and Class 4 claimants will be treated in

accordance with Class 5 claimants. If the Plan is confirmed after November 30, 2020, class 4

claimants will be paid in accordance with the repayment terms of the DIP Note: sixty (60) monthly

payments at an annual interest rate of ten percent (10%).

                        E.      Class 5.     Class 5 claimants consist of the interests of the

stockholders of the Debtor. The Class 5 claimants shall retain their ownership interest of the

Debtor.

                        F.      Class 6. Class 6 claimants consist of the interest of any holder of

any warrant interests entitling the holder to purchase of shares of the Debtor. The Class 6 claimants

are impaired and are not entitled to vote on the Plan and shall be conclusively presumed to have

rejected the Plan. All warrants shall be cancelled and shall receive no distribution.




                                                    3
               Case 20-12017-JTD          Doc 55       Filed 11/05/20   Page 6 of 95




       2.      Disputed Claims

                       A.        A disputed claim is a claim that has not been allowed or disallowed

by a final non-appealable order of the Bankruptcy Court and, either:

                                 i.     is a Proof of Claim that has been filed or deemed filed, and

to which the Debtor or another party in interest has filed an objection, and/or has indicated that the

Proof of Claim is disputed; or

                                 ii.    no Proof of Claim has been filed, and the Debtor has

scheduled such claim as disputed, contingent or unliquidated.

                       B.        Delay of Distribution on a Disputed Claim

       No distribution will be made on a disputed claim unless the claim is allowed by a final non-

appealable order.

                       C.        Settlement of Disputed Claims

       The Debtor will have the power and authority to settle and compromise a disputed claim

with court approval and compliance with Federal Rule of Bankruptcy Procedure 9019.

               3.      General

       The payments, distributions, and other treatments provided in respect of each Allowed

Claim or Interest shall be in complete satisfaction, discharge and release of such Allowed Claim,

except as otherwise expressly provided.         Notwithstanding any other provision of the Plan

specifying a date or time for the payment or distribution of consideration hereunder, payments and

distributions in respect of any Claim and Interest which at such date or time is disputed,

unliquidated, or contingent shall not be made until such Claim or Interest becomes an Allowed

Claim or Allowed Interest, whereupon such payment and distributions shall be made promptly,

together with any interest accrued thereon in accordance with the provisions of this Plan.



                                                   4
               Case 20-12017-JTD          Doc 55        Filed 11/05/20   Page 7 of 95




       PAYMENTS TO CREDITORS UNDER PLAN

       Unless otherwise provided in this Plan, funds received by the Trustee or otherwise included

in this Plan but not specifically disbursed directly to a secured creditor under this Plan, shall be

used to pay the following claims in the priority indicated:

                       1.      Pursuant to § 1191(e) of the Bankruptcy Code, the payment of

claims entitled to priority under § 507(a)(2) and § 507(a)(3) of the Bankruptcy Code shall be paid

in full prior to the payment of all other claims.

                       2.       Except as provided in § 1191(e) of the Bankruptcy Code, all claims

entitled to priority under § 507 of the Bankruptcy Code shall be paid in accordance with

§ 1129(a)(9) of the Bankruptcy Code.

                       3.      All secured claims shall be paid in accordance with § 1129(b)(2)(A),

§ 1191(b), and § 1191(c) of the Bankruptcy Code.

                       4.      After payment of the foregoing claims, sums received by the Trustee

shall be paid, on a pro-rata basis, to allowed general unsecured claims.

                       5.      In accordance with § 1191 of the Bankruptcy Code and the terms of

this Plan, the Debtor shall retain the Debtor’s interest in property of the estate.

       SECURED CLAIMS GENERALLY

       The term “secured claim” as used in this Plan shall be consistent with § 506 of the

Bankruptcy Code, and shall mean an allowed claim in an amount equal to the present value of the

applicable creditor’s interest in the Debtor’s interest in the property, or in the amount subject to

setoff, as may be established by the Claimant’s Proof of Claim, the Plan, the Confirmation Order,

or separate Order of the Court.



                                                    5
              Case 20-12017-JTD        Doc 55       Filed 11/05/20   Page 8 of 95




       TRUSTEE COMPENSATION

       The Trustee shall be paid for services rendered in this Chapter 11 case an Administrative

Priority Claim under § 507 of the Bankruptcy Code and pursuant to Article V of this Plan. All

fees and expenses requested by the Trustee are subject to review and approval by the Court under

§§ 329 and 330 of the Bankruptcy Code.

       ATTORNEY COMPENSATION

       The Debtor’s attorney, Gellert Scali Busenkell & Brown, LLC, shall be paid for the

services rendered to the Debtor herein as an Administrative Priority Claim under § 507 of the

Bankruptcy Code and pursuant to Article V of this Plan. All fees and expenses requested by the

Debtor’s attorney are subject to review and approval by the Court under §§ 329 and 330 of the

Bankruptcy Code.

                                ARTICLE 1
               HISTORY OF THE BUSINESS OPERATIONS OF THE DEBTOR

               1.1.    Nature of the Debtor’s Business.

       The Debtor is an audio technology company. The Debtor and its subsidiaries are engaged

in the development and commercialization of audio and video technologies for professional and

consumer use, including AfterMaster audio, ProMaster, Aftermaster Pro and MyStudio.

               1.2.    History of Business Operations of the Debtor
       As of June 30, 2016, the Debtor, through an affiliate, operated six recording and mastering

studios at its Hollywood California facility. AfterMaster Audio Technology is an internally-

developed mastering, remastering and audio processing technology. AfterMaster Pro is a personal

audio re-mastering device. Aftermaster Pro transforms the audio of television, smartphone,

headphones, laptop, tablet, gaming unit, or virtually any audio-enabled device. ProMaster is an

online music mastering, streaming and storage service designed for independent artists, which
                                                6
                Case 20-12017-JTD            Doc 55           Filed 11/05/20    Page 9 of 95




utilizes audio technologies developed by it. ProMaster will master a user's uploaded music and

allows them to compare up to 90 seconds of their original to the newly mastered songs.

                  1.3      Filing of the Debtor’s Chapter 11 Case.
        On August 28, 2020, the Debtor filed a voluntary petition for relief under chapter 11,

subchapter V of the Bankruptcy Code. The Chapter 11 case is pending in the Bankruptcy Court in

the District of Delaware.

                  1.4.     Legal Structure and Ownership.
        The Debtor is a corporate entity organized under the laws of the State of Delaware. The

owners of the Debtor. The Debtor’s officers controlling shareholders at the time of the filing of

this case are as follows:




                  1.5.     Debtor’s Assets.
        The Debtor’s Assets are comprised of the following and are subject to the blanket lien of

Auctus Fund, LLC:

 Asset                                                        Scheduled Value      Market Value
 Operating Account, Fortress Bank                             $480.00              $480.00
 Deposit held by Quik Tek Assembly for Printed Circuit        290,235.00           $0.00
 Boards
 Deposit held by Irell and Manella, Farjami and Farjami       $26,938.00           $26,938.00
 for legal service retainer
 Rent Deposits for Trio Management                            $3,986.20            $3,986.20
 Rent Deposits for SJS Development                            $5,256.53            $5,256.53
 Inventory (raw materials, work in progress, finished         $150,000.00          $65,000.00
 goods)

                                                          7
              Case 20-12017-JTD            Doc 55        Filed 11/05/20     Page 10 of 95



Office Furniture, Fixtures and Equipment                 $40,046.72                  $40,046.72
Patents and Trademarks                                   $100,000.00                 $50,000.00
Website domains                                          $10,000.00                  $10,000.00
Causes of Action against Third Parties                   Unknown                     $0.00
Portable Studio Kiosks, Mobile Studio                    $100,000.00                 $100,000.00
TOTAL                                                    $726,942.45                 $301,707.45



                 1.6.      Debtor’s Liabilities.
       The Debtor’s Liabilities are as follows:

Creditor                           Nature of Debt                                         Amount Owed
Auctus Fund LLC                    Disputed Debt secured by all assets                    $1,575,000.00
Internal Revenue Service           Tax claim                                              $298,994.83
State of California                Tax claim                                              $50,993.17
Auctus Fund LLC                    Disputed unsecured claim pursuant to promissory        $585,332.81
                                   note
Bruce Pivoc                        Unsecured claim pursuant to promissory note            $36,294.52
Carebourn Capital LLC              Disputed Unsecured claim pursuant to promissory        $593,928.89
                                   note
Cheryl Hintzen                     Disputed Unsecured claim pursuant to promissory        $175,893.89
                                   note
Crossover Capital Fund, LLC I      Disputed Unsecured claim pursuant to promissory        $593,928.89
and II                             note
GS Capital Partners LLC            Disputed Unsecured claim pursuant to promissory        $149,096.64
                                   note
Haynie & Company                   Unsecured claim for accounting fees                    $130,605.72
Hover 17, LLC                      Unsecured claim pursuant to promissory note and        $77,333.40
                                   rent
Infinity Power and Controls,       Disputed unsecured claim for manufacturing dues        $414,077.00
LLC
Ira Gaines                         Disputed unsecured claim pursuant to promissory        $1,020,807.18
                                   note
JSJ Investments, Inc.              Disputed unsecured claim pursuant to promissory        $177,517.70
                                   note
Michael D. Schwitz                 Unsecured claim pursuant to promissory note            $10,000.00
Mike and Ann Metzler               Unsecured claim pursuant to promissory note            $194,602.74
Munch Hardt PC                     Unsecured claim for legal fees                         $7,852.00
Norton Rose Fulbright US LLP       Unsecured claim for legal fees                         $61,878.00
Odyssey Capital Funding LLC        Disputed unsecured claim pursuant to promissory        $514,234.52
                                   note
Red Clover Capital LLC             Disputed unsecured claim pursuant to promissory        $81,879.18
                                   note
Steelhouse Inc.                    Unsecured claim for website advertising fees           $424,978.00
West Corporation                   Unsecured claim                                        $10,509.00
Weststar Multimedia                Unsecured claim                                        $15,000.00
Entertainment
TOTAL                                                                                     $5,625,738.08




                                                     8
             Case 20-12017-JTD         Doc 55       Filed 11/05/20   Page 11 of 95




               1.7.    Current and Historical Financial Conditions.
       The Debtor’s financial condition is reflected in the Debtor’s Quarterly Report for

the quarter ending March 31,2020 attached hereto as Exhibit B.

               1.8.    Events Leading to the Filing of the Bankruptcy Case.

       The Debtor encountered financial challenges due to quality controls issues with its

products. The Debtor terminated its relationship with its previous manufacturer and has been

engaged in litigation with that entity. The Debtor has engaged a new manufacturer out of India

(Ritika Research Labs Private Limited of Mumbai, India) but has been unable to restart the

manufacturing process due to constraints caused by the COVID pandemic.




                                                9
               Case 20-12017-JTD              Doc 55      Filed 11/05/20          Page 12 of 95




                  1.9.     Significant Events During the Bankruptcy Case.
        Since the Petition Date, the Debtor obtained $250,000.00 in financing from entities

controlled by Larry Ryckman and Mark Depew, Sundance Financial Corp., and Cowboy MD

LLC, to finance the Debtor’s post-petition operations pending the filing of this Plan. The Debtor

will be seeking to retain Gellert Scali Busenkell & Brown, LLC as Debtor’s counsel. The

following pleadings have been filed by the Debtor to date:

 Pleading                                                              Date Filed          Docket Number

 Declaration of Larry Ryckman in Support of the Debtor's Petition      8/31/2020           3
 and First Day Motions
 Motion of The Debtor for Entry of Interim and Final Orders (I)        8/31/2020           4
 Authorizing Payment of Certain Amounts Due to Employees, (II)
 Confirming Right to Continue Employee Programs on A Post-
 Petition Basis, (III) Authorizing Payment Of Withholding And
 Payroll-Related Taxes, and (IV) Granting Such Other and Further
 Relief
 Motion of The Debtor for Entry of Interim and Final Orders            8/31/2020           5
 (I)Authorizing Payment of Certain Amounts Due to Employees,
 (II)Confirming Right to Continue Employee Programs on A Post-
 Petition Basis, (III) Authorizing Payment of Withholding And
 Payroll-Related Taxes, and (IV) Granting Such Other and Further
 Relief
 Debtors Motion for Interim and Final Orders (I) Prohibiting Utility   8/31/2020           6
 Companies from Discontinuing, Altering, Or Refusing Service, (II)
 Deeming Utility Companies to Have Adequate Assurance of
 Payment, and (III) Establishing Procedures for Resolving Requests
 for Additional Assurance Pursuant to 11 U.S.C. §§ 105 and 366
 Motion to Approve Debtor in Possession Financing                      8/31/2020           8

 Motion to Establish Deadline to File Proofs of Claim Debtors          9/2/2020            19
 Motion for Order Establishing Bar Dates for Filing Claims and
 Approving Form and Manner of Notice Thereof




                                                        10
               Case 20-12017-JTD             Doc 55      Filed 11/05/20     Page 13 of 95




                  The following Orders have been entered by the Court:

Order                                                            Date            Docket
                                                                                 Number
Order (INTERIM) (I) Authorizing Payment of Certain Pre-          9/2/2020        15
Petition Employee Obligations, Including Compensation,
Benefits, Expense Reimbursement, and Related Obligations,
(II) Confirming Right to Continue Employee Programs on a
Postpetition Basis, (III) Authorizing Payment of Withholding
and Payroll-Related Taxes, (IV) Authorizing Payment of Pre-
Petition Claims Owing to Administrators of, or Third-Party
Providers Under, Employee Programs, and (V) Authorizing
Banks to Honor Pre-Petition Checks and Fund Transfers for
Authorized Payments
Order (INTERIM) (I) Authorizing, But Not Directing, Payment      9/2/2020        16
of Prepetition Property, Business, and Similar Taxes and Fees
and (II) Authorizing Banks and Other Financial Institutions to
Receive, Process, Honor, and Pay Checks Issued and
Electronic Payment Requests Made Relating to the Foregoing
Order (INTERIM) (I) Prohibiting Utility Companies from           9/2/2020        17
Discontinuing, Altering, or Refusing Service, (II) Deeming
Utility Companies to Have Adequate Assurance of Payment,
and (III) Establishing Procedures for Resolving Requests for
Additional Assurance Pursuant to 11 U.S.C. §§ 105 and 366
Order (INTERIM) Pursuant to 11 U.S.C. §§ 105, 361, 362,          9/2/2020
363(c), 364(b), and 507 Authorizing Debtor to (A) Obtain
Post-Petition Unsecured Financing from Entities Controlled by
Larry Ryckman and Mark Depew, Sundance Financial Corp.,
and Cowboy MD LLC; (B) Modifying the Automatic Stay; and
(C) Granting Certain Related Relief


                  1.10.    Projected Recovery of Avoidable Transfers
        The Debtor does not intend to pursue preference, fraudulent conveyance, or other

avoidance actions.




                                                       11
              Case 20-12017-JTD         Doc 55     Filed 11/05/20     Page 14 of 95




                                           ARTICLE 2

                                           THE PLAN
        The COVID pandemic has continued to hamper the Debtor’s reorganizational efforts
such that the Debtor does not anticipate being fully operational this holiday season and does not
anticipate generating positive cash flow until the following holiday season at which point the
Debtor anticipates making Plan payments to its secured lender. Until such time as the Debtor
does begin generating a positive cash flow, the Debtor anticipates relying upon post-
confirmation financing from Sundance Financial Corp. and Cowboy MD LLC to funds its
operations.

        The Debtor's Plan must describe how its Creditors will be paid. Certain Claims are
entitled to specific treatment under the Bankruptcy Code and are not placed in a class for purpose
of payment. For example, Administrative Expenses and Priority Tax Claims are not classified.

        As required by the Code, the Plan places Claims and Equity Interests in various classes and
describes the treatment each class will receive. The Plan also states whether each class of Claims
or Equity Interests is impaired or unimpaired. A Claim or Equity Interest can be impaired if the
Plan alters the legal, equitable or contractual rights to which the Claimants are otherwise entitled.
If the Plan is confirmed, each Creditor’s recovery is limited to the amount provided in the Plan.

               2.1.    Unclassified Claims.
       Certain types of Claims are automatically entitled to specific treatment under the Code. For
example, Administrative Expenses and Priority Tax Claims are not classified. They are not
considered impaired. They may, however, object if, in their view, their treatment under the Plan
does not comply with that required by the Code. As such, the Plan does not place the following
Claims in any class:

       A.      Administrative Expenses

        The Debtor must pay all Administrative Expenses in full. If an Administrative Expense is
disputed, the Bankruptcy Court must determine the validity and amount of the Administrative
Expense, or in other words, "allow" the Administrative Expense. Any Administrative Expense that
is undisputed and is due and owing on the Confirmation Date must be paid in accordance with this
Plan, or upon such other terms as agreed upon by the Debtor and the Administrative Claimant or
court order. If the Administrative Expense is disputed, payment will be made after the
Administrative Expense is allowed by the Bankruptcy Court.

There are several types of Administrative Expenses, including the following:

       1.      If the Debtor trades in the ordinary course of business following its filing of the
Chapter 11 Case, Creditors are entitled to be paid in full for the goods or services provided. This
ordinary trade debt incurred by the Debtor after the Petition Date will be paid on an ongoing basis
in accordance with the ordinary business practices and terms between the Debtor and its trade
Creditors.

                                                 12
                Case 20-12017-JTD                Doc 55    Filed 11/05/20     Page 15 of 95




       2.     If the Debtor received goods it has purchased in the ordinary course of business
within 20 days before the Petition Date, the value of the goods received is an Administrative
Expense.

        3.      Administrative Expenses also include any post-petition fees and expenses allowed
to professionals, including the allowed claim of the Trustee for fees and/or reimbursements, and
for attorneys and accountants employed upon Bankruptcy Court authority to render services to the
Debtor during the course of the Chapter 11 cases. These fees and expenses must be noticed to
Creditors and approved by the Bankruptcy Court prior to payment.

       The following chart lists the Debtor’s estimated Administrative Expenses, and their
proposed treatment under the Plan:

 Type                                    Estimated Amount Owed              Proposed Treatment
 Expenses arising in the ordinary        Utilities: $6,900.00 per month     Payment through the Plan as
 course of business after the Petition   Payroll:$85,000.00 per month       follows: expenses that arise in the
 Date                                    Lease: $19,500.00 per month        ordinary course of business will be
                                         Insurance: $9,400.00 per month     paid in the ordinary course and
                                                                            pursuant to the business practices
                                                                            between the Debtor and creditor.
 Administrative Tax Claim                                                   Payment through the Plan as
                                                                            follows: taxes that arise in the
                                                                            ordinary course of business will be
                                                                            paid in the ordinary course and
                                                                            pursuant to the business practices
                                                                            between the Debtor and the taxing
                                                                            authorities.
 The value of goods received in the      $0.00                              N/A
 ordinary course of business within
 20 days before the Petition Date

 Professional fees, as approved by       $25,000.00 estimated               Payment through the Plan as
 the Bankruptcy Court                                                       follows: the Debtor’s Professionals
                                                                            will be able to draw down its
                                                                            approved fees from the retainer and
                                                                            the balance will be paid as those
                                                                            fees are incurred in the ordinary
                                                                            course and pursuant to the business
                                                                            practices of the Debtor,
 Subchapter V Trustee                    $10,000.00 estimated               Payment through the Plan as
                                                                            follows: the Subchapter V Trustee
                                                                            will be paid an estimated
                                                                            $10,000.00 out of the anticipated
                                                                            distributions.




                                                          13
               Case 20-12017-JTD        Doc 55     Filed 11/05/20     Page 16 of 95




        B.      Priority Tax Claims.

       Priority Tax Claims are unsecured income, employment, and other taxes described by §
507(a)(8) of the Code. Unless the holder of such a § 507(a)(8) Priority Tax Claim agrees otherwise,
it must receive the present value of such Claim, in regular installments paid over a period not
exceeding 5 years from the order of relief.

        Each holder of a Priority Tax Claim will be paid as set forth in the chart below:

  Name of Taxing Authority and     Estimated Amount      Date of                  Treatment
          Type of Tax                    Owed           Assessment


Internal Revenue Service          $298,994.83                         Monthly payments beginning on
Department of the Treasury                                            the Effective Date at an interest
                                                                      rate of six percent (6%) per annum.
                                                                      Total Payment = $346,824.00




State of California               $50,993.17                          Monthly payments beginning on
Employment Development Dept.                                          the Effective Date at an interest
                                                                      rate of six percent (6%) per annum.
                                                                      Total Payment = $59,150.00




                2.2      Classes of Claims and Equity Interests.
        The following are the classes set forth in the Plan, and the proposed treatment that they
will receive under the Plan:

        A.      Class of Secured Claims

        Allowed Secured Claims are Claims secured by property of the Debtor (or that are subject
to setoff) to the extent allowed as secured Claims under § 506 of the Code. If the value of the
collateral or setoffs securing the Creditor’s Claim is less than the amount of the Creditor’s Allowed
Claim, the deficiency will be classified as a general unsecured Claim. In addition, certain claims
secured only by the debtor's principal residence, may require different treatment pursuant to §
1190(3) of the Code as set forth below, if applicable.


                                                 14
             Case 20-12017-JTD             Doc 55      Filed 11/05/20   Page 17 of 95




       The following chart lists all classes containing the Debtor’s secured prepetition Claims and
their proposed treatment under the Plan:



 Class No.          Description            Insider?            Impairment       Treatment
 1                  Secured claim of       No                  Yes              Commencing
                    Auctus Fund LLC in                                          Eighteen Months
                    the amount of                                               after the Effective
                    $1,575,000.00.                                              Date, the Class 1
                                                                                claim shall be paid
                    The Class 1 claim is                                        by the Debtor as
                    secured with liens                                          follows from funds
                    on the Debtor’s                                             to be distributed by
                    assets, which are                                           the Subchapter V
                    valued at                                                   Trustee:
                    $301,707.45                                                 Forty Two (42)
                                                                                monthly payments
                                                                                of $7,183.51, the
                                                                                completion of which
                                                                                will satisfy the Class
                                                                                1 claim in full.
                                                                                Any deficiency
                                                                                claim of the Class 1
                                                                                claimant will be
                                                                                treated in
                                                                                accordance with
                                                                                class 3.




                                                      15
              Case 20-12017-JTD          Doc 55    Filed 11/05/20      Page 18 of 95




               B.      Class of General Unsecured Claims

        General unsecured Claims are not secured by property of the estate and are not entitled to
priority under § 507(a) of the Code.

        The following chart identifies the Plan’s proposed treatment of general unsecured Claims
against the Debtor:

 Class No.                Description               Impairment               Treatment
 3                        General Unsecured         Impaired                 Pro rata payment from the
                          Claims                                             funds remaining after the
                                                                             Trustee makes
                                                                             distributions to classes 1
                                                                             and 2.

                                                                             Estimated percent of
                                                                             claim paid = 0.00
 4                        Claim of Sundance         Yes                      If this Plan is confirmed
                          Financial Corp. and                                on or before November
                          Cowboy MD LLC                                      30, 2020, the monies
                          pursuant to DIP Note                               loaned by the DIP Lender
                                                                             will be converted to
                                                                             equity, and Class 4
                                                                             claimants will be treated
                                                                             in accordance with Class
                                                                             5 claimants. If the Plan is
                                                                             confirmed after
                                                                             November 30, 2020, class
                                                                             4 claimants will be paid in
                                                                             accordance with the
                                                                             repayment terms of the
                                                                             DIP Note: sixty (60)
                                                                             monthly payments at an
                                                                             annual interest rate of ten
                                                                             percent (10%).




               C. Class of Equity Interest Holders.

         Equity Interest holders are parties who hold an ownership interest (i.e., equity interest) in
the Debtor. In a corporation, entities holding preferred or common stock are Equity Interest holders.
In a partnership, Equity Interest holders include both general and limited partners. In a limited
liability company (“LLC”), the Equity Interest holders are the members. Finally, with respect to
an individual who is a debtor, the Debtor is the Equity Interest holder.

       The following chart sets forth the Plan’s proposed treatment of the class of Equity Interest
holders:



                                                  16
             Case 20-12017-JTD          Doc 55    Filed 11/05/20   Page 19 of 95



 Class No.               Description              Impairment             Treatment
 4                       Claim of Sundance        Yes                    If this Plan is confirmed
                         Financial Corp. and                             on or before November
                         Cowboy MD LLC                                   30, 2020, the monies
                                                                         loaned by the DIP Lender
                         pursuant to DIP Note
                                                                         will be converted to
                                                                         equity, and Class 4
                                                                         claimants will be treated
                                                                         in accordance with Class
                                                                         5 claimants. If the Plan is
                                                                         confirmed after
                                                                         November 30, 2020, class
                                                                         4 claimants will be paid in
                                                                         accordance with the
                                                                         repayment terms of the
                                                                         DIP Note: sixty (60)
                                                                         monthly payments at an
                                                                         annual interest rate of ten
                                                                         percent (10%).

 5                       Existing Stockholders                           The Existing Stockholders
                                                                         of the Debtor shall retain
                                                                         their ownership interests
                                                                         in the Debtor.
 6                       Holders of Warrants      Yes                    All warrant interests shall
                                                                         be deemed cancelled
                                                                         pursuant to the Plan and
                                                                         Confirmation Order
                                                                         without any further action
                                                                         on the part of the Debtor.


              2.3.    Claims Objections.
        The Debtor may object to the amount or validity of any Claim within 60 days of the
Confirmation Date by filing an objection with the Bankruptcy Court and serving a copy of the
objection on the holder of the Claim. The Claim objected to will be treated as a Disputed Claim
under the Plan. If and when a Disputed Claim is finally resolved by the allowance of the Claim in
whole or in part, the Debtor will pay the Allowed Claim in accordance with the Plan.

              2.4.    Treatment of Executory Contracts and Unexpired Leases.
        Executory Contracts are contracts where significant performance of the contract remains
for both the Debtor and another party to the contract. The Debtor has the right to reject, assume
(i.e. accept), or assume and assign these types of contracts to another party, subject to the
Bankruptcy Court’s approval. The paragraphs below explain the Debtor’s intentions regarding its
Executory Contracts (which includes its unexpired leases) and the impact such intentions would
have on the other parties to the contracts.


       The Executory Contracts shown on Exhibit C shall be assumed by the Debtor.
Assumption means that the Debtor has elected to continue to perform the obligations under such
contracts and unexpired leases, and to cure defaults of the type that must be cured under the
                                                 17
              Case 20-12017-JTD          Doc 55     Filed 11/05/20      Page 20 of 95




Bankruptcy Code, if any.

       Exhibit C also lists how the Debtor will cure and compensate the other party to such
contract or lease for any such defaults.

        If you object to the assumption of your unexpired lease or executory contract, the proposed
cure of any defaults, or the adequacy of assurance of future performance, you must file and serve
your objection to the assumption within the deadline for objecting to the confirmation of the Plan,
unless the Bankruptcy Court has set an earlier time.

        The Debtor will reject any Executory Contract and Unexpired Lease that is not expressly
assumed and is not listed in Exhibit C. Specifically included among the Executory Contracts to
be rejected is the Revenue Agreement with Sheldon Yakus.

        Rejection means that the Debtor has elected not to continue to perform the obligations
under such contracts or leases. If the Debtor has elected to reject a contract or lease, the other party
to the contract or lease will be treated as an unsecured Creditor holding a Claim that arose before
the bankruptcy was filed.

        The Deadline for Filing a Proof of Claim Based on a Claim Arising from the Rejection
of an Executory Contract Is Thirty (30) Days after the Effective Date. Any Claim based on
the rejection of an Executory Contract will be barred if the proof of claim is not timely filed, unless
the Bankruptcy Court orders otherwise.

                2.5.    Means for Implementation of the Plan.

       The Plan will be funded by the proceeds realized from the continued operations of the
Debtor with the assistance of capital obtained through post-petition financing in the amount of
$250,000.00.

       On Confirmation of the Plan, all property of the Debtor, tangible and intangible, including,
without limitation, licenses, furniture, fixtures and equipment, will revert, free and clear of all
Claims and Equitable Interests except as provided in the Plan, to the Debtor. The Debtor had
obtained commitments from Sundance Financial Corp. and Cowboy MD LLC to continue to fund
the Debtor to fund the Plan payments until such time as the Debtor begin generating a positive net
income.

        The Board of Directors of the Debtor immediately prior to the Effective Date shall serve as
the initial Board of Directors of the Reorganized Debtor on and after the Effective Date. Each
member of the Board of Directors shall serve in accordance with applicable non-bankruptcy law
and the Debtor’s certificate or articles of incorporation and bylaws, as each of the same may be
amended from time to time.

                2.6.    Payments.
         If the Plan is confirmed under §1191(a), payments to Creditors provided for in the Plan
will be made by the Trustee pursuant to §1194(a). Once the Trustee’s service is terminated under

                                                  18
              Case 20-12017-JTD        Doc 55     Filed 11/05/20     Page 21 of 95




§ 1183(c), the Debtor shall make Plan payments except as otherwise provided in the Plan or in the
order confirming the Plan.

        If the Plan is confirmed under section § 1191(b), except as otherwise provided in the Plan
or in the order confirming the Plan, the Trustee shall make all Plan payments to creditors under the
Plan.

               2.7.    Post-Confirmation Management.

     The Post-Confirmation Officers/Managers of the Debtor shall be as follows: Larry
Ryckman, CEO; Mirella Chavez, CFO; and Mark Depew, Senior Executive Vice President.

               2.8.    Tax Consequences of the Plan.
       Creditors and Equity Interest Holders Concerned with How the Plan May Affect Their
Tax Liability Should Consult with Their Own Accountants, Attorneys, and/or Advisors.


               2.9. Projections in Support of Debtor’s Ability to Make Payments Under the
                    Proposed Plan
       Debtor has provided projected financial information. Those projections are listed in
Exhibit A.




                                                19
              Case 20-12017-JTD        Doc 55     Filed 11/05/20      Page 22 of 95




                                        ARTICLE 3
                                   FEASIBILITY OF PLAN
        The Bankruptcy Court must find that confirmation of the Plan is not likely to be followed
by the liquidation, or the need for further financial reorganization, of the Debtor or any successor
to the Debtor, unless such liquidation or reorganization is proposed in the Plan.

               3.1.    Ability to Initially Fund Plan.
        The Debtor believes that the Debtor will have enough cash on hand on the Effective Date
of the Plan to pay all the Claims and expenses that are entitled to be paid on that date through
continued post-confirmation funding from Sundance Financial Corp. and Cowboy MD LLC.
               3.2.    Ability to Make Future Plan Payments And Operate Without Further
                       Reorganization.
        The Debtor must submit all or such portion of the future earnings or other future income
of the Debtor to the supervision and control of the Trustee as is necessary for the execution of the
Plan.

       The Debtor has provided projected financial information. Those projections are listed in
Exhibit A(referenced in § 2.9, above).

       The Debtor’s financial projections show that the Debtor will have an aggregate annual
average cash flow, after paying operating expenses and post- confirmation taxes, of $ 229,776.00.
The final Plan payment is expected to be paid on December 1, 2025. The projections address the
unique challenges that COVID has caused to date and reflect the fact that there are anticipated to
be continued COVID related complications through this year’s holiday season.
       You Should Consult with Your Accountant or other Financial Advisor If You Have
Any Questions Pertaining to These Projections.

                                        ARTICLE 4
                                  LIQUIDATION ANALYSIS

       To confirm the Plan, the Bankruptcy Court must find that all Creditors and Equity Interest
holders who do not accept the Plan will receive at least as much under the Plan as such Claimants
and Equity Interest holders would receive in a Chapter 7 liquidation. A liquidation analysis is
attached hereto as Exhibit D.




                                                20
              Case 20-12017-JTD            Doc 55    Filed 11/05/20      Page 23 of 95




                                             ARTICLE 5
                                            DISCHARGE

        Discharge. If the Plan is confirmed under § 1191(a), on the Confirmation Date of this
Plan, the Debtor will be discharged from any debt that arose before confirmation of this Plan,
subject to the occurrence of the Effective Date, to the extent specified in § 1141(d) of the
Bankruptcy Code; or

       If the Plan is confirmed under § 1191(b), as soon as practicable after completion by the
Debtor of all payments due under the Plan, unless the court approves a written waiver of discharge
executed by the Debtor after the order for relief under this chapter, the court shall grant the Debtor
a discharge of all debts provided in section 1141(d)(1)(A) of this title, and all other debts allowed
under section 503 of this title and provided for in this Plan, except any debt—

(1)      on which the last payment is due after the first 3 years of the plan, or such other time not
to exceed 5 years fixed by the court; or
(2) if applicable, of the kind specified in section 523(a) of this title.

                                         ARTICLE 6
                                     GENERAL PROVISIONS

                6.1.    Title to Assets.

        If a plan is confirmed under § 1191(a), except as otherwise provided in the Plan or in the
order confirming the Plan, (i) confirmation of the Plan vests all of the property of the estate in
the Debtor, and (ii) after confirmation of the Plan, the property dealt with by the Plan is free and
clear of all Claims and Equity Interests of Creditors, equity security holders, and of general
partners in the Debtor.

        If a plan is confirmed under § 1191(b), property of the estate includes, in addition to the
property specified in § 541, all property of the kind specified in that section that the Debtor acquires,
as well as earnings from services performed by the Debtor, after the date of commencement of the
case but before the case is closed, dismissed, or converted to a case under chapter 7, 12, or 13 of
the Bankruptcy Code, whichever occurs first. Except as provided in § 1185 of the Bankruptcy Code,
the Plan, or the order confirming the Plan, the Debtor shall remain in possession of all property of
the estate.

                6.2.    Binding Effect.
        If the Plan is confirmed, the provisions of the Plan will bind the Debtor and all Creditors,
whether or not they accept the Plan. The rights and obligations of any entity named or referred to
in this Plan will be binding upon and will inure to the benefit of the successors or assigns of such
entity.




                                                    21
              Case 20-12017-JTD         Doc 55     Filed 11/05/20     Page 24 of 95




               6.3.    Severability.
      If any provision in this Plan is determined to be unenforceable, the determination will in
no way limit or affect the enforceability and operative effect of any other provision of this Plan.

               6.4.    Retention of Jurisdiction by the Bankruptcy Court.
        The Bankruptcy Court shall retain jurisdiction of this case with regard to the following
matters: (i) to make such orders as are necessary or appropriate to implement the provisions of this
Plan and to resolve any disputes arising from implementation of the Plan; (ii) to rule on any
modification of the Plan proposed under section 1193; (iii) to hear and allow all applications for
compensation to professionals and other Administrative Expenses; (iv) to resolve all issues
regarding Claims objections, and issues arising from the assumption/rejection of executory
contracts or unexpired leases, and (v) to adjudicate any cause of action which may exist in favor
of the Debtor, including preference and fraudulent transfer causes of action.

               6.5.    Captions.
        The headings contained in this Plan are for convenience of reference only and do not
affect the meaning or interpretation of this Plan.

               6.6.    Modification of Plan.
       The Debtor may modify the Plan at any time before confirmation of the Plan pursuant to §
1193(a). However, the Bankruptcy Court may require additional items including revoting on the
Plan.

        If the Plan is confirmed under Section 1191(a), the Debtor may also seek to modify the
Plan at any time after confirmation only if (1) the Plan has not been substantially consummated
and (2) the Bankruptcy Court authorizes the proposed modifications after notice and a hearing.

        If the Plan is confirmed under Section 1191(b), the Debtor may seek to modify the Plan at
any time only if (1) it is within 3 years of the Confirmation Date, or such longer time not to exceed
5 years, as fixed by the court and (2) the Bankruptcy Court authorizes the proposed modifications
after notice and a hearing.

               6.7.    Final Decree.
        Once the estate has been fully administered, as provided in Rule 3022 of the Federal Rules
of Bankruptcy Procedure, the Debtor, or such other party as the Bankruptcy Court shall designate
in the Plan Confirmation Order, shall file a motion with the Bankruptcy Court to obtain a final
decree to close the case. Alternatively, the Bankruptcy Court may enter such a final decree on its
own motion.




                                                 22
             Case 20-12017-JTD        Doc 55    Filed 11/05/20     Page 25 of 95




                                        ARTICLE 7
                                      ATTACHMENTS
The following documents accompany the Plan:

   -   Financial forecast for the Debtor, annexed as Exhibit A.
   -   Debtor’s most recent financial statements issued before bankruptcy, annexed as Exhibit B.
   -   Executory Contract and Unexpired Leases, to be Assumed annexed as Exhibit C.
   -   Liquidation Analysis, annexed as Exhibit D.




                                               23
              Case 20-12017-JTD          Doc 55     Filed 11/05/20      Page 26 of 95




                                            ARTICLE 8

                                          DEFINITIONS


       9.1.             The definitions and rules of construction set forth in §§ 101 and 102 of
the Bankruptcy Code shall apply when terms defined or construed in the Code are used in this
Plan. The definitions that follow that are found in the Code are for convenience of reference only,
and are superseded by the definitions found in the Code.

      9.2.           Administrative Claimant: Any person entitled to payment of an
Administration Expense.

       9.3.             Administrative Expense: Any cost or expense of administration of the
Chapter 11 case entitled to priority under Section 507(a)(2) of the Code and allowed under
Section 503(b) of the Code, including without limitation, any actual and necessary expenses of
preserving the Debtor’s estate, any actual and necessary expenses incurred following the filing of
the bankruptcy petition by the Debtor-in-Possession, allowances of compensation or
reimbursement of expenses to the extent allowed by the Bankruptcy Court under the Bankruptcy
Code, the allowed claim of the Trustee for fees and/or reimbursements, and any fees or charges
assessed against any of the Debtor’s estates under Chapter 123, Title 28, United States Code.

       9.4             Administrative Tax Claim: Any tax incurred pursuant to Section
503(b)(1)(B) of the Code.

        9.6.              Allowed Claim: Any claim against the Debtor pursuant to Section 502
of the Code to the extent that: (a) a Proof of Claim was either timely filed or was filed late with
leave of the Bankruptcy Court or without objection by the Debtor, and (b) as to which either (i) a
party in interest, including the Debtor, does not timely file an objection, or (ii) is allowed by a
Final Order.

        9.7.               Allowed Priority Tax Claim: A Priority Tax Claim to the extent that it
is or has become an Allowed Claim, which in any event shall be reduced by the amount of any
offsets, credits, or refunds to which the Debtor or Debtor-in-Possession shall be entitled on the
Confirmation Date.

       9.8.             Allowed Secured Claim: Allowed Secured Claims are claims secured
by property of the Debtor’s bankruptcy estate (or that are subject to setoff) to the extent allowed as
secured claims under § 506 of the Code.

        9.9.              Allowed Unsecured Claim: An Unsecured Claim to the extent it is, or
has become, an Allowed Claim, which in any event shall be reduced by the amount of any
offsets, credits, or refunds to which the Debtor or Debtor-in-Possession shall be entitled on the
Confirmation Date.

      9.10.            Bankruptcy Code or Code: The Bankruptcy Reform Act of 1978, as
amended and codified as Title 11, United States Code.
               Case 20-12017-JTD        Doc 55     Filed 11/05/20     Page 27 of 95




       9.11.            Bankruptcy Court: The United States Bankruptcy Court for the District
of Delaware.

       9.12.            Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure.

       9.13.            Cash: Cash, cash equivalents and other readily marketable securities or
instruments issued by a person other than the Debtor, including, without limitation, readily
marketable direct obligations of the United States of America, certificates of deposit issued by
banks and commercial paper of any entity, including interest accrued or earned thereon.

      9.14.             Chapter 11 Case: This case under chapter 11 of the Bankruptcy Code in
which Aftermaster, Inc. is the Debtor-in-Possession.

        9.15 Claim: Any “right to payment from the Debtor whether or not such right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured; or any right to an equitable remedy for future
performance if such breach gives rise to a right of payment from the Debtor, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured, disputed,
undisputed, secured or unsecured.” 11 U.S.C. § 101(5).

       9.16.              Class: A category of holders of claims or interests which are
substantially similar to the other claims or interests in such class.

       9.17.            Confirmation: The entry by the Bankruptcy Court of an order
confirming this Plan.

        9.18.           Confirmation Date: The Date upon which the Bankruptcy Court shall
enter the Confirmation Order; provided however, that if on motion the Confirmation Order or
consummation of the Plan is stayed pending appeal, then the Confirmation Date shall be the
entry of the Final Order vacating such stay or the date on which such stay expires and is no
longer in effect.

      9.19.            Confirmation Hearing: The hearing to be held on December 21, 2020 at
2:00 PM to consider confirmation of the Plan.

      9.20.            Confirmation Order: An order of the Bankruptcy Court or any
amendment thereto confirming the Plan in accordance with the provisions of chapter 11 of the
Bankruptcy Code.

       9.21.            Creditor: Any person who has a Claim against the Debtor that arose on
or before the Petition Date.

       9.22.           Debtor and Debtor-in-Possession: Aftermaster, Inc., the debtor-in-
possession in this Chapter 11 Case.
                Case 20-12017-JTD      Doc 55     Filed 11/05/20     Page 28 of 95




        9.23.          Disputed Claim: Any claim against the Debtor pursuant to Section 502
of the Code that the Debtor has in any way objected to, challenged or otherwise disputed.

       9.24.           Distributions: The property required by the Plan to be distributed to the
holders of Allowed Claims.

        9.25.           Effective Date: The effective date of a chapter 11 plan is 30 days after
entry of the order confirming the plan unless the plan or confirmation order provides otherwise.

        9.26.          Equity Interest: An ownership interest in the Debtor.

       9.27.            Executory Contracts: All unexpired leases and executory contracts as
described in Section 365 of the Bankruptcy Code.

       9.28.            Final Order: An order or judgment of the Bankruptcy Court that has not
been reversed, stayed, modified or amended and as to which (a) any appeal that has been taken
has been finally determined or dismissed, or (b) the time for appeal has expired and no notice of
appeal has been filed.


        9.29.          Petition Date: August 28, 2020, the date the chapter 11 petition for relief
was filed.

      9.30.           Plan: This Plan, either in its present form or as it may be altered,
amended, or modified from time to time.

       9.31.            Priority Tax Claim: Any Claim entitled to priority in payment under
Section 507(a)(8) of the Bankruptcy Code.

        9.32.          Reorganized Debtor: The Debtor after the Effective Date.

        9.33.           Schedules: Schedules and Statement of Financial Affairs, as amended,
filed by the Debtor with the Bankruptcy Court listing liabilities and assets.

       9.34.            Secured Creditor: Any creditor that holds a Claim that is secured by
property of the Debtor.

       9.35.         Trustee: David Klauder, the trustee appointed pursuant to 11 U.S.C. §
1183(a) and whose duties are prescribed under 11 U.S.C. 1183(b), the Plan, or the order
confirming the Plan.
       9.36.            Unsecured Creditor: Any Creditor that holds a Claim in the Chapter 11
case which is not a secured Claim.
            Case 20-12017-JTD    Doc 55   Filed 11/05/20   Page 29 of 95




Dated: November 5, 2020
Wilmington, Delaware            GELLERT SCALI BUSENKELL & BROWN, LLC

                                     /s/ Charles J. Brown, III
                                     Charles J. Brown, III (DE 3368)
                                     Ronald S. Gellert (DE 4259)
                                     Holly Megan Smith (DE 6497)
                                     1201 N. Orange St., Suite 300
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 425-5800
                                     Facsimile: (302) 425-5814
                                     Email: cbrown@gsbblaw.com
                                            rgellert@gsbblaw.com
                                            hmegansmith@gsbblaw.com
Case 20-12017-JTD   Doc 55   Filed 11/05/20   Page 30 of 95




                    EXHIBIT A
                                      Case 20-12017-JTD             Doc 55        Filed 11/05/20         Page 31 of 95


Aftermaster, Inc.
(5) Five Year Projection
    Monday, November 2, 2020


                Line Item               September      October       November       December      January      February      March         April        May
             PROFIT AND LOSS
Income
  Product Sales and Services Income      $25,000      $30,000        $35,000        $35,000      $35,000       $200,000     $200,000     $200,000     $200,000

  Total Income                           $25,000      $30,000        $35,000        $35,000      $35,000       $200,000     $200,000     $200,000     $200,000
Cost of Goods Sold
  Product and Services Cost                                                                                    $60,000      $60,000      $60,000      $60,000
  Commissions and Royalties              $2,500        $3,000         $3,500        $3,500        $3,500       $20,000      $20,000      $20,000      $20,000
 Total COGS                              $2,500        $3,000         $3,500        $3,500        $3,500       $80,000      $80,000      $80,000      $80,000
Employee Costs
 Wages                                   $66,700      $66,700        $66,700        $66,700      $66,700       $76,700      $76,700      $76,700      $76,700
 Benefits                                $5,112       $5,112         $5,112         $5,112       $5,112        $5,112       $5,112       $5,112       $5,112
 Payroll Taxes                           $11,034      $11,034        $11,034        $11,034      $11,034       $12,034      $12,034      $12,034      $12,034
  Total Employee Costs                   $82,846      $82,846        $82,846        $82,846      $82,846       $93,846      $93,846      $93,846      $93,846
Office Costs
 Office Rents                               $19,459       $19,459       $19,459        $19,459       $19,459      $19,459      $19,459      $19,459      $19,459
 Electric                                    $5,000        $5,000        $5,000         $5,000        $5,000       $5,000       $5,000       $5,000       $5,000
 Telephone                                     $360          $360          $360           $360          $360         $360         $360         $360         $360
 Internet access                             $1,530        $1,530        $1,530         $1,530        $1,530       $1,530       $1,530       $1,530       $1,530
 Office supplies                             $2,000        $2,000        $2,000         $2,000        $2,000       $2,000       $2,000       $2,000       $2,000
 Business Insurance                            $936          $936          $936           $936          $936         $936         $936         $936         $936
 Legal                                      $10,000       $15,000       $10,000         $2,500        $2,500       $2,500       $2,500       $2,500       $2,500
 Travel Cost                                 $1,000        $1,000        $1,000         $1,000        $5,000       $5,000       $5,000       $5,000       $5,000
 Marketing                                                                                           $10,000      $10,000      $10,000      $10,000      $10,000
 IRS and CA State tax Payments                                                          $6,300        $6,300       $6,300       $6,300       $6,300       $6,300
 Total Office Costs                      $40,285      $45,285        $40,285        $39,085      $53,085       $53,085      $53,085      $53,085      $53,085
Website Costs
 Website hosting                         $2,900        $2,900         $2,900         $2,900       $2,900        $2,900       $2,900       $2,900       $2,900
  Total Website Costs                    $2,900        $2,900         $2,900         $2,900       $2,900        $2,900       $2,900       $2,900       $2,900
Product Development
 R&D                                     $1,000        $1,000         $1,000         $1,000       $1,000        $5,000      $10,000      $10,000      $10,000
  Total Product Development              $1,000        $1,000         $1,000         $1,000       $1,000        $5,000      $10,000      $10,000      $10,000
Secured Creditor
Secured Creditor Payment
  Total Secured Creditor Payment           $0            $0             $0             $0           $0            $0           $0           $0           $0

 Total expenses                         $129,530      $135,030       $130,530       $129,330     $143,330      $234,830     $239,830     $239,830     $239,830
 Net Income                             ($104,530)    ($105,030)     ($95,530)      ($94,330)    ($108,330)    ($34,830)    ($39,830)    ($39,830)    ($39,830)
                                      Case 20-12017-JTD            Doc 55        Filed 11/05/20        Page 32 of 95


Aftermaster, Inc.
(5) Five Year Projection
    Monday, November 2, 2020


                Line Item                  June         July         August         Year 1     September      October     November     December      January
             PROFIT AND LOSS
Income
  Product Sales and Services Income     $200,000      $200,000      $200,000      $1,560,000   $200,000      $200,000     $200,000     $300,000     $300,000

  Total Income                          $200,000      $200,000      $200,000      $1,560,000   $200,000      $200,000     $200,000     $300,000     $300,000
Cost of Goods Sold
  Product and Services Cost              $60,000      $60,000       $60,000        $420,000    $60,000       $60,000      $60,000      $90,000      $90,000
  Commissions and Royalties              $20,000      $20,000       $20,000        $156,000    $20,000       $20,000      $20,000      $30,000      $30,000
 Total COGS                              $80,000      $80,000       $80,000        $576,000    $80,000       $80,000      $80,000      $120,000     $120,000
Employee Costs
 Wages                                   $76,700      $76,700       $76,700        $870,400     $86,700      $86,700      $86,700      $86,700      $86,700
 Benefits                                $5,112       $5,112        $5,112         $61,341      $5,112       $5,112       $5,112       $5,112       $5,112
 Payroll Taxes                           $12,034      $12,034       $12,034        $139,408     $13,084      $13,084      $13,084      $13,084      $13,084
  Total Employee Costs                   $93,846      $93,846       $93,846       $1,071,149   $104,896      $104,896     $104,896     $104,896     $104,896
Office Costs
 Office Rents                               $19,459      $19,459       $19,459     $233,508        $19,459      $19,459      $19,459      $19,459      $19,459
 Electric                                    $5,000       $5,000        $5,000     $60,000          $5,000       $5,000       $5,000       $5,000       $5,000
 Telephone                                     $360         $360          $360      $4,320            $360         $360         $360         $360         $360
 Internet access                             $1,530       $1,530        $1,530     $18,360          $1,530       $1,530       $1,530       $1,530       $1,530
 Office supplies                             $2,000       $2,000        $2,000     $24,000          $1,000       $1,000       $1,000       $2,000       $2,000
 Business Insurance                            $936         $936          $936     $11,229            $936         $936         $936         $936         $936
 Legal                                       $2,500       $2,500        $2,500     $57,500          $2,500       $2,500       $2,500       $2,500       $2,500
 Travel Cost                                 $5,000       $5,000        $5,000     $44,000          $5,000       $5,000       $5,000       $5,000       $5,000
 Marketing                                  $10,000      $10,000       $10,000     $80,000         $15,000      $15,000      $20,000      $20,000      $20,000
 IRS and CA State tax Payments               $6,300       $6,300        $6,300     $56,700          $6,300       $6,300       $6,300       $6,300       $6,300
 Total Office Costs                      $53,085      $53,085       $53,085        $589,617    $57,085       $57,085      $62,085      $63,085      $63,085
Website Costs
 Website hosting                         $2,900        $2,900        $2,900        $34,800      $2,900        $2,900       $2,900       $2,900       $2,900
  Total Website Costs                    $2,900        $2,900        $2,900        $34,800      $2,900        $2,900       $2,900       $2,900       $2,900
Product Development
 R&D                                     $10,000      $10,000       $10,000        $70,000      $5,000       $10,000      $10,000      $10,000      $10,000
  Total Product Development              $10,000      $10,000       $10,000        $70,000      $5,000       $10,000      $10,000      $10,000      $10,000
Secured Creditor
Secured Creditor Payment                                                             $0
  Total Secured Creditor Payment           $0            $0            $0            $0           $0            $0           $0           $0           $0

 Total expenses                         $239,830      $239,830      $239,830      $2,341,566   $249,881      $254,881     $259,881     $300,881     $300,881
 Net Income                             ($39,830)     ($39,830)     ($39,830)     ($781,566)   ($49,881)     ($54,881)    ($59,881)     ($881)       ($881)
                                      Case 20-12017-JTD            Doc 55        Filed 11/05/20       Page 33 of 95


Aftermaster, Inc.
(5) Five Year Projection
    Monday, November 2, 2020


                Line Item                February      March          April          May          June         July        August        Year 2     September
             PROFIT AND LOSS
Income
  Product Sales and Services Income     $300,000      $300,000      $300,000       $300,000     $300,000     $300,000     $300,000     $3,300,000     $400,000

  Total Income                          $300,000      $300,000      $300,000      $300,000      $300,000     $300,000     $300,000     $3,300,000   $400,000
Cost of Goods Sold
  Product and Services Cost              $90,000      $90,000       $90,000        $90,000      $90,000      $90,000      $90,000      $990,000     $120,000
  Commissions and Royalties              $30,000      $30,000       $30,000        $30,000      $30,000      $30,000      $30,000      $330,000      $40,000
 Total COGS                             $120,000      $120,000      $120,000      $120,000      $120,000     $120,000     $120,000     $1,320,000   $160,000
Employee Costs
 Wages                                   $86,700      $86,700       $86,700        $86,700      $86,700      $86,700      $86,700      $1,040,400    $96,700
 Benefits                                $5,112       $5,112        $5,112         $5,112       $5,112       $5,112       $5,112         $61,341     $5,112
 Payroll Taxes                           $13,084      $13,084       $13,084        $13,084      $13,084      $13,084      $13,084       $157,008     $15,084
  Total Employee Costs                  $104,896      $104,896      $104,896      $104,896      $104,896     $104,896     $104,896     $1,258,749   $116,896
Office Costs
 Office Rents                               $19,459      $19,459       $19,459        $19,459      $19,459      $19,459      $19,459    $233,508        $29,459
 Electric                                    $5,000       $5,000        $5,000         $5,000       $5,000       $5,000       $5,000    $60,000          $5,000
 Telephone                                     $360         $360          $360           $360         $360         $360         $360     $4,320            $360
 Internet access                             $1,530       $1,530        $1,530         $1,530       $1,530       $1,530       $1,530    $18,360          $1,530
 Office supplies                             $2,000       $2,000        $2,000         $2,000       $2,000       $2,000       $2,000    $21,000          $2,000
 Business Insurance                            $936         $936          $936           $936         $936         $936         $936    $11,229            $936
 Legal                                       $2,500       $2,500        $2,500         $2,500       $2,500       $2,500       $2,500    $30,000          $5,000
 Travel Cost                                 $5,000       $5,000        $5,000         $5,000       $5,000       $5,000       $5,000    $60,000          $5,000
 Marketing                                  $20,000      $25,000       $25,000        $25,000      $25,000      $25,000      $25,000    $260,000        $30,000
 IRS and CA State tax Payments               $6,300       $6,300        $6,300         $6,300       $6,300       $6,300       $6,300    $75,600          $6,300
 Total Office Costs                      $63,085      $68,085       $68,085        $68,085      $68,085      $68,085      $68,085      $774,017     $85,585
Website Costs
 Website hosting                         $2,900        $2,900        $2,900         $2,900       $2,900       $2,900       $2,900       $34,800      $2,900
  Total Website Costs                    $2,900        $2,900        $2,900        $2,900        $2,900       $2,900       $2,900       $34,800      $2,900
Product Development
 R&D                                     $10,000      $10,000       $10,000        $10,000      $10,000      $10,000      $10,000       $115,000     $10,000
  Total Product Development              $10,000      $10,000       $10,000        $10,000      $10,000      $10,000      $10,000       $115,000    $10,000
Secured Creditor
Secured Creditor Payment                 $7,143        $7,143        $7,143         $7,143       $7,143       $7,143       $7,143       $50,001      $7,143
  Total Secured Creditor Payment         $7,143        $7,143        $7,143         $7,143       $7,143       $7,143       $7,143       $50,001      $7,143

 Total expenses                         $308,024      $313,024      $313,024       $313,024     $313,024     $313,024     $313,024     $3,552,567   $375,380
 Net Income                              $7,724       ($13,024)     ($13,024)      ($13,024)    ($13,024)    ($13,024)    ($13,024)    ($236,820)   $24,620
                                      Case 20-12017-JTD            Doc 55        Filed 11/05/20       Page 34 of 95


Aftermaster, Inc.
(5) Five Year Projection
    Monday, November 2, 2020


                Line Item                October      November      December        January     February      March         April        May          June
             PROFIT AND LOSS
Income
  Product Sales and Services Income        $400,000     $400,000      $400,000       $400,000     $400,000     $400,000     $400,000     $400,000     $400,000

  Total Income                          $400,000      $400,000      $400,000       $400,000     $400,000     $400,000     $400,000     $400,000     $400,000
Cost of Goods Sold
  Product and Services Cost             $120,000      $120,000      $120,000       $120,000     $120,000     $120,000     $120,000     $120,000     $120,000
  Commissions and Royalties              $40,000       $40,000       $40,000        $40,000      $40,000      $40,000      $40,000      $40,000      $40,000
 Total COGS                             $160,000      $160,000      $160,000       $160,000     $160,000     $160,000     $160,000     $160,000     $160,000
Employee Costs
 Wages                                   $96,700      $96,700       $96,700        $96,700      $96,700      $96,700      $96,700      $96,700      $96,700
 Benefits                                $5,112       $5,112        $5,112         $5,112       $5,112       $5,112       $5,112       $5,112       $5,112
 Payroll Taxes                           $15,084      $15,084       $15,084        $15,084      $15,084      $15,084      $15,084      $15,084      $15,084
  Total Employee Costs                  $116,896      $116,896      $116,896       $116,896     $116,896     $116,896     $116,896     $116,896     $116,896
Office Costs
 Office Rents                               $29,459      $29,459       $29,459        $29,459      $29,459      $29,459      $29,459      $29,459      $29,459
 Electric                                    $5,000       $5,000        $5,000         $5,000       $5,000       $5,000       $5,000       $5,000       $5,000
 Telephone                                     $360         $360          $360           $360         $360         $360         $360        $360         $360
 Internet access                             $1,530       $1,530        $1,530         $1,530       $1,530       $1,530       $1,530       $1,530       $1,530
 Office supplies                             $2,000       $2,000        $2,000         $2,000       $2,000       $2,000       $2,000       $2,000       $2,000
 Business Insurance                            $936         $936          $936           $936         $936         $936         $936        $936         $936
 Legal                                       $5,000       $5,000        $5,000         $5,000       $5,000       $5,000       $5,000       $5,000       $5,000
 Travel Cost                                 $5,000       $5,000        $5,000         $5,000       $5,000       $5,000       $5,000       $5,000       $5,000
 Marketing                                  $30,000      $30,000       $30,000        $30,000      $30,000      $30,000      $30,000      $30,000      $30,000
 IRS and CA State tax Payments               $6,300       $6,300        $6,300         $6,300       $6,300       $6,300       $6,300       $6,300       $6,300
 Total Office Costs                      $85,585      $85,585       $85,585        $85,585      $85,585      $85,585      $85,585      $85,585      $85,585
Website Costs
 Website hosting                         $2,900        $2,900        $2,900         $2,900       $2,900       $2,900       $2,900       $2,900       $2,900
  Total Website Costs                    $2,900        $2,900        $2,900         $2,900       $2,900       $2,900       $2,900       $2,900       $2,900
Product Development
 R&D                                     $10,000      $10,000       $10,000        $10,000      $10,000      $10,000      $10,000      $10,000      $10,000
  Total Product Development              $10,000      $10,000       $10,000        $10,000      $10,000      $10,000      $10,000      $10,000      $10,000
Secured Creditor
Secured Creditor Payment                 $7,143        $7,143        $7,143         $7,143       $7,143       $7,143       $7,143       $7,143       $7,143
  Total Secured Creditor Payment         $7,143        $7,143        $7,143         $7,143       $7,143       $7,143       $7,143       $7,143       $7,143

 Total expenses                         $375,380      $375,380      $375,380       $375,380     $375,380     $375,380     $375,380     $375,380     $375,380
 Net Income                             $24,620       $24,620       $24,620        $24,620      $24,620      $24,620      $24,620      $24,620      $24,620
                                      Case 20-12017-JTD            Doc 55         Filed 11/05/20      Page 35 of 95


Aftermaster, Inc.
(5) Five Year Projection
    Monday, November 2, 2020


                Line Item                  July        August        Year 3        September      October     November     December      January     February
             PROFIT AND LOSS
Income
  Product Sales and Services Income        $400,000     $400,000     $4,800,000       $400,000     $400,000     $400,000     $400,000     $400,000     $400,000

  Total Income                          $400,000      $400,000     $4,800,000       $400,000     $400,000     $400,000     $400,000     $400,000     $400,000
Cost of Goods Sold
  Product and Services Cost             $120,000      $120,000     $1,444,000       $120,000     $120,000     $120,000     $120,000     $120,000     $120,000
  Commissions and Royalties              $40,000       $40,000      $480,000         $40,000      $40,000      $40,000      $40,000      $40,000      $40,000
 Total COGS                             $160,000      $160,000     $1,924,000       $160,000     $160,000     $160,000     $160,000     $160,000     $160,000
Employee Costs
 Wages                                   $96,700      $96,700      $1,160,400       $96,700      $96,700      $96,700      $96,700      $96,700      $96,700
 Benefits                                $5,112       $5,112        $61,341         $5,112       $5,112       $5,112       $5,112       $5,112       $5,112
 Payroll Taxes                           $15,084      $15,084       $181,008        $15,084      $15,084      $15,084      $15,084      $15,084      $15,084
  Total Employee Costs                  $116,896      $116,896     $1,402,749       $116,896     $116,896     $116,896     $116,896     $116,896     $116,896
Office Costs
 Office Rents                               $29,459      $29,459    $353,508           $29,459      $29,459      $29,459      $29,459      $29,459      $29,459
 Electric                                    $5,000       $5,000    $60,000             $5,000       $5,000       $5,000       $5,000       $5,000       $5,000
 Telephone                                     $360         $360     $4,320               $360         $360         $360         $360         $360         $360
 Internet access                             $1,530       $1,530    $18,360             $1,530       $1,530       $1,530       $1,530       $1,530       $1,530
 Office supplies                             $2,000       $2,000    $24,000             $2,000       $2,000       $2,000       $2,000       $2,000       $2,000
 Business Insurance                            $936         $936    $11,229               $936         $936         $936         $936         $936         $936
 Legal                                       $5,000       $5,000    $60,000             $5,000       $5,000       $5,000       $5,000       $5,000       $5,000
 Travel Cost                                 $5,000       $5,000    $60,000             $5,000       $5,000       $5,000       $5,000       $5,000       $5,000
 Marketing                                  $30,000      $30,000    $360,000           $30,000      $30,000      $30,000      $30,000      $30,000      $30,000
 IRS and CA State tax Payments               $6,300       $6,300    $75,600             $6,300       $6,300       $6,300       $6,300       $6,300       $6,300
 Total Office Costs                      $85,585      $85,585      $1,027,017       $85,585      $85,585      $85,585      $85,585      $85,585      $85,585
Website Costs
 Website hosting                         $2,900        $2,900       $34,800          $2,900       $2,900       $2,900       $2,900       $2,900       $2,900
  Total Website Costs                    $2,900        $2,900       $34,800          $2,900       $2,900       $2,900       $2,900       $2,900       $2,900
Product Development
 R&D                                     $10,000      $10,000       $120,000        $10,000      $10,000      $10,000      $10,000      $10,000      $10,000
  Total Product Development              $10,000      $10,000       $120,000        $10,000      $10,000      $10,000      $10,000      $10,000      $10,000
Secured Creditor
Secured Creditor Payment                 $7,143        $7,143       $85,716          $7,143       $7,143       $7,143       $7,143       $7,143       $7,143
  Total Secured Creditor Payment         $7,143        $7,143       $85,716          $7,143       $7,143       $7,143       $7,143       $7,143       $7,143

 Total expenses                         $375,380      $375,380     $4,594,282       $382,523     $382,523     $382,523     $382,523     $382,523     $382,523
 Net Income                             $24,620       $24,620       $205,718        $17,477      $17,477      $17,477      $17,477      $17,477      $17,477
                                      Case 20-12017-JTD            Doc 55        Filed 11/05/20          Page 36 of 95


Aftermaster, Inc.
(5) Five Year Projection
    Monday, November 2, 2020


                Line Item                 March         April         May            June         July         August         Year 4     September      October
             PROFIT AND LOSS
Income
  Product Sales and Services Income        $400,000     $400,000      $400,000       $400,000     $400,000      $500,000    $4,900,000     $500,000      $500,000

  Total Income                          $400,000      $400,000      $400,000      $400,000      $400,000      $500,000      $4,900,000   $500,000      $500,000
Cost of Goods Sold
  Product and Services Cost             $120,000      $120,000      $120,000       $120,000     $120,000      $150,000      $1,470,000   $150,000      $150,000
  Commissions and Royalties              $40,000       $40,000       $40,000        $40,000      $40,000       $50,000       $490,000     $50,000       $50,000
 Total COGS                             $160,000      $160,000      $160,000      $160,000      $160,000      $200,000      $1,960,000   $200,000      $200,000
Employee Costs
 Wages                                   $96,700      $96,700       $96,700        $96,700      $96,700        $96,700      $1,160,400   $106,700      $106,700
 Benefits                                $5,112       $5,112        $5,112         $5,112       $5,112         $5,112        $61,341      $5,112        $5,112
 Payroll Taxes                           $15,084      $15,084       $15,084        $15,084      $15,084        $15,084       $181,008     $16,500       $16,500
  Total Employee Costs                  $116,896      $116,896      $116,896      $116,896      $116,896      $116,896      $1,402,749   $128,312      $128,312
Office Costs
 Office Rents                               $29,459      $29,459       $29,459        $29,459      $29,459        $29,459    $353,508        $29,459      $29,459
 Electric                                    $5,000       $5,000        $5,000         $5,000       $5,000         $5,000    $60,000          $5,000       $5,000
 Telephone                                     $360         $360          $360           $360         $360           $360     $4,320            $360         $360
 Internet access                             $1,530       $1,530        $1,530         $1,530       $1,530         $1,530    $18,360          $1,530       $1,530
 Office supplies                             $2,000       $2,000        $2,000         $2,000       $2,000         $2,000    $24,000          $2,000       $2,000
 Business Insurance                            $936         $936          $936           $936         $936           $936    $11,229            $936         $936
 Legal                                       $5,000       $5,000        $5,000         $5,000       $5,000         $5,000    $60,000          $5,000       $5,000
 Travel Cost                                 $5,000       $5,000        $5,000         $5,000       $5,000         $5,000    $60,000         $10,000      $10,000
 Marketing                                  $30,000      $30,000       $30,000        $30,000      $30,000        $30,000    $360,000        $35,000      $35,000
 IRS and CA State tax Payments               $6,300       $6,300        $6,300         $6,300       $6,300         $6,300    $75,600          $6,300       $6,300
 Total Office Costs                      $85,585      $85,585       $85,585        $85,585      $85,585       $85,585       $1,027,017   $95,585       $95,585
Website Costs
 Website hosting                         $2,900        $2,900        $2,900         $2,900       $2,900        $2,900        $34,800      $2,900        $2,900
  Total Website Costs                    $2,900        $2,900        $2,900        $2,900        $2,900        $2,900        $34,800      $2,900        $2,900
Product Development
 R&D                                     $10,000      $10,000       $10,000        $10,000      $10,000        $10,000      $120,000      $10,000      $10,000
  Total Product Development              $10,000      $10,000       $10,000        $10,000      $10,000       $10,000        $120,000    $10,000       $10,000
Secured Creditor
Secured Creditor Payment                 $7,143        $7,143        $7,143         $7,143       $7,143        $7,143        $85,716      $7,143        $7,143
  Total Secured Creditor Payment         $7,143        $7,143        $7,143         $7,143       $7,143        $7,143        $85,716      $7,143        $7,143

 Total expenses                         $382,523      $382,523      $382,523       $382,523     $382,523      $422,523      $4,630,282   $443,939      $443,939
 Net Income                             $17,477       $17,477       $17,477        $17,477      $17,477       $77,477        $269,718    $56,061       $56,061
                                      Case 20-12017-JTD            Doc 55        Filed 11/05/20       Page 37 of 95


Aftermaster, Inc.
(5) Five Year Projection
    Monday, November 2, 2020


                Line Item               November      December       January       February      March         April        May          June         July
             PROFIT AND LOSS
Income
  Product Sales and Services Income        $500,000     $500,000      $500,000       $500,000     $500,000     $500,000     $500,000     $500,000     $500,000

  Total Income                          $500,000      $600,000      $500,000       $500,000     $500,000     $500,000     $500,000     $500,000     $500,000
Cost of Goods Sold
  Product and Services Cost             $150,000      $150,000      $150,000       $150,000     $150,000     $150,000     $150,000     $150,000     $150,000
  Commissions and Royalties              $50,000       $50,000       $50,000        $50,000      $50,000      $50,000      $50,000      $50,000      $50,000
 Total COGS                             $200,000      $200,000      $200,000       $200,000     $200,000     $200,000     $200,000     $200,000     $200,000
Employee Costs
 Wages                                  $106,700      $106,700      $106,700       $106,700     $106,700     $106,700     $106,700     $106,700     $106,700
 Benefits                                $5,112        $5,112        $5,112         $5,112       $5,112       $5,112       $5,112       $5,112       $5,112
 Payroll Taxes                           $16,500       $16,500       $16,500        $16,500      $16,500      $16,500      $16,500      $16,500      $16,500
  Total Employee Costs                  $128,312      $128,312      $128,312       $128,312     $128,312     $128,312     $128,312     $128,312     $128,312
Office Costs
 Office Rents                               $29,459      $29,459       $29,459        $29,459      $29,459      $29,459      $29,459      $29,459      $29,459
 Electric                                    $5,000       $5,000        $5,000         $5,000       $5,000       $5,000       $5,000       $5,000       $5,000
 Telephone                                     $360         $360          $360           $360         $360         $360         $360        $360         $360
 Internet access                             $1,530       $1,530        $1,530         $1,530       $1,530       $1,530       $1,530       $1,530       $1,530
 Office supplies                             $2,000       $2,000        $2,000         $2,000       $2,000       $2,000       $2,000       $2,000       $2,000
 Business Insurance                            $936         $936          $936           $936         $936         $936         $936        $936         $936
 Legal                                       $5,000       $5,000        $5,000         $5,000       $5,000       $5,000       $5,000       $5,000       $5,000
 Travel Cost                                $10,000      $10,000       $10,000        $10,000      $10,000      $10,000      $10,000      $10,000      $10,000
 Marketing                                  $35,000      $35,000       $35,000        $35,000      $35,000      $35,000      $35,000      $35,000      $35,000
 IRS and CA State tax Payments               $6,300       $6,300        $6,300         $6,300       $6,300       $6,300       $6,300       $6,300       $6,300
 Total Office Costs                      $95,585      $95,585       $95,585        $95,585      $95,585      $95,585      $95,585      $95,585      $95,585
Website Costs
 Website hosting                         $2,900        $2,900        $2,900         $2,900       $2,900       $2,900       $2,900       $2,900       $2,900
  Total Website Costs                    $2,900        $2,900        $2,900         $2,900       $2,900       $2,900       $2,900       $2,900       $2,900
Product Development
 R&D                                     $10,000      $10,000       $10,000        $10,000      $10,000      $10,000      $10,000      $10,000      $10,000
  Total Product Development              $10,000      $10,000       $10,000        $10,000      $10,000      $10,000      $10,000      $10,000      $10,000
Secured Creditor
Secured Creditor Payment                 $7,143        $7,143        $7,143         $7,143       $7,143       $7,143       $7,143       $7,143       $7,143
  Total Secured Creditor Payment         $7,143        $7,143        $7,143         $7,143       $7,143       $7,143       $7,143       $7,143       $7,143

 Total expenses                         $443,939      $443,939      $443,939       $443,939     $443,939     $443,939     $443,939     $443,939     $443,939
 Net Income                             $56,061       $156,061      $56,061        $56,061      $56,061      $56,061      $56,061      $56,061      $56,061
Case 20-12017-JTD            Doc 55          Filed 11/05/20      Page 38 of 95


       Aftermaster, Inc.
       (5) Five Year Projection
           Monday, November 2, 2020


                       Line Item                     August        Year 5
                    PROFIT AND LOSS
       Income
         Product Sales and Services Income            $500,000   $6,000,000

         Total Income                               $500,000     $6,000,000
       Cost of Goods Sold
         Product and Services Cost                  $150,000     $1,800,000
         Commissions and Royalties                   $50,000      $600,000
        Total COGS                                  $200,000     $2,400,000
       Employee Costs
        Wages                                       $106,700     $1,280,400
        Benefits                                     $5,112       $61,341
        Payroll Taxes                                $16,500      $198,000
         Total Employee Costs                       $128,312     $1,539,741
       Office Costs
        Office Rents                                   $29,459    $353,508
        Electric                                        $5,000    $60,000
        Telephone                                         $360     $4,320
        Internet access                                 $1,530    $18,360
        Office supplies                                 $2,000    $24,000
        Business Insurance                                $936    $11,229
        Legal                                           $5,000    $60,000
        Travel Cost                                    $10,000    $120,000
        Marketing                                      $35,000    $420,000
        IRS and CA State tax Payments                   $6,300    $75,600
        Total Office Costs                          $95,585      $1,147,017
       Website Costs
        Website hosting                              $2,900       $34,800
         Total Website Costs                         $2,900       $34,800
       Product Development
        R&D                                         $10,000      $120,000
         Total Product Development                  $10,000       $120,000
       Secured Creditor
       Secured Creditor Payment                      $7,143       $85,716
         Total Secured Creditor Payment              $7,143       $85,716

        Total expenses                              $443,939     $5,327,274
        Net Income                                  $56,061       $772,726
Case 20-12017-JTD   Doc 55   Filed 11/05/20   Page 39 of 95




                    EXHIBIT B
aftm_10q-18035                                                                  https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                    Case 20-12017-JTD              Doc 55       Filed 11/05/20         Page 40 of 95

          10-Q 1 aftm_10q-18035.htm AFTERMASTER, INC. 10-Q



                                                 U.S. SECURITIES AND EXCHANGE COMMISSION

                                                                WASHINGTON, D.C. 20549




                                                                         (Mark One)

            ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934

                                                       For the quarterly period ended March 31, 2020

            ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934

                                                   For the transition period from _______ to __________

                                                             Commission file number 001-10196




                                                    (Exact name of Registrant as specified in its charter)

                                       DELAWARE                                                          XX-XXXXXXX
              (State or other jurisdiction of incorporation or organization)                    (IRS Employer Identification No.)

                                                               6671 Sunset Blvd., Suite 1520
                                                                  Hollywood, CA 90028
                                                     (Address of principal executive offices) (Zip Code)

                                                                       (310) 657-4886
                                                    (Registrant’s telephone number, including area code)

          Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities
          Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports),
          and (2) has been subject to such filing requirements for the past 90 days.

          ☒ Yes ☐ No

          Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every
          Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or
          for such shorter period that the Registrant was required to submit and post such files).

          ☒ Yes ☐ No (Not required)

          Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller
          reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2
          of the Exchange Act.

          Large accelerated filer   ☐              Accelerated filer           ☐




1 of 52                                                                                                                                 9/1/2020, 4:11 PM
aftm_10q-18035                                                                 https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                  Case 20-12017-JTD             Doc 55         Filed 11/05/20      Page 41 of 95
          Non-accelerated filer    ☐            Smaller reporting          ☒
                                                company

          Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).

          ☐ Yes ☒ No

          At July 6, 2020, the number of shares outstanding of Common Stock, $0.001 par value, was 704,519,638 shares.


                                                                           1




2 of 52                                                                                                                           9/1/2020, 4:11 PM
aftm_10q-18035                                                                 https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                 Case 20-12017-JTD             Doc 55          Filed 11/05/20      Page 42 of 95


                                                              AFTERMASTER, INC.

                                                                     INDEX
                                                       PART I - FINANCIAL INFORMATION


                                                                                                                               PAGE
                                                                                                                              NUMBER
          Item 1.    Financial Statements                                                                                        3

                     Condensed Consolidated Balance Sheets – March 31, 2020 and June 30, 2019 (unaudited)                          3

                     Condensed Consolidated Statements of Operations - For the three and nine months ended March 31, 2020          4
                     and 2019 (unaudited)

                     Condensed Consolidated Statements of Stockholders’ Equity (Deficit) - For the three and nine months           5
                     ended March 31, 2020 and 2019 (unaudited)

                     Condensed Consolidated Statements of Cash Flows - For the nine months ended March 31, 2020 and 2019           6
                     (unaudited)

                     Notes to Condensed Consolidated Financial Statements (unaudited)                                              7

          Item 2.    Management’s Discussion and Analysis of Financial Condition and Results of Operations                        22

          Item 3.    Quantitative and Qualitative Disclosure About Market Risks                                                   30

          Item 4T.   Controls and Procedures                                                                                      31

                                                       PART II - OTHER INFORMATION

          Item 1.    Legal Proceedings                                                                                            32

          Item 1A.   Risk Factors                                                                                                 32

          Item 2.    Unregistered Sales of Equity Securities and Use of Proceeds                                                  32

          Item 3.    Defaults Upon Senior Securities                                                                              32

          Item 4.    Submission of Matters to a Vote of Security Holders                                                          32

          Item 5.    Other Information                                                                                            32

          Item 6.    Exhibits                                                                                                     33

                     SIGNATURES                                                                                                   34




                                                                           2




3 of 52                                                                                                                           9/1/2020, 4:11 PM
aftm_10q-18035                                                                 https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                      Case 20-12017-JTD          Doc 55        Filed 11/05/20         Page 43 of 95


                                                                AFTERMASTER, INC.
                                                          Condensed Consolidated Balance Sheets
                                                                      (unaudited)

                                                                                                                March 31,            June 30,
                                                                                                                 2020                 2019

                                                                         ASSETS

          Current Assets
            Cash and cash equivalents                                                                       $         3,721      $       366,129
            Accounts receivable, net                                                                                 40,474               24,226
            Inventory, net                                                                                          302,982              306,762
            Prepaid expenses                                                                                        266,263              311,296

          Total Current Assets                                                                                      613,440            1,008,413

            Property and equipment, net                                                                              40,046               60,817
            Right-to-use asset, net                                                                                  91,247                    -
            Deposits                                                                                                 24,217               24,217

          Total Assets                                                                                      $       768,950      $     1,093,447

                                                    LIABILITIES AND STOCKHOLDERS' DEFICIT

          Current Liabilities
            Accounts payable and other accrued expenses                                                     $     1,667,096      $     1,957,550
            Accrued interest                                                                                      1,305,474              921,033
            Deferred revenue                                                                                          7,496                3,921
            Accrued consulting services - related party                                                             217,505              161,124
            Lease payable                                                                                            85,235                    -
            Derivative Liability                                                                                 19,766,624            5,009,094
            Notes payable - related party                                                                           276,200              230,000
            Notes payable, net of discount of $7,928 and $992, respectively                                       1,761,659            1,053,758
            Convertible notes payable - related party                                                               119,500              119,500
            Convertible notes payable, net of discount of $379,706 and $1,024,700, respectively                   5,518,670            4,443,837

          Total Current Liabilities                                                                              30,725,459          13,899,817

          Long-Term Liabilities
            Lease payable, net of current portion                                                                     7,901                       -

          Total Liabilities                                                                                      30,733,360          13,899,817

          Commitments and Contingencies

          Stockholders' Deficit
            Convertible preferred stock, Series A; $0.001 par value; 100,000 shares authorized, 15,500
            shares issued and outstanding                                                                                   16                   16
            Convertible preferred stock, Series A-1; $0.001 par value; 3,000,000 shares authorized
            2,585,000 shares issued and outstanding, respectively                                                     2,585                2,585
            Convertible preferred stock, Series B; $0.001 par value; 200,000 shares authorized, 3,500
            shares issued and outstanding                                                                                    3                   3
            Convertible preferred stock, Series C; $0.001 par value; 1,000,000 shares authorized,
            13,404 shares issued and outstanding                                                                            13                  13
            Convertible preferred stock, Series D; $0.001 par value; 375,000 shares authorized, 130,000
            shares issued and outstanding                                                                               130                     130
            Convertible preferred stock, Series E; $0.001 par value; 1,000,000 shares authorized,
            275,000 shares issued and outstanding                                                                       275                     275
            Convertible preferred stock, Series H; $0.001 par value; 5 shares authorized, 2 shares issued
            and outstanding                                                                                                  -                    -




4 of 52                                                                                                                                   9/1/2020, 4:11 PM
aftm_10q-18035                                                                   https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD             Doc 55          Filed 11/05/20       Page 44 of 95
            Convertible preferred stock, Series P; $0.001 par value; 600,000 shares authorized, 86,640
            shares issued and outstanding                                                                                87                 87
            Convertible preferred stock, Series S; $0.001 par value; 50,000 shares authorized, -0- shares
            issued and outstanding                                                                                         -                  -
            Common stock, authorized 5,000,000,000 shares,
            par value $0.001, 659,330,182 and 275,622,995 shares issued
            and outstanding, respectively                                                                            659,335            275,629
            Common stock to be issued, 3,885,000                                                                       3,885              3,885
            Additional paid In capital                                                                            72,311,118         72,770,496
            Accumulated Deficit                                                                                 (102,941,857)       (85,859,489)

          Total Stockholders' Deficit                                                                            (29,964,410)       (12,806,370)

          Total Liabilities and Stockholders' Deficit                                                       $       768,950     $    1,093,447

                          The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                             3




5 of 52                                                                                                                                  9/1/2020, 4:11 PM
aftm_10q-18035                                                                https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                 Case 20-12017-JTD              Doc 55        Filed 11/05/20        Page 45 of 95



                                                               AFTERMASTER, INC.
                                                    Condensed Consolidated Statements of Operations
                                                                     (unaudited)

                                                                                        For the Three Months             For the Nine Months
                                                                                                Ended                           Ended
                                                                                            March 31,                       March 31,
                                                                                        2020          2019               2020          2019

          REVENUES
          AfterMaster Revenues                                                      $    140,258    $    185,042     $    415,725    $     457,414
          Product Revenues                                                                 1,166          21,590           16,430          691,804
          Total Revenues                                                                 141,424         206,632          432,155        1,149,218

          COSTS AND EXPENSES
          Cost of Revenues (Exclusive of Depreciation and Amortization)                  112,591         137,958           335,399       1,016,911
          Depreciation and Amortization Expense                                            6,119          22,792            20,772          69,687
          Research and Development                                                             -               -                 -           5,623
          Advertising and Promotion Expense                                                    -          10,252             3,777          76,820
          Legal and Professional Expense                                                  16,924          17,736           103,443          32,546
          Non-Cash Consulting Expense                                                      8,384         406,661           304,314         710,508
          General and Administrative Expenses                                            439,165         625,452         1,682,064       2,260,986

          Total Costs and Expenses                                                       583,183        1,220,851        2,449,769       4,173,081

          Loss from Operations                                                          (441,759)   (1,014,219)      (2,017,614)     (3,023,863)

          Other Income (Expense)
          Interest Expense                                                             (555,100)      (686,510)       (1,897,659)    (2,225,076)
          Derivative Expense                                                                   -      (239,733)         (547,121)    (1,595,079)
          Change in Fair Value of Derivative                                         (12,753,720)   (3,736,445)      (12,718,516)    (3,141,708)
          Gain on Extinguishment of Debt                                                       -             -            88,542              -
          Gain on Disposal of Property                                                   10,000              -            10,000              -

          Total Other Income (Expense)                                               (13,298,820)   (4,662,688)      (15,064,754)    (6,961,863)

          Loss Before Income Taxes                                                   (13,740,579) (5,676,907) (17,082,368) (9,985,726)
          Income Tax Expense                                                                   -            -             -            -
          NET LOSS                                                                  $(13,740,579) $(5,676,907) $(17,082,368) $(9,985,726)

          Preferred Stock Accretion and Dividends                                        (56,367)         (57,595)       (169,101)       (170,329)

          NET LOSS AVAILABLE TO COMMON SHAREHOLDERS                                 $(13,796,946) $(5,734,502) $(17,251,469) $(10,156,055)

          Basic and diluted Loss Per Share of Common Stock                          $      (0.03) $         (0.03) $         (0.05) $        (0.06)

          Weighted Average Number of Shares Outstanding                              503,593,945    188,064,556      369,328,565     165,404,715

                           The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                          4




6 of 52                                                                                                                                    9/1/2020, 4:11 PM
aftm_10q-18035                                                              https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                    Case 20-12017-JTD          Doc 55       Filed 11/05/20       Page 46 of 95


                                                             AFTERMASTER, INC.
                                              Condensed Consolidated Statements of Stockholders' Deficit
                                                                    (unaudited)
                                                                                        Additional                                Total
                                                                                                      Common
                                         Preferred Stock          Common Stock           Paid In       Stock to   AccumulatedStockholders'
                                       Shares      Amount       Shares      Amount       Capital      be Issued    Deficit     Equity

          Balance, June 30, 2018      3,109,044   $   3,109    133,446,521 $ 133,742     $68,916,676 $   28,553   $(76,556,750
                                                                                                                            ) $(7,474,670)

          Share-Based
          Compensation to Directors
          and Employees- Common
          shares                              -            -            -            -      62,879        2,168            -       65,047

          Total Stock Issued for
          Consulting Services and
          Rent                                -            -   8,000,000        8,000      356,630        1,385            -      366,015

          Common stock issued for
          conversion of debt                  -            -   17,326,372      17,326      256,984            -            -      274,310

          Common stock issued for
          interest expense                    -            -   3,000,000        3,000       87,000            -            -       90,000

          Derivative liability                -            -            -            -     959,587            -            -      959,587

          Net loss for the quarter
          ended September 30, 2018            -            -            -            -                        -   (2,126,532)   (2,126,532)

          Balance, September 30,
          2018                        3,109,044   $   3,109    161,772,893 $ 162,068     $70,639,756 $   32,106   $(78,683,282
                                                                                                                            ) $(7,846,243)

          Share-Based
          Compensation to Directors
          and Employees- Common
          shares                              -            -            -            -      57,598        3,031            -       60,629

          Total Stock Issued for
          Consulting Services and
          Rent                                -            -            -            -      47,250        2,500            -       49,750

          Common stock issued for
          conversion of debt                  -            -   5,397,237        5,397       51,626            -            -       57,023

          Derivative liability                -            -            -            -     203,869            -            -      203,869

          Net loss for the quarter
          ended December 31, 2018             -            -            -            -                        -   (2,182,287)   (2,182,287)

          Balance, December 31,
          2018                        3,109,044   $   3,109    167,170,130 $ 167,465     $71,000,099 $   37,637   $(80,865,569
                                                                                                                            ) $(9,657,259)

          Common Stock Sold for
          Cash                                -            -   9,750,000        9,750       87,750            -            -       97,500

          Share-Based
          Compensation to Directors
          and Employees- Common
          shares                              -            -   7,541,033        7,541      143,280            -            -      150,821




7 of 52                                                                                                                            9/1/2020, 4:11 PM
aftm_10q-18035                                                                https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                     Case 20-12017-JTD           Doc 55       Filed 11/05/20         Page 47 of 95
          Total Stock Issued for
          Consulting Services and
          Rent                                 -             -   3,750,000        3,750      56,250              -             -       60,000

          Preferred H stock issued
          for conversion of debt              2              -            -           -     198,116              -             -      198,116

          Common stock issued for
          conversion of debt                   -             -   17,278,951      17,279      89,513              -             -      106,792

          Common Stock Issued
          from stock to be issued              -             -   34,041,080      33,752              -     (33,752)            -              -

          Derivative liability                 -             -            -           -     594,464              -             -      594,464

          Net loss for the quarter
          ended March 31, 2019                 -             -            -           -                          -    (5,676,907)   (5,676,907)

          Balance, March 31, 2019      3,109,046   $   3,109     239,531,194 $ 239,537    $72,169,472 $      3,885    $(86,542,476
                                                                                                                                ) $(14,126,473
                                                                                                                                            )


                                                             AFTERMASTER, INC.
                                              Condensed Consolidated Statements of Stockholders' Deficit

                                                                                          Additional                                  Total
                                                                                                         Common
                                          Preferred Stock           Common Stock           Paid In       Stock to     AccumulatedStockholders'
                                        Shares      Amount        Shares   Amount          Capital       be Issued     Deficit     Equity

          Balance, June 30, 2019       3,109,046   $   3,109     279,507,995 $ 275,629    $72,770,496 $      3,885    $(85,859,489
                                                                                                                                ) $(12,806,370
                                                                                                                                            )

          Common Stock Sold for
          Cash                                 -             -   18,900,000      18,900     170,100              -             -      189,000

          Share-Based
          Compensation to Directors
          and Employees- Common
          shares                               -             -   8,328,043        8,328      83,280              -             -       91,608

          Derivative liability                 -             -            -           -    (754,997)             -             -     (754,997)

          Net loss for the quarter
          ended September 30, 2019             -             -            -           -              -           -    (1,865,062)   (1,865,062)

          Balance, September 30,
          2019                         3,109,046   $   3,109     306,736,038 $ 302,857    $72,268,879 $      3,885    $(87,724,551
                                                                                                                                ) $(15,145,821
                                                                                                                                            )

          Common Stock Sold for
          Cash                                 -             -   8,400,000        8,400      75,600              -             -       84,000

          Share-Based
          Compensation to Directors
          and Employees- Common
          shares                               -             -   9,724,215        9,724      10,697              -             -       20,421

          Common stock issued as
          incentive with Convertible
          debt                                 -             -   7,000,000        7,000      22,400              -             -       29,400

          Common stock issued for
          conversion of debt                   -             -   53,693,804      53,694      46,824              -             -      100,518

          Common stock issued for
          conversion of payables               -             -   2,250,000        2,250      29,475              -             -       31,725



8 of 52                                                                                                                                9/1/2020, 4:11 PM
aftm_10q-18035                                                                     https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                     Case 20-12017-JTD            Doc 55           Filed 11/05/20      Page 48 of 95

          Derivative liability                  -             -            -               -     (38,365)           -            -      (38,365)

          Net loss for the quarter
          ended December 31, 2019               -             -            -               -                        -   (1,476,727)   (1,476,727)

          Balance, December 31,
          2019                         3,109,046    $    3,109    387,804,057 $ 383,925        $72,415,510 $   3,885    $(89,201,278
                                                                                                                                  ) $(16,394,849
                                                                                                                                              )

          Common Stock Sold for
          Cash                                  -             -   140,000,000        140,000     (70,000)           -            -       70,000

          Share-Based
          Compensation to Directors
          and Employees- Common
          shares                                -             -   65,947,735          65,947     (19,784)           -            -       46,163

          Common stock issued as
          incentive with Convertible
          debt                                  -             -   3,000,000            3,000       (1,500)          -            -        1,500

          Common stock issued for
          conversion of debt                    -             -   66,463,390          66,463     (33,748)           -            -       32,715

          Derivative liability                  -             -            -               -      20,640            -            -       20,640

          Net loss for the quarter
          ended March 31, 2020                  -             -            -               -            -           -   (13,740,579
                                                                                                                                 ) (13,740,579
                                                                                                                                            )

          Balance, March 31, 2020      3,109,046    $    3,109    663,215,182 $ 659,335        $72,311,118 $   3,885    $(102,941,857
                                                                                                                                  ) $(29,964,410
                                                                                                                                              )

                             The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                               5




9 of 52                                                                                                                                  9/1/2020, 4:11 PM
aftm_10q-18035                                                                 https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                  Case 20-12017-JTD               Doc 55       Filed 11/05/20      Page 49 of 95


                                                               AFTERMASTER, INC.
                                                    Condensed Consolidated Statements of Cash Flows
                                                                     (unaudited)

                                                                                                           For the Nine Months Ended
                                                                                                                  March 31,
                                                                                                           2020               2019

           OPERATING ACTIVITIES

            Net Loss                                                                                   $   (17,082,368)   $   (9,985,726)
            Adjustments to reconcile net loss to cash from operating activities:
              Depreciation and amortization                                                                     84,066            69,687
              Share-based compensation - Common Stock                                                          158,192           580,371
              Share-based compensation - warrants and options                                                  242,825                 -
              Share based compensation - preferred stock                                                             -           148,116
              Amortization of debt discount and issuance costs                                               1,219,138         1,602,061
              Gain on sale of assets                                                                           (10,000)                -
              Early payment fees                                                                                21,789                 -
              (Gain)/Loss on extinguishment of debt                                                            (88,542)                -
              Derivative expense                                                                               547,121         1,595,079
              (Gain)/Loss remeasurement of derivative                                                       12,718,516         3,141,707
            Changes in Operating Assets and Liabilities:
              Accounts receivables                                                                             (16,249)         (161,862)
              Inventory                                                                                          3,780                 -
              Other assets                                                                                      57,628           321,994
              Deposits                                                                                               -               900
              Accounts payable and accrued expenses                                                            256,613           196,264
              Lease payments                                                                                   (61,405)                -
              Accrued interest                                                                                 600,028           528,138
              Deferred revenue                                                                                   3,575            (1,979)
              Accrued consulting services - related party                                                       56,381           107,752

                 Net Cash Used in Operating Activities                                                      (1,288,912)       (1,857,498)

           INVESTING ACTIVITIES

            Purchase of property and equipment                                                                       -            (1,907)
            Sale of property and equipment                                                                      10,000                 -

                 Net Cash Used in Investing Activities                                                          10,000            (1,907)

           FINANCING ACTIVITIES

            Common Stock issued for cash                                                                       343,000            97,500
            Proceeds from notes payable                                                                        303,500           325,000
            Repayments of notes payable                                                                       (119,742)          (47,000)
            Proceeds from notes payable - related party                                                         46,200           137,000
            Proceeds from convertible notes payable                                                            463,750         1,252,350
            Repayments of convertible notes payable                                                           (120,204)         (201,359)
                Net Cash Provided by Financing Activities                                                      916,504         1,563,491

                                                                                                                      )
           NET CHANGE IN CASH                                                                                 (362,408#         (295,914)
           CASH AT BEGINNING OF PERIOD                                                                         366,129           390,191

           CASH AT END OF PERIOD                                                                       $         3,721    $       94,277

           SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION:

           CASH PAID FOR:
              Interest                                                                                 $        56,703    $            -



10 of 52                                                                                                                          9/1/2020, 4:11 PM
aftm_10q-18035                                                                 https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                  Case 20-12017-JTD              Doc 55        Filed 11/05/20       Page 50 of 95
               Taxes                                                                                     $              -       $           -

           NON CASH FINANCING ACTIVITIES:
              Conversion of notes and interest into common stock                                         $       133,233        $     518,125
              Conversion of related party payables into preferred stock                                  $             -        $      50,000
              Derivative liability                                                                       $       463,750        $   1,252,350
              Conversion of derivative liability                                                         $       245,394        $   1,757,920
              Common stock issued for prepaid expenses                                                   $             -        $     475,765
              Right-to-use asset                                                                         $       154,541        $           -
              Common stock issued with notes payable                                                     $        30,900        $           -
              Warrants issued in private placement                                                       $     1,018,116        $           -
              Convertible notes payable issued for prepaid expenses                                      $             -        $     120,000
              Convertible notes payable issued for accounts payable                                      $       425,000        $           -
              Original issue discount                                                                    $        86,430        $     199,146
              Conversion of payables for common stock                                                    $        31,725        $           -
              Assignment of debt                                                                         $       164,204        $      11,238
              Common stock issued from stock to be issued                                                $             -        $      28,553
              Warrants issued for prepaid expenses                                                       $        12,595        $           -

                            The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                           6




11 of 52                                                                                                                               9/1/2020, 4:11 PM
aftm_10q-18035                                                                     https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                    Case 20-12017-JTD               Doc 55         Filed 11/05/20        Page 51 of 95


                                                                   AFTERMASTER, INC.
                                                          Notes to Consolidated Financial Statements
                                                                 March 31, 2020 (Unaudited)

           NOTE 1 – CONDENSED FINANCIAL STATEMENTS

           The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all
           adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations,
           and cash flows at March 31, 2020, and for all periods presented herein, have been made.

           Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting
           principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed
           financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s June 30, 2019
           audited financial statements. The results of operations for the period ended March 31, 2020 is not necessarily indicative of the
           operating results for the full year.

           NOTE 2 – GOING CONCERN

           The Company’s financial statements are prepared using generally accepted accounting principles in the United States of America
           applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of
           business. The Company has an accumulated deficit of $102,941,857, negative working capital of $30,112,019 and currently has
           revenues which are insufficient to cover its operating costs, which raises substantial doubt about its ability to continue as a going
           concern. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to
           continue as a going concern.

           The future of the Company as an operating business will depend on its ability to (1) obtain sufficient capital contributions and/or
           financing as may be required to sustain its operations and (2) to achieve adequate revenues from its Promaster and Aftermaster
           businesses. Management’s plan to address these issues includes, (a) continued exercise of tight cost controls to conserve cash, (b)
           obtaining additional financing, (c) more widely commercializing the Aftermaster and Promaster products, and (d) identifying and
           executing on additional revenue generating opportunities.

           The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described
           in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying
           financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern.
           If the Company is unable to obtain adequate capital, it could be forced to cease operations.

           NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

           Use of Estimates

           The preparation of financial statements in conformity with generally accepted accounting principles requires management to make
           estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at
           the dates of the financial statements and the reported amounts of revenue and expenses during the reporting periods. Significant
           estimates are made in relation to the allowance for doubtful accounts and the fair value of certain financial instruments.




                                                                               7




12 of 52                                                                                                                                     9/1/2020, 4:11 PM
aftm_10q-18035                                                                      https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                    Case 20-12017-JTD               Doc 55          Filed 11/05/20       Page 52 of 95


                                                                   AFTERMASTER, INC.
                                                          Notes to Consolidated Financial Statements
                                                                 March 31, 2020 (Unaudited)

           Derivative Liabilities

           The Company has financial instruments that are considered derivatives or contain embedded features subject to derivative accounting.
           Embedded derivatives are valued separately from the host instrument and are recognized as derivative liabilities in the Company’s
           balance sheet. The Company measures these instruments at their estimated fair value and recognizes changes in their estimated fair
           value in results of operations during the period of change. The Company has a sequencing policy regarding share settlement wherein
           instruments with the earliest issuance date would be settled first. The sequencing policy also considers contingently issuable additional
           shares, such as those issuable upon a stock split, to have an issuance date to coincide with the event giving rise to the additional shares.

           On February 3, 2017, the company entered into a note payable with an unrelated party at a percentage discount (variable) exercise
           price which causes the number to be converted into a number of common shares that “approach infinity”, as the underlying stock price
           could approach zero. Accordingly, all convertible instruments, including standalone warrants, issued after February 3, 2017 are
           considered derivatives according to the Company’s sequencing policy.

           The Company values these convertible notes payable using the multinomial lattice method that values the derivative liability within
           the notes based on a probability weighted discounted cash flow model. The resulting liability is valued at each reporting date and the
           change in the liability is reflected as change in derivative liability in the statement of operations.

           Leases

           The Company adopted ASC 842 as of July 1, 2019 using a modified retrospective transition approach for all leases existing at July 1,
           2019, the date of the initial application. Consequently, financial information will not be updated, and disclosures required under ASC
           842 will not be provided for dates and periods before July 1, 2019.

           As of July 1, 2019, the Company recognized operating lease liabilities of $154,541 based on the present value of the remaining
           minimum rental payments determined under prior lease accounting standards and corresponding ROU assets of $154,541.

           The Company determines if a contract is a lease or contains a lease at inception. Right of use assets related to operating type leases are
           reported in other noncurrent assets and the present value of remaining lease obligations is reported in accrued and other liabilities and
           other noncurrent liabilities on the Condensed Consolidated Balance Sheets. The Company does not currently have any financing type
           leases.

           Operating lease liabilities are recognized based on the present value of the future minimum lease payments over the lease term at
           commencement date. The Company’s leases do not provide an implicit rate and the Company could not determine the incremental
           borrowing rates applicable to the economic environment; therefore, the Company uses the risk free interest rates applicable to the
           duration of the lease, based on the information available at commencement date, in determining the present value of future payments.
           The right of use asset for operating leases is measured using the lease liability adjusted for the impact of lease payments made prior to
           commencement, lease incentives received, initial direct costs incurred and any asset impairments. Lease terms may include options to
           extend or terminate the lease when it is reasonably certain that the option will be exercised. Lease expense for minimum lease
           payments is recognized on a straight-line basis over the lease term.




                                                                                8




13 of 52                                                                                                                                      9/1/2020, 4:11 PM
aftm_10q-18035                                                                     https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                    Case 20-12017-JTD               Doc 55         Filed 11/05/20        Page 53 of 95


                                                                   AFTERMASTER, INC.
                                                          Notes to Consolidated Financial Statements
                                                                 March 31, 2020 (Unaudited)

           The Company remeasures and reallocates the consideration in a lease when there is a modification of the lease that is not accounted for
           as a separate contract. The lease liability is remeasured when there is a change in the lease term or a change in the assessment of
           whether the Company will exercise a lease option. The Company assesses right of use assets for impairment in accordance with its
           long-lived asset impairment policy.

           The Company accounts for lease agreements with contractually required lease and non-lease components on a combined basis. Lease
           payments made for cancellable leases, variable amounts that are not based on an observable index and lease agreements with an
           original duration of less than twelve months are recorded directly to lease expense.

           Revenue Recognition

           The Company applies the provisions of FASB ASC 606, Revenue Recognition in Financial Statements, which provides guidance on
           the recognition, presentation and disclosure of revenue in financial statements. ASC 606 outlines the basic criteria that must be met to
           recognize revenue and provides guidance for disclosure related to revenue recognition policies. In general, the Company recognizes
           revenue in accordance with that core principle by applying the following steps: (i) identify the contract(s) with a customer, (ii) identify
           the performance obligations in the contract, (iii) determine the transaction price (iv) allocate the transaction price to the performance
           obligations in the contract, and (v) recognize revenue when (or as) the entity satisfies a performance obligation. In general, the
           Company’s revenues are recognized when control of the promised goods or services is transferred to our customers, in an amount that
           reflects the consideration we expect to be entitled to in exchange for those goods or services.

           The Company’s revenues are generated from Aftermaster products and services, Aftermaster Pro, sessions revenue, and remastering.
           Revenues related to Aftermaster Pro sells through consumer retail distribution channels and through our website. For sales through
           consumer retail distribution channels, revenue recognition occurs when title and risk of loss have transferred to the customer which
           usually occurs upon shipment to the customers. We established allowances for expected product returns and these allowances are
           recorded as a direct reduction to revenue. Return allowances are based on our historical experience. Revenues related to sessions and
           remastering are recognized when the event occurred.

           Loss Per Share

           Basic loss per Common Share is computed by dividing losses attributable to Common shareholders by the weighted-average number
           of shares of Common Stock outstanding during the period. The losses attributable to Common shareholders was increased for accrued
           and deemed dividends on Preferred Stock during the three and nine months ended March 31, 2020 and 2019 of $56,367 and $57,595
           and $169,101 and $170,329, respectively.

           Due to the fact that the Preferred Stock has certain features of debt and is redeemable, the Company analyzed the Preferred Stock in
           accordance with ASC 480 and ASC 815 to determine if classification within permanent equity was appropriate. Based on the fact that
           the redeemable nature of the stock and all cash payments are at the option of the Company, it is assumed that payments will be made in
           shares of the Company’s Common Stock and therefore, the instruments are afforded permanent equity treatment.

           Diluted earnings per Common Share is computed by dividing net loss attributable to Common shareholders by the weighted-average
           number of Shares of Common Stock outstanding during the period increased to include the number of additional Shares of Common
           Stock that would have been outstanding if the potentially dilutive securities had been issued. Potentially dilutive securities include
           outstanding convertible Preferred Stock, stock options, warrants, and convertible debt. The dilutive effect of potentially dilutive
           securities is reflected in diluted earnings per share by application of the treasury stock method. Under the treasury stock method, an
           increase in the fair market value of the Company’s Common Stock can result in a greater dilutive effect from potentially dilutive
           securities.

           For the three and nine months ended March 31, 2020 and 2019, all of the Company’s potentially dilutive securities (warrants, options,
           convertible preferred stock, and convertible debt) were excluded from the computation of diluted earnings per share as they were anti-
           dilutive. The total number of potentially dilutive Common Shares that were excluded were 28,534,619,898 and 457,788,385 at March
           31, 2020 and 2019, respectively.




                                                                               9



14 of 52                                                                                                                                     9/1/2020, 4:11 PM
aftm_10q-18035                                                                     https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD               Doc 55       Filed 11/05/20         Page 54 of 95


                                                                  AFTERMASTER, INC.
                                                         Notes to Consolidated Financial Statements
                                                                March 31, 2020 (Unaudited)

           Recent Accounting Pronouncements

           In January 2017, the FASB issued ASU 2017-04, Intangibles – Goodwill and Other (Topic 350). The amendments in this update
           simplify the test for goodwill impairment by eliminating Step 2 from the impairment test, which required the entity to perform
           procedures to determine the fair value at the impairment testing date of its assets and liabilities following the procedure that would be
           required in determining fair value of assets acquired and liabilities assumed in a business combination. The amendments in this update
           are effective for public companies for annual or any interim goodwill impairment tests in fiscal years beginning after December 15,
           2019. The Company is evaluating the effect that the updated standard will have on its financial statements and related disclosures.

           In June 2018, the FASB issued ASU No. 2018-07, Compensation-Stock Compensation (Topic 718): Improvements to Nonemployee
           Share-Based Payment Accounting. The new ASU expands the scope of Topic 718 to include share-based payment transactions for
           acquiring goods and services from nonemployees. An entity should apply the requirements of Topic 718 to nonemployee awards
           except for specific guidance on inputs to an option pricing model and the attribution of cost. The new ASU will be effective for the
           Company beginning in the first fiscal quarter of 2020, and early adoption is permitted. The Company is evaluating the effect that the
           updated standard will have on its financial statements and related disclosures.

           In August 2018, the FASB issued ASU No. 2018-13, Fair Value Measurement (Topic 820) - Disclosure Framework - Changes to the
           Disclosure Requirements for Fair Value Measurement. The amendment modifies, removes, and adds certain disclosure requirements
           on fair value measurements. The ASU is effective for annual periods, including interim periods within those annual periods, beginning
           after December 15, 2019. The amendments on changes in unrealized gains and losses, the range and weighted average of significant
           unobservable inputs used to develop Level 3 fair value measurements, and the narrative description of measurement uncertainty should
           be applied prospectively for only the most recent interim or annual period presented in the initial fiscal year of adoption. All other
           amendments should be applied retrospectively to all periods presented upon their effective date. Early adoption is permitted. We are
           currently evaluating the impact of ASU No. 2018-13 on our consolidated financial statements.

           Management has considered all recent accounting pronouncements issued since the last audit of our consolidated financial statements.
           The Company’s management has evaluated recent pronouncements and have not included those that were note applicable.

           NOTE 4 – NOTES PAYABLE

           Convertible Notes Payable

           In accounting for its convertible notes payable, proceeds from the sale of a convertible debt instrument with Common Stock purchase
           warrants are allocated to the two elements based on the relative fair values of the debt instrument without the warrants and of the
           warrants themselves at time of issuance. The portions of the proceeds allocated to the warrants are accounted for as paid-in capital
           with an offset to debt discount. The remainder of the proceeds are allocated to the debt instrument portion of the transaction as
           prescribed by ASC 470-25-20. The Company then calculates the effective conversion price of the note based on the relative fair value
           allocated to the debt instrument to determine the fair value of any beneficial conversion feature (“BCF”) associated with the
           convertible note in accordance with ASC 470-20-30. The BCF is recorded to additional paid-in capital with an offset to debt discount.
           Both the debt discount related to the issuance of warrants and related to a BCF is amortized over the life of the note.




                                                                              10




15 of 52                                                                                                                                   9/1/2020, 4:11 PM
aftm_10q-18035                                                                  https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD              Doc 55       Filed 11/05/20         Page 55 of 95


                                                                  AFTERMASTER, INC.
                                                         Notes to Consolidated Financial Statements
                                                                March 31, 2020 (Unaudited)

           Convertible Notes Payable – Related Parties

           Convertible notes payable due to related parties consisted of the following as of March 31, 2020 and June 30, 2019, respectively:

           Convertible Notes Payable – Related Parties
                                                                                                                March 31,           June 30,
                                                                                                                 2020                 2019

           $30,000 face value, issued in August 2016, interest rate of 0% and is convertible into shares of
           the Company’s Common stock at $0.40 per share, matured June 30, 2019, net unamortized
           discount of $0 as of March 31, 2020 and June 30, 2019, respectively. The notes are currently
           in default.                                                                                      $        30,000     $        30,000
           Various term notes with total face value of $89,500 issued from September 2017 to February
           2018, interest rates of 0% and are convertible into shares of the Company’s common stock at
           $0.10 per share, matured from January 2019 to June 30, 2019, net unamortized discount of $0
           as of December 31, 2019 and June 30, 2019, respectively. The notes are currently in default.              89,500              89,500
           Total convertible notes payable – related parties                                                        119,500             119,500
           Less current portion                                                                                     119,500             119,500
           Convertible notes payable – related parties, long-term                                           $             -     $             -

           Convertible Notes Payable - Non-Related Parties

           Convertible notes payable due to non-related parties consisted of the following as of March 31, 2020 and June 30, 2019, respectively:

           Convertible Notes Payable - Non-Related Parties
                                                                                                                March 31,           June 30,
                                                                                                                 2020                 2019
           Various term notes with total face value of $2,049,000, issued from July 2014 to March 2018,
           interest rates from 0% to 10% and are convertible into shares of the Company’s common
           stock from $0.10 to $0.40 per share, matured from October 2018 to June 2019. One of the
           notes and accrued interest was assigned to non-related party notes payable in September 2019
           and three of the notes and accrued interest were assigned to a non-related convertible note
           payable in October 2019 The notes are currently in default.                                      $     1,844,000     $     2,049,000
           Two term notes with total face value of $373,000, issued in February 2017, interest rates of
           10% and are convertible into shares of the Company’s common stock at lesser of 40% of the
           average three lowest closing bids twenty (20) days prior to the conversion date or $0.40 per
           share, matured June 2018, with additional extension fees of $81,000 added to principal. A
           total of $187,403 has been converted and $85,654 has been paid. The notes are currently in
           default.                                                                                                 180,943             186,597
           $265,000 face value, issued in May 2017, interest rate of 10% and is convertible into shares of
           the Company’s common stock at the lesser of $0.31 or 60% of the lowest closing bids twenty-
           five (25) days prior to the conversion date, matured February 2018, of which $179,406 was
           converted. The note is currently in default.                                                              85,594             104,845
           Two term notes with total face value of $131,000 face value, issued on July 2017 and August
           2017, interest rates of 12% and are convertible into shares of the Company’s common stock at
           61% of the lowest two trading prices during the fifteen (15) trading day period ending to the
           date of conversion, matured May 2018 and June 2018, of which $72,000 was converted. The
           note is currently in default.                                                                             59,000              59,000
           $115,000 face value, issued in November 2017, interest rate of 10% and is convertible into
           shares of the Company’s common stock at 57.5% of the lowest closing bids thirty (30) days
           prior to the conversion per share, matured August 2018. The note is currently in default.                115,000             115,000
           $115,000 face value, issued in January 2018, interest rate of 10% and is convertible into
           shares of the Company’s common stock at the lesser of $0.12 and 57.5% of the lowest trading
           price during the prior thirty (30) days, matured October 2018. The note is currently in default.         115,000             115,000
           $160,000 face value, issued in April 2018, of which $150,000 in principal and $10,000 in
           additional fees, interest rate of 10% and is convertible into shares of the Company’s common
           stock at the lesser of $0.05 or 57.5% of the lowest closing bids twenty (20) days prior to the
           conversion date, matured January 2019. The note is currently in default.                                 160,000             160,000



16 of 52                                                                                                                                 9/1/2020, 4:11 PM
aftm_10q-18035                                                                     https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD               Doc 55       Filed 11/05/20         Page 56 of 95
           Two term notes with total face value of $415,000 face value, issued from an assignment in
           April 2018 of $370,000 in principal and an OID of $45,000, interest rates of 10% and are
           convertible into shares of the Company’s common stock at rate of 55% of the average trading
           price for the prior three (3) trading days, matured April 2019, of which $223,198 has been
           converted. The notes are currently in default.                                                          191,802           191,802
           Various term notes with total face value of $502,534, issued from May 2018 to June 2018,
           interest rates of 12% and are convertible into shares of the Company’s common stock at 61%
           of the lowest two trading prices during the fifteen (15) trading day period prior to the date of
           conversion, matured from October 2018 to June 2019, of which $69,898 has been converted
           and $164,499 has been paid. The note is currently in default.                                           268,137           268,137
           $15,651 face value, issued in June 2018, interest rate of 12% and is convertible into shares of
           the Company’s common stock at 60% of the lowest trading price during the previous twenty
           (20) days to the date of conversion, matured June 30, 2019. The note is currently in default.            15,651            15,651


                                                                              11




17 of 52                                                                                                                              9/1/2020, 4:11 PM
aftm_10q-18035                                                                  https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD               Doc 55       Filed 11/05/20         Page 57 of 95


                                                                  AFTERMASTER, INC.
                                                         Notes to Consolidated Financial Statements
                                                                March 31, 2020 (Unaudited)

           $120,000 face value, issued in July 2018 for prepaid services, interest rate of 15% and is
           convertible into shares of the Company's common stock at 70% of the lowest closing price per
           share during the twenty (20) days prior to the conversion, matures July 2019. The note is
           currently in default.                                                                                120,000           120,000
           $39,759 face value, issued from an assignment in August 2018, interest rate of 12% and is
           convertible into shares of the Company’s common stock at 55% of the lowest sales price for
           common stock on principal market during the twenty-five (25) consecutive trading days
           immediately preceding the conversion date, matured November 2018. The note is currently in
           default.                                                                                              39,759            39,759
           $23,000 face value, issued in August 2018 of $20,000 in principal and an OID of $3,000,
           interest rate of 12% and is convertible into shares of the Company's common stock at 55% of
           the average of the three (3) lowest closing price during the 25 days prior to the conversion per
           share, matures August 2019, net unamortized discount of $0 and $3,214 as of March 31, 2020
           and June 30, 2019, respectively, of which $23,000 was converted.                                            -           19,786
           Various term notes total value of $1,575,001 face value, issued from August 2018 to October
           2019, of which $1,352,000 in principal and an OID of $223,001, interest rates of 10% and are
           convertible into shares of the Company’s common stock at equal the lesser of $0.12 and 70%
           of the lowest trading price for the common stock during the thirty (30) trading day period
           ending on the latest complete trading day prior to the conversion date, matures from August
           2019 to December 2020, net unamortized discount of $228,010 and $273,843 as of March 31,
           2020 and June 30, 2019, respectively. A total of $43,750 has been paid. Three notes totaling
           $1,111,896 in principal are currently in default.                                                  1,303,241           838,053
           Two term notes total value of $64,850, issued in August 2018, of which $61,850 in principal
           and an OID of $3,000, interest rate of 12% and is convertible into shares of the Company’s
           common stock at 61% of the lowest trading price for the prior fifteen (15) trading days
           immediately preceding the conversion date, matures August 2019, net unamortized discount
           of $0 and $6,998 as of March 31, 2020 and June 30, 2019, respectively, of which $4,550 has
           been paid. The notes are currently in default.                                                        60,300            57,852
           Two term notes total value of $178,000, issued from March 2019 to August 2019, of $160,000
           in principal and an OID of $18,000, interest rate of 10% and is convertible into shares of the
           Company’s common stock at 58% of the lowest trading price for the common stock during the
           twenty-five (25) trading day period ending on the latest complete trading day prior to the
           conversion date, matures from March 2020 and August 2020, net unamortized discount of
           $30,153 and $65,899 as of March 31, 2020 and June 30, 2019, respectively, of which $26,350
           has been converted.                                                                                  121,497            23,101
           Various term notes with total value of $562,500, issued from March 2019 to June 2019, of
           which $535,500 in principal and an OID of $27,000, interest rates of 12% and are convertible
           into shares of the Company’s common stock at 58% of the lowest trading price for the
           common stock during the twenty (20) trading day period ending on the latest complete trading
           day prior to the conversion date, matures from March 2020 and June 2020, net unamortized
           discount of $93,531 and $509,344 as of March 31, 2020 and June 30, 2019, respectively, of
           which $100,000 has been paid and $12,500 has been converted.                                         356,469            53,156
           Two term notes with total value of $154,000, issued in April 2019 and June 2019,of which
           $143,000 in principal and an OID of $11,000, interest rates of 12% and is convertible into
           shares of the Company’s common stock at 60% of the lowest trading price for the common
           stock during the twenty (20) trading day period ending on the latest complete trading day prior
           to the conversion date, matures April 2020, net unamortized discount of $18,725 and
           $134,435 as of March 31, 2020 and June 30, 2019, respectively.                                       135,275            19,565
           Two term notes total value $103,289, issued from April 2019 to July 2019 of $58,750 in
           principal, $10,000 in extension fees, $21,789 in additional fees, and an OID of $12,750,
           interest rate of 12% and is convertible into shares of the Company’s common stock at the
           lesser of 55% of the lowest trading price for the common stock during the twenty (20) trading
           day period ending on the latest complete trading day prior to the issuance date or 55% of the
           lowest trading price for the common stock during the twenty (20) trading day period ending
           on the latest complete trading day prior to the conversion date, matures from January 2020 to
           July 2020, net unamortized discount of $9,287 and $30,967 as of March 31, 2020 and June 30,
           2019, respectively. A total of $10,000 has been paid.                                                 84,002             7,533




18 of 52                                                                                                                           9/1/2020, 4:11 PM
aftm_10q-18035                                                                 https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                  Case 20-12017-JTD             Doc 55      Filed 11/05/20         Page 58 of 95
           $263,000 face value, issued from an assignment in October 2019, interest rates of 10% and is
           convertible into shares of the Company’s common stock at $0.02 per share, matures March
           2020.                                                                                               263,000                 -
           Total convertible notes payable – non-related parties                                             5,518,670         4,443,837
           Less current portion                                                                              5,518,670         4,443,837
           Convertible notes payable – non-related parties, long-term                                   $            -    $            -




                                                                          12




19 of 52                                                                                                                          9/1/2020, 4:11 PM
aftm_10q-18035                                                                    https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD              Doc 55       Filed 11/05/20         Page 59 of 95


                                                                 AFTERMASTER, INC.
                                                        Notes to Consolidated Financial Statements
                                                               March 31, 2020 (Unaudited)

           During the nine months ended March 31, 2020, one note were amended to extend the maturity dates. The Company evaluated the
           amendments under ASC 470-50, “Debt - Modification and Extinguishment”, and concluded that the extension did not result in
           significant and consequential changes to the economic substance of the debt and thus resulted in a modification of the debt and not
           extinguishment of the debt.

           From July 12, 2019 through October 18, 2019, the Company issued three convertible notes to non-related parties for a total of
           $541,355, of which $463,750 in principal and $77,605 in OID, that mature from July 12, 2020 to August 2, 2020. The notes bear
           between 10% to 12% interest per annum. The Company also assumed $21,789 in additional fees added to principal during the period.

           During the nine months ended March 31, 2020, the Company made cash payment of $120,204 toward principal various notes
           discussed above, had $10,000 in extension fees, converted $81,101 in principal, and assigned one note for $20,000 in principal and
           $3,468 in accrued interest into a non-related party note payable.

           During the nine months ended March 31, 2020, the Company also assigned two non-related party notes totaling $78,000 in principal as
           well as three non-related party convertible notes for $185,000 in principal into a non-related party note payable totaling $263,000.

           Notes Payable – Related Parties

           Notes payable due to related parties consisted of the following as of March 31, 2020 and June 30, 2019, respectively:

           Notes Payable – Related Parties

                                                                                                              March 31,            June 30,
                                                                                                               2020                  2019

           $5,000 face value, issued in November 2016, interest rate of 0%, which is due on demand.      $            5,000    $         5,000
           Various term notes with total face value of $213,000, issued from February 2017 to April
           2019, interest rates of 0%, matured June 30, 2019. The notes are currently in default.                  213,000             213,000
           $58,200 face value, issued from June 2019 to February 2020, interest rate of 0%, matures June
           2020.                                                                                                    58,200              12,000
           Total notes payable – related parties                                                                   276,200             230,000
           Less current portion                                                                                    276,200             230,000
           Notes payable - related parties, long term                                                    $               -     $             -

           From July 15, 2019 through March 31, 2020, the Company issued notes to a related party for a total of $46,200 that all mature on June
           30, 2020. The notes bear 0% interest per annum. The Company evaluated the notes for imputed interest and found it to be immaterial.




                                                                             13




20 of 52                                                                                                                                9/1/2020, 4:11 PM
aftm_10q-18035                                                                    https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD              Doc 55       Filed 11/05/20         Page 60 of 95


           Notes Payable – Non-Related Parties

           Notes payable due to non-related parties consisted of the following as of March 31, 2020 and June 30, 2019, respectively:

           Notes Payable – Non-Related Parties
                                                                                                               March 31,           June 30,
                                                                                                                2020                 2019
           Various term notes with a total face value of $442,325 issued from August 2017 to March
           2020, of which $428,500 in principal, $4,250 of extension fees, and an OID of $11,075,
           interest rate of 0%, matured from December 2018 to April 2020 net of unamortized discount
           of $6,119 and $992 as of March 31, 2020 and June 30, 2019, respectfully. A total of $161,125
           has been paid on principal and $13,200 has been converted on principal. One of the notes and
           accrued interest with a total face value of $52,000 was assigned to a non-related parties
           convertible note payable with a face value of $263,000 in October 2019. All but two notes are
           currently in default.                                                                           $       211,381     $        209,758
           Various notes with a total face value of $127,000 issued from August 2017 to December 2019,
           interest rate of 10%, matured from December 2018 through April 2020 net of unamortized
           discount of $696 and $0 as of March 31, 2020 and June 30, 2019, respectively. All but one
           note is currently in default.                                                                           126,304              102,000
           Two term notes with total face value of $107,000, issued from September 2017 through March
           2019, interest rate of 8% per month, matured from September 2018 and April 2019 net of
           unamortized discount of $0 as of March 31, 2020 and June 30, 2019. One of the notes and
           accrued interest with a total face value of $81,000 was assigned to non-related parties notes
           payable with a total face value of $900,204, and the other note and interest with a total face
           value of $26,000 was assigned to non-related parties convertible notes payable with a face
           value of $263,000 in September 2019 and October 2019, respectively.                                             -            107,000
           $225,000 face value, issued in March 2018, interest rate of 30%, matured March 2019 net of
           unamortized discount of $0 as of March 31, 2020 and June 30, 2019. The note and accrued
           interest were assigned to a non-related party notes payable with a total face value of $900,204
           in September 2019.                                                                                              -            225,000
           $260,000 face value, issued in June 2018, an additional $21,000 was added to principal by the
           noteholder, interest rate of 0%, matured December 2018 net of unamortized discount of $0 as
           of March 31, 2020 and June 30, 2019, of which $31,000 has been paid. The note and accrued
           interest were reassigned to non-related parties notes payable with a total face value of
           $900,204 in September 2019.                                                                                     -            250,000
           $160,000 face value, issued in November 2018, interest rate of 5% per month, matured
           February 2019 net of unamortized discount of $0 as of March 31, 2020 and June 30, 2019.
           The note and accrued interest were reassigned to a non-related party notes payable with a total
           face value of $900,204 in September 2019.                                                                       -            160,000
           Four notes and one convertible note were assigned totaling $900,204 in September 2019,
           interest rate of 15%, matures April 2020 net of unamortized discount of $0 as of March 31,
           2020.                                                                                                   900,204                     -
           Two term notes with a face value of $100,000, issued in November 2019, interest rate of 5%,
           matures April 2020, net of unamortized discount of $1,113 as of March 31, 2020.                          98,887                     -
           $425,000 face value, issued in November 2019 resulting from a settlement agreement, interest
           rate of 0%, matures December 2022, net of unamortized discount of $0 as of March 31, 2020,
           of which $117 has been paid.                                                                            424,883                     -
           Total note payable – non-related parties                                                              1,761,659             1,053,758
           Less current portion                                                                                  1,761,659             1,053,758
           Notes payable – non-related parties, long-term                                                  $             -     $               -


                                                                             14




21 of 52                                                                                                                                  9/1/2020, 4:11 PM
aftm_10q-18035                                                                  https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD               Doc 55       Filed 11/05/20          Page 61 of 95


                                                                  AFTERMASTER, INC.
                                                         Notes to Consolidated Financial Statements
                                                                March 31, 2020 (Unaudited)

           During the nine months ended March 31, 2020, two notes were amended to extend the maturity dates for payments totaling $4,250.
           The Company evaluated the amendments under ASC 470-50, “Debt - Modification and Extinguishment”, and concluded that the
           extension did not result in significant and consequential changes to the economic substance of the debt and thus resulted in a
           modification of the debt and not extinguishment of the debt.

           From July 9, 2019 to March 27, 2020, the Company issued eleven notes to non-related parties for a total of $312,325, $303,500 in
           principal and $8,825 in OID, that mature from October 14, 2019 to April 19, 2020. The notes bear rates from 0% to 10% interest per
           annum. The Company evaluated the non-interest-bearing notes for imputed interest and found it to be immaterial. As additional
           consideration, the Company issued 1,000,000 warrants to purchase shares of Common Stock valued at $12,595 and issued 3,000,000
           shares of Common Stock Valued at $1,500.

           During the nine months ended March 31, 2020, the Company assigned five non-related party notes totaling $716,000 in principal and
           $160,736 in accrued interest as well as a non-related party convertible note for $20,000 in principal and $3,468 in accrued interest into
           a non-related party note payable totaling $900,204.

           On November 4, 2019, the Company issued a note to a non-related party for a total of $425,000 as part of a settlement agreement, that
           matures December 1, 2022. The note bears a rate of 0% interest per annum. The settlement agreement was for prior advertising
           services totaling $527,767. The Company recorded a gain on settlement of debt of $102,767.

           NOTE 5 – CONVERTIBLE PREFERRED STOCK

           The Company has authorized 10,000,000 shares of $0.001 par value per share Preferred Stock, of which the following were issued
           outstanding:

                                                             Shares                Shares               Liquidation
                                                            Allocated            Outstanding            Preference
           Series A Convertible Preferred                        100,000                15,500      $               -
           Series A-1 Convertible Preferred                    3,000,000             2,585,000              3,663,824
           Series B Convertible Preferred                        200,000                 3,500                 35,000
           Series C Convertible Preferred                      1,000,000                13,404                      -
           Series D Convertible Preferred                        375,000               130,000                      -
           Series E Convertible Preferred                      1,000,000               275,000                      -
           Series H Preferred                                          5                     2                      -
           Series P Convertible Preferred                        600,000                86,640                      -
           Series S Convertible Preferred                         50,000                     -                      -
           Total Preferred Stock                               6,325,005             3,109,046      $       3,698,824

           The Company’s Series A Convertible Preferred Stock (“Series A Preferred”) is convertible into Common Stock at the rate of 0.025 per
           share of Common stock for each share of the Series A Preferred. Dividends of $0.50 per share annually from date of issue, are payable
           from retained earnings, but have not been declared or paid.

           The Company’s Series A-1 Senior Convertible Redeemable Preferred Stock (“Series A-1 Preferred”) is convertible at the rate of 2
           shares of Common Stock per share of Series A-1 Preferred. The dividend rate of the Series A-1 Senior Convertible Redeemable
           Preferred Stock is 6% per share per annum in cash, or commencing on June 30, 2019 in shares of the Company’s Common Stock (at
           the option of the Company).

           Due to the fact that the Series A-1 Preferred has certain features of debt and is redeemable, the Company analyzed the Series A-1
           Preferred in accordance with ASC 480 and ASC 815 to determine if classification within permanent equity was appropriate. Based on
           the fact that the redeemable nature of the stock and all cash payments are at the option of the Company, it is assumed that payments
           will be made in shares of the Company’s Common Stock and therefore, the instruments are afforded permanent equity treatment.

           The Company’s Series B Convertible 8% Preferred Stock (“Series B Preferred”) is convertible at the rate of 0.067 per share of
           Common Stock for each share of Series B Preferred. Dividends from date of issue are payable on June 30 from retained earnings at the
           rate of 8% per annum but have not been declared or paid.




22 of 52                                                                                                                                   9/1/2020, 4:11 PM
aftm_10q-18035                                     https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                 Case 20-12017-JTD   Doc 55    Filed 11/05/20          Page 62 of 95

                                              15




23 of 52                                                                                              9/1/2020, 4:11 PM
aftm_10q-18035                                                                     https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD               Doc 55       Filed 11/05/20         Page 63 of 95


                                                                  AFTERMASTER, INC.
                                                         Notes to Consolidated Financial Statements
                                                                March 31, 2020 (Unaudited)

           The Company’s Series C Convertible Preferred Stock (“Series C Preferred”) is convertible at a rate of 0.007 share of Common Stock
           per share of Series C Preferred. Holders are entitled to dividends only to the extent of the holders of the Company’s Common Stock
           receive dividends.

           The Company’s Series D Convertible Preferred Stock (“Series D Preferred”) is convertible at a rate of 0.034 share of Common Stock
           per share of Series D Preferred. Holders are entitled to a proportionate share of any dividends paid as though they were holders of the
           number of shares of Common Stock of the Company into which their shares of are convertible as of the record date fixed for the
           determination of the holders of Common Stock of the Company entitled to receive such distribution.

           The Company’s Series E Convertible Preferred Stock (“Series E Preferred”) is convertible at a rate of 0.034 share of Common Stock
           per share of Series E Preferred. Holders are entitled to a proportionate share of any dividends paid as though they were holders of the
           number of shares of Common Stock of the Company into which their shares of are convertible as of the record date fixed for the
           determination of the holders of Common Stock of the Company entitled to receive such distribution.

           The Company’s Series H Preferred Stock shall not be convertible into the Corporation’s Common Stock, nor shall such shares have
           any liquidation or dividend preference over the Corporation’s Common Stock. Series H Preferred Stock shall have the right to take
           action by written consent or vote based on the number of votes equal to four times the number of votes of all outstanding shares of
           capital stock of the Corporation such that the holders of outstanding shares of Series H Preferred Stock shall always constitute eighty
           percent (80%) of the voting rights of the Corporation.

           The Company’s Series P Convertible Preferred Stock (“Series P Preferred”) is convertible at a rate of 0.007 share of Common Stock
           for each share of Series P Preferred. Holders are entitled to dividends only to the extent of the holders of the Company’s Common
           Stock receive dividends.

           In the event of a liquidation, dissolution or winding up of the affairs of the Company, holders of Series A Preferred Stock, Series P
           Convertible Preferred Stock, Series C Convertible Preferred Stock have no liquidation preference over holders of the Company’s
           Common Stock. Holders of Series B Preferred Stock have a liquidation preference over holders of the Company’s Common Stock and
           the Company’s Series A Preferred Stock. Holders of Series D Preferred Stock are entitled to receive, before any distribution is made
           with respect to the Company’s Common Stock, a preferential payment at a rate per each whole share of Series D Preferred Stock equal
           to $1.00. Holders of Series E Preferred Stock are entitled to receive, after the preferential payment in full to holders of outstanding
           shares of Series D Preferred Stock but before any distribution is made with respect to the Company’s Common Stock, a preferential
           payment at a rate per each whole share of Series E Preferred Stock equal to $1.00. Holders of Series A-1 Preferred Stock are superior
           in rank to the Company’s Common Stock and to all other series of Preferred Stock heretofore designated with respect to dividends and
           liquidation.

           The activity surrounding the issuances of the Preferred Stock is as follows:

           During the nine months ended March 31, 2020, the Company has not issued any shares of Series A-1 Preferred.

           During the year ended June 2019, the Company has not issued any shares of A-1 Preferred.

           During the three and nine months ended March 31, 2020 and 2018, the outstanding Preferred Stock accumulated $56,367 and $57,595
           and $169,101 and $170,329 in dividends on outstanding Preferred Stock, respectively. The cumulative dividends in arrears as of March
           31, 2020 were approximately $1,530,202.




                                                                              16




24 of 52                                                                                                                                 9/1/2020, 4:11 PM
aftm_10q-18035                                                                 https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                    Case 20-12017-JTD             Doc 55       Filed 11/05/20        Page 64 of 95


                                                                 AFTERMASTER, INC.
                                                        Notes to Consolidated Financial Statements
                                                               March 31, 2020 (Unaudited)

           NOTE 6 – COMMON STOCK

           On January 13, 2020, the Company increased the number of authorized shares of Common Stock from 1,000,000,000 up to
           5,000,000,000 shares in the sole discretion of the board. The Company has authorized 5,000,000,000 shares of $0.001 par value per
           share Common Stock, of which 663,215,182 issued (of which 3,885,000 are to be issued) as of March 31, 2020. The activity
           surrounding the issuances of the Common Stock is as follows:

           For the Nine months Ended March 31, 2020

           The Company issued 167,300,000 shares of Common Stock for $343,000 in cash as part of a private placement in conjunction with the
           private placements, the Company issued 95,200,000 warrants valued at $1,018,116.

           The Company issued 120,157,194 shares of Common Stock for the conversion of notes and accrued interest valued at $133,233. The
           Company also issued 2,250,000 shares of Common Stock for the conversion of payables valued at $31,725

           As share-based compensation to employees and non-employees, the Company issued 83,999,993 shares of common stock valued at
           $158,192, based on the market price of the stock on the date of issuance.

           As part of a provision in a note payable, the Company issued 10,000,000 shares of common stock valued at $30,900 based on the
           market price on the date of issuance.

           For the Nine months ended March 31, 2019

           The Company issued 9,750,000 shares of Common Stock for $97,500 in cash as part of a private placement

           The Company issued 40,002,560 shares of Common Stock for the conversion of notes and accrued interest valued at $438,124.

           The Company issued 15,635,000, of which 3,885,00 are to be issued shares of Common Stock as payment for services valued at
           $475,765.

           As share-based compensation to employees and non-employees, the Company issued 12,740,732 shares of common stock valued at
           $276,497, based on the market price of the stock on the date of issuance.

           As part of a provision in a note payable, the Company issued 3,000,000 shares of common stock valued at $90,000 based on the
           market price on the date of issuance.

           NOTE 7 – STOCK PURCHASE OPTIONS AND WARRANTS

           The Board of Directors on June 10, 2009 approved the 2009 Long-Term Stock Incentive Plan. The purpose of the 2009 Long-term
           Stock Incentive Plan is to advance the interests of the Company by encouraging and enabling acquisition of a financial interest in the
           Company by employees and other key individuals. The 2009 Long-Term Stock Incentive Plan is intended to aid the Company in
           attracting and retaining key employees, to stimulate the efforts of such individuals and to strengthen their desire to remain with the
           Company. A maximum of 1,500,000 shares of the Company’s Common Stock is reserved for issuance under stock options to be issued
           under the 2009 Long-Term Stock Incentive Plan. The Plan permits the grant of incentive stock options, nonstatutory stock options and
           restricted stock awards. The 2009 Long-Term Stock Incentive Plan is administered by the Board of Directors or, at its direction, a
           Compensation Committee comprised of officers of the Company.

           Stock Purchase Options

           During the nine months ended March 31, 2020, the Company did not issue any stock purchase options.

           During the nine months ended December 31, 2018, the Company did not issue any stock purchase options, and 25,000 expired.




25 of 52                                                                                                                                9/1/2020, 4:11 PM
aftm_10q-18035                                     https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                 Case 20-12017-JTD   Doc 55    Filed 11/05/20          Page 65 of 95

                                              17




26 of 52                                                                                              9/1/2020, 4:11 PM
aftm_10q-18035                                                                    https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD              Doc 55        Filed 11/05/20         Page 66 of 95


                                                                  AFTERMASTER, INC.
                                                         Notes to Consolidated Financial Statements
                                                                March 31, 2020 (Unaudited)

           The following table summarizes the changes in options outstanding of the Company during the three and nine months ended March 31,
           2020.

                                                                                Weighted         Weighted
                                                                                Average           Average
                                                              Number of         Exercise         Grant Date        Expiration            Value if
                            Date Issued                        Options           Price           Fair Value        Date (yrs)           Exercised
           Balance June 30, 2019                                 500,000      $        0.05    $         0.17              3.00       $      25,000
           Granted                                                      -                 -                 -                 -                   -
           Exercised                                                    -                 -                 -                 -                   -
           Cancelled/Expired                                            -                 -                 -                 -                   -
           Outstanding as of March 31, 2020                      500,000      $        0.05    $         0.16              2.25       $      25,000

           During the nine months ended March 31, 2020, the Company issued three-year and five-year warrants to purchase a total of 2,918,244
           shares with exercise prices from $0.04 to $0.10 per share into the Company’s Common Stock, in conjunction with issuance of two
           promissory notes, valued at $36,578. The Company also issued 95,200,000 five-year warrants with exercise prices of $0.02 and $0.05
           per shares into the Company’s Common Stock, in conjunction with issuance of 22 private placements, valued at $1,818,116 and issued
           32,268,725 warrants with exercise price of $0.01 per shares into the Company’s Common Stock in conjunction to two consulting
           agreements valued at $242,825. The warrants are considered derivative liabilities under ASC 815-40 under the Company’s sequencing
           policy and were valued using the multinomial lattice model.

           The following table presents the assumptions used to estimate the fair values of the stock warrants and options granted:

                                   March 31, 2020
           Expected volatility          149-341%
           Expected dividends                  0%
           Expected term                 0-5 Years
           Risk-free interest
           rate                         0.05-1.97%

           The following table summarizes the changes in warrants outstanding issued to employees and non-employees of the Company during
           the three and nine months ended March 31, 2020.

                                                                                Weighted         Weighted
                                                                                Average           Average
                                                              Number of         Exercise         Grant Date        Expiration           Value if
                                                               Warrants          Price           Fair Value        Date (yrs)          Exercised
           Balance as of June 30, 2019                         41,900,718     $        0.15    $         0.36              3.43       $ 6,308,991
           Granted                                            130,386,969              0.03              0.01              4.99          3,777,417
           Exercised                                                    -                 -                 -                 -                  -
           Cancelled/Expired                                   (4,499,466)             0.28                 -                 -         (1,281,550)
           Outstanding as of March 31, 2020                   167,788,221     $        0.05    $         0.09              4.17       $ 8,804,858




                                                                             18




27 of 52                                                                                                                                    9/1/2020, 4:11 PM
aftm_10q-18035                                                                    https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                       Case 20-12017-JTD              Doc 55      Filed 11/05/20           Page 67 of 95


                                                                  AFTERMASTER, INC.
                                                         Notes to Consolidated Financial Statements
                                                                March 31, 2020 (Unaudited)

           NOTE 8 – FINANCIAL INSTRUMENTS

           The Company has financial instruments that are considered derivatives or contain embedded features subject to derivative accounting.
           Embedded derivatives are valued separately from the host instrument and are recognized as derivative liabilities in the Company’s
           balance sheet. The Company measures these instruments at their estimated fair value and recognizes changes in their estimated fair
           value in results of operations during the period of change. The Company has estimated the fair value of these embedded derivatives for
           convertible debentures and associated warrants using a multinomial lattice model as of March 31, 2020 and June 30, 2019. For
           amounts over proceeds in the initial derivative measurement, the Company recorded a derivative expense of $0 and $547,121 and
           $239,733 and $1,595,079 during the three and nine months ended March 31, 2020 and 2019, respectively. The fair values of the
           derivative instruments are measured each quarter, which resulted in a loss of $12,753,720 and $12718,376 and $$3,736,445 and
           $3,141,707 during the three and nine months ended March 31, 2020 and 2019, respectively. As of March 31, 2020, and June 30, 2019,
           the fair market value of the derivatives aggregated $19,766,624 and $5,009,094, respectively, using the following assumptions:
           estimated 5-0 year term, estimated volatility of 341.18 – 149.39%, and a discount rate of 1.97 – 0.05%.

           Financial instruments measured at fair value on a recurring basis at March 31, 2020, are summarized as follows:

                                                            Level 1           Level 2          Level 3          Total
           Fair value of derivatives                    $             -   $             -   $ 19,766,624    $ 19,766,624

           Liabilities measured at fair value on a recurring basis at June 30, 2019, are summarized as follows:

                                                            Level 1           Level 2         Level 3          Total
           Fair value of derivatives                    $             -   $           -     $ 5,009,094     $ 5,009,094
           Series H Preferred Stock                     $             -   $     198,116     $         -     $ 198,116

           NOTE 9 – COMMITMENTS AND CONTINGENCIES

           Legal Proceedings

           The Company may become involved in certain legal proceedings and claims which arise in the normal course of business.

           1. The Company is a defendant in an employment related lawsuit filed in California by a former employee, who was terminated for
           cause in October 2018. The Company believes it is without merit and filed a defense and a Motion to move the matter to Arbitration in
           Arizona where he was hired, which was subsequently granted. The plaintiff has not responded to requests for the arbitration and the
           Company expects the matter to be dismissed. The complaint revolves around alleged unpaid commissions.

           2. The Company is both a plaintiff and defendant in litigation with its prior manufacturer, Infinity Power and Controls, LLC, (Infinity)
           of Rock Springs, Wyoming. Infinity was the Company’s manufacturer until they were dismissed in December 2018, due to quality and
           reliability issues, which resulted in unacceptable product returns and substantial damage to the Company. The Company commenced
           an action against Infinity in the United States District Court Central District of California for Breach of Contract, Negligence and
           Fraud. The claim of Fraud was later dismissed. The lawsuit seeks direct and punitive damages of $30 million from Infinity. Infinity
           sued the Company in the Superior Court of Arizona County of Maricopa for the alleged non-payment of invoices totaling $414,000
           and an undetermined amount of parts inventory. Infinity’s Arizona action was stayed pending the outcome of the action in California
           commenced by the Company. Infinity subsequently counter-sued Aftermaster in California for the relief it sought in the stayed Arizona
           action. In a related action, both the Company and Infinity were sued in Arizona on December 2, 2019 by PCB manufacturer, Quik Tek
           Assembly (“Quik Tek”) of Tempe Arizona, for alleged unpaid products and parts that were procured by both the Company and
           Infinity. No amounts were specified in the complaint nor has Quik Tek ever contacted the Company regarding any of the alleged
           outstanding amounts. The Company believes that the complaint is without merit and was filed as a defensive maneuver as the
           Company was looking to recover a substantial cash deposit of $375,000.00 that it lodged with Quik Tek. The Company countersued
           Quik Tek to recover the cash deposit of $375,000.00.

           3. On December 27, 2019, the Company was sued by JSJ Investments, Inc. (JSJ), a Texas corporation, in Texas State Court. Shortly
           thereafter, the Company successfully filed to have the case moved to Federal Court in Texas and also filed a counterclaim against JSJ
           for Usury. JSJ is a ratcheting convertible note (also referred to as toxic notes or dilution funding) lender to small-cap companies. In
           April and June of 2019, JSJ issued the Company two, one year loans with a combined value of $154,000.00 ($77,000.00 each), backed
           by ratcheting promissory notes. Although neither loan was due, JSJ issued a notice of default, alleging the Company prevented them
           from converting their debt on one of the notes, into common shares of the Company. The Company offered to pay the notes with
           interest at the maximum rate allowed under Texas law, when they came due. In response, JSJ demanded in writing through their
           attorney, Mark Fritsche of Hedrick Kring of Dallas Texas, that the Company immediately pay $730,200.00 to redeem the two notes


28 of 52                                                                                                                                  9/1/2020, 4:11 PM
aftm_10q-18035                                                                    https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD              Doc 55        Filed 11/05/20         Page 68 of 95
           (that had a face value at the time of $154,000.00). The Company refused to pay what it believed to be an outrageous, egregious and
           usurious amount of money to extinguish the loans that were not yet due. When the Company refused, JSJ sued the Company for
           $718,200.00. JSJ alleges that the $718,200.00 represents principal, penalties, interest and fees on the $154,000.00 in loans that were
           not yet due. The Company is vigorously defending its interests and believes that JSJ’s demands and conduct are illegal under Texas
           law and that JSJ operated in violation of Section 15(a)(1) of the Securities Act of 1934. Further, the Company is actively exploring its
           legal rights, if any, in Canada where the loans originated and Usury is a Federal Criminal Offense. JSJ is operated and controlled
           outside of Texas and the US by Sam Hirji, Matthew Hirji and David Hirji, all of Alberta, Canada.




                                                                             19




29 of 52                                                                                                                                  9/1/2020, 4:11 PM
aftm_10q-18035                                                                     https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                    Case 20-12017-JTD                Doc 55       Filed 11/05/20        Page 69 of 95


                                                                   AFTERMASTER, INC.
                                                          Notes to Consolidated Financial Statements
                                                                 March 31, 2020 (Unaudited)

           Lease Agreements

           The Company has operating type leases for real estate. As of March 31, 2020, the Company had no finance type leases. The
           Company’s leases have remaining lease terms of up to 1.33 years, some of which may include options to extend the leases for up to 5
           years. Operating lease expense was $21,023 and $63,295 for the three and nine months ended March 31, 2020, inclusive of period cost
           for short-term, cancellable and variable leases, not included in lease liabilities, of $69,236 and $193,666 for the three and nine months
           ended March 31, 2020.

           Supplemental cash flow information related to operating leases:
                                                                                    Nine
                                                                                   Months
                                                                                   Ended
                                                                                  March 31,
                                                                                    2020
           Operating cash paid to settle lease liabilities                       $    61,405
           Right of use asset additions in exchange for lease liabilities            154,541

           Supplemental balance sheet information related to operating leases:
                                                                                                          March 31,
                                                           Balance Sheet Location                          2020
           Right of use assets               Other noncurrent assets                                    $      91,247

           Lease payable                     Current liabilities                                        $      85,235
           Lease payable                     Long-term liabilities                                              7,901
           Total lease payable                                                                          $      93,136

                                                                      March
                                                                       31,
                                                                      2020
           Weighted average remaining lease term (in years)              1.08
           Weighted average discount rate                               12.15%

           We lease offices in Hollywood, California (located at 6671 Sunset Blvd., Suite 1520, 1518 and 1550, Hollywood, California, 90028)
           for corporate, research, engineering and mastering services. The lease expired on December 31, 2017 and now is on a month to month
           basis. The total lease expense for the facility is approximately $20,574 per month, and the total remaining obligations under these
           leases at March 31, 2020, were approximately $0.

           We lease warehouse space located at 8260 E Gelding Drive, Suite 102, Scottsdale, Arizona, 85260. The lease expired on January 31,
           2019 and now is on a month to month basis. The total lease expense for the facility is approximately $1,993 per month, and the total
           remaining obligations under this lease at March 31, 2020, were approximately $0.

           We lease corporate offices located at 7825 E Gelding Drive, Suite 101, Scottsdale, Arizona, 85260. The lease expires on April 30,
           2021. The total lease expense for the facility is approximately $7,799 per month, and the total remaining obligations under this lease at
           March 31, 2020, were approximately $102,491. The lease resulted in the balance sheet recognition of $154,541.

           Below is a table summarizing the annual operating lease obligations over the next 5 years:

                                                                       Lease
           Year                                                      Payments
           2020                                                      $ 23,478
           2021                                                         79,012
           2022                                                              -
           2023                                                              -
           2024                                                              -
           Total                                                     $ 102,491




30 of 52                                                                                                                                   9/1/2020, 4:11 PM
aftm_10q-18035                                     https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                 Case 20-12017-JTD   Doc 55    Filed 11/05/20          Page 70 of 95

                                              20




31 of 52                                                                                              9/1/2020, 4:11 PM
aftm_10q-18035                                                                 https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD              Doc 55       Filed 11/05/20        Page 71 of 95


                                                                 AFTERMASTER, INC.
                                                        Notes to Consolidated Financial Statements
                                                               March 31, 2020 (Unaudited)

           Other

           The Company has not declared dividends on Series A or B Convertible Preferred Stock or its Series A-1 Convertible Preferred Stock.
           The cumulative dividends in arrears through March 31, 2020 were approximately $1,530,202.

           NOTE 10 – RELATED PARTY TRANSACTIONS

           On August 8, 2016, the Company issued a convertible note to a daughter of a director of the Company, for $30,000 as of March 31,
           2020 and June 30, 2019. The note bears an interest rate of 0% per annum and is convertible into shares of the Company’s Common
           Stock at $0.40 per share.

           From September 2017 to June 2019, the Company issued convertible notes to a director and officer of the Company for $89,500 as of
           March 31, 2020 and June 30, 2019. The notes bear an average interest rate of 0% per annum and is convertible into shares of the
           Company’s Common Stock at $0.10 per share.

           On November 15, 2016, the Company issued notes to a director and officer of the Company, for $5,000. The note bears an average
           interest rate of 0% per annum.

           From February 2017 to March 2020, the Company issued notes to a director and officer of the Company for $276,200 and $255,000 as
           of March 31, 2020 and June 30, 2019, respectively. The notes bear an average interest rate of 0% per annum.

           As share-based compensation to employees and non-employees, the Company issued 65,947,735 and 7,541,033 and 83,999,993 and
           12,740,732 shares of common stock valued at $46,163 and $150,821 and $158,192 and $276,497 for three and nine months ended
           March 31, 2020 and 2019, respectively, based on the market price of the stock on the date of issuance.

           The company has accrued consulting services in the amount of $217,505 and $161,124 payable to directors for services rendered as of
           March 31, 2020 and June 30, 2019, respectively.

           NOTE 11 - SUBSEQUENT EVENTS

           In accordance with ASC 855, Company’s management reviewed all material events through the date of this filing and determined that
           there were the following material subsequent events to report:

           On April 3, 2020, the Company issued a note to an unrelated party for $34,850, which includes proceeds of $30,000 and $4,850 in
           OID that matures in July 2020. The notes bear 0% interest per annum.

           On March 27, 2020, the Company issued a note to an unrelated party for $22,500 that matured in April 2020. The note bears 0%
           interest per annum. The note was paid in full as of April 6, 2020.

           On April 10, 2020, the Company issued a note to an unrelated party for $20,000 that matures in July 2020. The note bears 0% interest
           per annum. As additional consideration the Company also issued 3,000,000 shares of common stock and issued 1,500,000 shares to
           extend the maturity date to April 24, 2020. The Company evaluated the amendments under ASC 470-50, “Debt - Modification and
           Extinguishment”, and concluded that the extension did not result in significant and consequential changes to the economic substance
           of the debt and thus resulted in a modification of the debt and not extinguishment of the debt. The note was paid in full as of May 6,
           2020.

           On April 15, 2020, the Company received approval and funding pursuant to a promissory note evidencing an unsecured loan in the
           amount of approximately $177,500 (the “Loan”) under the Paycheck Protection Program (or “PPP”). The PPP was established under
           the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”) and is administered by the U.S. Small Business
           Administration (“SBA”). The Company intended to use the Loan for qualifying expenses in accordance with the terms of the CARES
           Act.

           On April 28, 2020, a holder of the unrelated convertible note converted $1,815 of accrued interest into 23,066,380 shares of common
           stock.

           In June 2020, a holder of an unrelated convertible note converted $9,000 of principal and $705 of accrued interest into 16,733,120
           shares of common stock.

           In June 2020, the Company issued 3,500,000 shares of Common Stock for $3,500 in cash as part of a private placement.



32 of 52                                                                                                                                9/1/2020, 4:11 PM
aftm_10q-18035                                                                 https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                  Case 20-12017-JTD             Doc 55      Filed 11/05/20         Page 72 of 95

           On June 11, 2020, the Company issued a convertible note to an unrelated company for $40,000 that matures in June 2021. The note
           bears 8% interest per annum and is convertible into shares of the Company’s common stock at equal the greater of $0.02 and 40% of
           the lowest Trading Price for the Common Stock on the date of the conversion notice.

           Subsequent to the end of the quarter and as of July 06, 2030, certain Aftermaster creditors and note-holders have converted debt
           totaling the amount of $3,635,531.05 into 265,964,064 shares of restricted common stock at an average conversion price of $0.14.


                                                                          21




33 of 52                                                                                                                           9/1/2020, 4:11 PM
aftm_10q-18035                                                                      https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                    Case 20-12017-JTD               Doc 55        Filed 11/05/20         Page 73 of 95


           ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
           OPERATIONS

           This Annual Report (the “Report”) includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of
           1933, and Section 21E of the Securities Exchange Act of 1934, as amended, and as contemplated under the Private Securities
           Litigation Reform Act of 1995. These forward-looking statements may relate to such matters as the Company’s (and its subsidiaries)
           business strategies, continued growth in the Company’s markets, projections, and anticipated trends in the Company’s business and the
           industry in which it operates anticipated financial performance, future revenues or earnings, business prospects, projected ventures,
           new products and services, anticipated market performance and similar matters. All statements herein contained in this Report, other
           than statements of historical fact, are forward-looking statements.

           When used in this Report, the words “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “project,” “intend,” “budget,”
           “budgeted,” “believe,” “will,” “intends,” “seeks,” “goals,” “forecast,” and similar words and expressions are intended to identify
           forward-looking statements regarding events, conditions, and financial trends that may affect our future plans of operations, business
           strategy, operating results, and financial position. These forward-looking statements are based largely on the Company’s expectations
           and are subject to a number of risks and uncertainties, certain of which are beyond the Company’s control. We caution our readers
           that a variety of factors could cause our actual results to differ materially from the anticipated results or other matters expressed in the
           forward looking statements, including those factors described under “Risk Factors” and elsewhere herein. In light of these risks and
           uncertainties, there can be no assurance that the forward-looking information contained in this Report will in fact transpire or prove
           to be accurate. These risks and uncertainties, many of which are beyond our control, include:

            ●the sufficiency of existing capital resources and our ability to raise additional capital to fund cash requirements for future
             operations;

            ●uncertainties involved in growth and growth rate of our operations, business, revenues, operating margins, costs, expenses and
             acceptance of any products or services;

            ●uncertainties involved in growth and growth rate of our operations, business, revenues, operating margins, costs, expenses and
             acceptance of any products or services;

            ●volatility of the stock market, particularly within the technology sector;

            ●our dilution related to all equity grants to employees and non-employees;

            ●that we will continue to make significant capital expenditure investments;

            ●that we will continue to make investments and acquisitions;

            ●the sufficiency of our existing cash and cash generated from operations;

            ●the increase of sales and marketing and general and administrative expenses in the future;

            ●the growth in advertising revenues from our websites and studios will be achievable and sustainable;

            ●that seasonal fluctuations in Internet usage and traditional advertising seasonality are likely to affect our business; and

            ●general economic conditions.

           Although we believe the expectations reflected in these forward-looking statements are reasonable, such expectations cannot
           guarantee future results, levels of activity, performance or achievements. We urge you not to place undue reliance on these forward-
           looking statements, which speak only as of the date of this Annual Report.

           All references in this report to “we,” “our,” “us,” the “Company” or “AfterMaster” refer to AfterMaster, Inc., and its subsidiary and
           predecessors.


                                                                               22




34 of 52                                                                                                                                      9/1/2020, 4:11 PM
aftm_10q-18035                                                                    https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                    Case 20-12017-JTD               Doc 55        Filed 11/05/20         Page 74 of 95


           Corporate Background

           We are a Delaware corporation, incorporated on May 12, 1988, and traded on an over the counter market (ticker symbol: AFTM). As
           of March 31, 2020, there were 306,736,038 shares of Common Stock issued and outstanding. The Company’s office and principal
           place of business, research, recording and mastering studios are located at 6671 Sunset Blvd., Suite 1520, Hollywood, CA 90028 USA,
           and its telephone number is (310) 657-4886. The Company also has an office at 7825 E. Gelding Drive, Suite 101, Scottsdale, Arizona
           85260 USA, and its telephone number is (480) 556-9303.

           Aftermaster, Inc. (“the Company” or “Aftermaster”) is an audio technology and products company located in Hollywood, California
           and Scottsdale, Arizona. The Company’s subsidiaries include Aftermaster HD Audio Labs, Inc. and MyStudio, Inc.

           The Company and its subsidiaries are engaged in the development and commercialization of proprietary (patents issued and pending),
           leading-edge audio and video technologies and products for professional and consumer use, including Aftermaster® Audio,
           ProMaster™, Aftermaster Pro™, HearClearTV, the Superbar™, Aftermaster Studio Pro and MyStudio®. The Company also operates
           recording and mastering studios at its Hollywood facilities.

           The name Aftermaster was derived from our technology being primarily utilized to remaster and improve audio that has already been
           mastered. The Aftermaster audio process remasters an audio event to our standards, that has previously been finished or mastered,
           hence “Aftermaster”. Aftermaster is unique among audio processes as it greatly enhances the entire frequency range without distortion
           or changing the underlying intent of the audio. The Aftermaster process is also popular for mastering previously un-mastered audio
           such as new recordings or live events.

           Aftermaster, Inc. is an award-winning audio laboratory whose unique expertise and approach to its audio technologies and products, is
           rooted in its world class expertise in music related audio engineering, processing and mastering. The music industry has been
           responsible for the biggest breakthroughs in audio techniques, inventions and technologies for over a century. Aftermaster’s team of
           audio engineers and music industry veterans have produced, engineered and mastered more hit records than any other audio company
           in the world, providing it with its leading edge expertise. For more information visit. www.Aftermaster.com/team

           Mission Statement

           Aftermaster’s goal is to become one of the most innovative and important audio companies in the world through the development and
           licensing of proprietary audio technologies, the development and sales of leading-edge consumer and professional audio electronics
           products and through its contributions in the production, mixing and mastering of music, television and film audio.

           The quarter ending March 31, 2020 brought unexpected challenges due to the outbreak of the Worldwide Covid-19 Coronavirus
           Pandemic. The “stay-at-home” laws that were passed and the overall uncertainty created by the Pandemic, brought the company’s
           ability to raise capital to a virtual standstill and further delayed the roll-out of our products. The one bright spot operationally was the
           recording and mastering studios operated by the Company in Hollywood which continued to perform well during the quarter while
           complying with California Executive Order N-33-20. Also, the Company’s R & D and product engineering team continued to work
           non-stop to refine its existing products, as well as develop new products, which are soon to be introduced.

           The current uncertainty in the financial markets for micro-cap companies has made the Company’s level of debt (a significant portion
           of it being toxic, ratcheting convertible notes), a concern with prospective investors, which combined with the Company’s share price,
           have made it virtually impossible for the Company to continue to raise capital on acceptable terms. In order to attract investment
           capital, the Company must rapidly lower its overall debt. Accordingly, the Company recently offered all of its creditors and note-
           holders the opportunity to convert their debt into common shares. Subsequent to the end of the quarter, conversions pursuant to the
           debt-for-shares offer have reduced the Company’s debt by $3,635,513.05 (approximately 33% of total debt, excluding non-cash
           derivative liabilities), in exchange for 265,964,064 restricted common shares with an average conversion price of $0.014 per share (a
           substantial premium to the market). The Company is continuing to work aggressively with its lenders and creditors to further reduce its
           debt in order to raise the capital required to carry the Company through until the manufacturing of its products recommences.

           After several quarters of exceptional sales growth, the Company was forced to suspend manufacturing and dismiss its manufacturer
           because of high return rates and quality and reliability issues with the Company’s Aftermaster Pro product. The suspension of
           manufacturing and sales substantially impaired the Company’s growth and operations over many quarters, as it eliminated any
           meaningful revenues from product sales. In an effort to recapture the damages sustained from its manufacturer before the Pandemic,
           the Company commenced an action against the manufacturer, Infinity Power and Controls, LLC of Rock Springs, Wyoming for $30
           million to recover direct and punitive damages in the United States District Court for the Central District of California.

           The Company’s product sales continued to be on hold during the quarter ended March 31, 2020, due to the ongoing delay in the
           manufacturing of our products. The latest delay is due primarily to the impact of the worldwide Coronavirus Pandemic, which forced
           the Company to further hold up the rollout of its product line.

           Prior to the Pandemic, the Company secured a new manufacturer (see below) and had expected that manufacturing would resume



35 of 52                                                                                                                                      9/1/2020, 4:11 PM
aftm_10q-18035                                                                     https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                    Case 20-12017-JTD              Doc 55        Filed 11/05/20         Page 75 of 95
           during the latter part of the quarter. However, the outbreak of the Worldwide Coronavirus Pandemic and “stay-at-home” laws, brought
           manufacturing to an abrupt standstill. It remains uncertain when manufacturing will start-up again, however based on current
           information it is expected that our manufacturer will reopen in India soon and begin manufacturing our products sometime in the next
           two calendar quarters.

           As stated above, the Company entered into a multi-year, Financing, Licensing, Manufacturing and Distribution agreement with Ritika
           Research Labs Pvt. Ltd. of Mumbai India. Ritika is a private company which has interests in manufacturing, electronics and product
           distribution and marketing. The agreement calls for Ritika to finance engineering, product development, manufacturing, inventory and
           the marketing and distribution of all Aftermaster’s products worldwide (excluding the US and Canada). The agreement is significant as
           it brings much needed capital for manufacturing, inventory and sales of Aftermaster products to the Company. The agreement is
           expected to save the Company significant resources both financially and operationally while raising the quality and reliability of all its
           products in markets worldwide. The Company will receive tiered royalty payments on worldwide sales excluding the US and Canadian
           markets, which are retained by the Company. The progress with Ritika in the manufacturing and sales of Aftermaster products was
           impacted by the worldwide Coronavirus Pandemic and lockdown in India. It remains uncertain when our products will be available for
           sale but based on the current state of the Coronavirus epidemic in India, the Company expects manufacturing and sales to begin
           sometime in the next two calendar quarters.


                                                                              23




36 of 52                                                                                                                                    9/1/2020, 4:11 PM
aftm_10q-18035                                                                    https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                    Case 20-12017-JTD               Doc 55        Filed 11/05/20         Page 76 of 95


           Business and Products

           Aftermaster Consumer and Professional Electronics Products

           The Company has assembled a talented branding, technical and design team who design and develop the Company’s consumer and
           professional electronics products. The Company’s goal is to invent, develop and market unique products utilizing its award winning
           and patented audio technologies.

           Aftermaster Pro™ and HearClear TV™

           The first consumer electronic product to be introduced was the Aftermaster Pro, designed to dramatically improve the quality of TV
           audio. The Aftermaster Pro is the world’s first personal audio re-mastering device and defines a new category in consumer electronics
           products by offering a product never before offered. Aftermaster Pro is a proprietary, first-to-market product which has no direct
           competition.

           The number of existing televisions worldwide is substantial, and a majority of TV owners complain about their TV audio quality,
           especially the need to continually adjust the volume because of the difficulty in hearing dialogue in programming.

           Smaller than an iPhone, the Aftermaster Pro transforms the audio of a TV to sound clearer, fuller, deeper, and more exciting using
           proprietary algorithms painstakingly developed over several years. The Aftermaster Pro connects easily via HDMI, optical or 3.5mm
           cables with virtually any A/V media source (i.e., cable, satellite box, stereo, etc.). The Aftermaster Pro raises and clarifies TV dialogue
           in programming while significantly enhancing the quality of the overall audio content. This solves the longstanding need to continually
           adjust volume during a TV show to hear the dialogue.

           Thousands of Aftermaster Pro units have been sold to buyers in over 70 countries through HSN TV, HSN.com and online retail outlets
           including the Company’s own website, Aftermasterpro.com.

           The Company has also developed a new portable TV audio remastering product called HearClear TV™, which is based on its
           Aftermaster Pro product. HearClear is aimed at people with hearing loss and will initially be available through audiological clinics
           www.hearclear.tv.

           The Aftermaster "Superbars™"

           Aftermaster has developed two revolutionary soundbars - the compact "Superbar™" (38" x 3" x 3") and the "Superbar Pro" (40" x 4" x
           4"). We consider them revolutionary because they deliver never before heard audio quality from a soundbar design. Although our
           Superbar’s are designed for use primarily with televisions, they also deliver the power and fidelity demanded from a home stereo
           system. Aftermaster achieved this leap by incorporating Aftermaster’s proprietary, award-winning audio processing technology with
           components that are optimized to process and deliver Aftermaster technology. For the first time, Aftermaster engineers were able to
           design a product from the ground up using components and processes that were specifically chosen to optimize and complement
           Aftermaster's revolutionary audio processing technology. State of the art speakers, clean, powerful amplifiers and custom crossovers
           are integrated into a proprietary acoustic shell all designed to compliment our award-winning and patented Aftermaster audio
           processing technology.

           Aftermaster Studio Pro™

           The Company also designed and developed its first professional hardware product dubbed the “Aftermaster Studio Pro” which is the
           Company’s first product designed for use in commercial audio applications. The new product is a 1 U, 19” rack-mount Aftermaster
           audio processor that allows a user to enhance any audio playback with Aftermaster to make any sound fuller, clearer, louder and
           deeper. It is expected to retail for $3,995 and can be seen at www.aftermastermaster.com/products. The Company believes that the
           worldwide market for its new product is significant, as it can be used in potentially hundreds of thousands of facilities worldwide:
           radio stations, private and public recording studios, places of worship, restaurants and bars, sports facilities, high-end residential, live
           concerts and concert facilities, hospitals – virtually any place where a business wants the audio to sound significantly better than
           anything that they can currently do.

           Additional Aftermaster branded consumer electronics products are under development, which we expect to introduce in the coming
           year. www.aftermaster.com/products

           ON Semiconductor/Aftermaster Audio Chip and Software

           The Company jointly developed a unique semi-conductor chip with ON Semiconductor (“ON”) of Phoenix, Arizona, to commercialize
           its Aftermaster technology through audio semiconductor chips. ON is a multi-billion-dollar, multi-national semiconductor designer and
           manufacturer.




37 of 52                                                                                                                                      9/1/2020, 4:11 PM
aftm_10q-18035                                                                   https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD             Doc 55       Filed 11/05/20         Page 77 of 95
           Branded the BelaSigna 300 AM chip, it is one of the smallest, high power/low voltage DSP chips available. It is small enough to fit
           into a hearing aid but equally effective in any size device with audio capability.

           In conjunction with ON, we also completed the development of an Aftermaster software algorithm that is designed to be a standalone
           software product. We believe the sound quality from our algorithm provides a superior audio experience relative to other products on
           the market.

           The algorithm and chips allow consumer product manufacturers an opportunity to offer a significantly improved and differential audio
           experience in their products without having to significantly change hardware and form factor designs. We hope to generate significant
           revenues through the sale of the ON/Aftermaster chips and software licensing to third parties.


                                                                            24




38 of 52                                                                                                                               9/1/2020, 4:11 PM
aftm_10q-18035                                                                 https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD              Doc 55       Filed 11/05/20         Page 78 of 95


           Promaster On-line Music Mastering

           Promaster is an online music mastering, streaming, and storage service designed for independent artists which utilizes proprietary
           audio technologies developed by Aftermaster.

           Tens of millions of songs are produced, distributed and played on the Internet each month around the world by independent artists.
           However, many of these artists lack the financial and technical means to master, or “finish” their composition, as a professional
           mastering session can cost up to $500 per song. Now, with the Promaster online platform, musicians can transmit their music directly
           to the Promaster HD website, where it can be mastered with Aftermaster technology for $9.99 per song. Each user receives four
           different mastered versions of their song done in different styles, and they can preview 90 seconds of each version to make a decision
           about whether or not they want to buy it.

           Promaster creates a compelling offering for those seeking to significantly enhance the quality of their music for personal use, or with
           intent to showcase their music in hopes of advancing their career aspirations. The service also offers additional features such as file
           storage. Based on the enormous addressable market for this product, we believe that with effective marketing Promaster has the
           potential to generate significant revenues for the Company. www.promasterhd.com

           TuneCore

           Aftermaster offers both world-class, professional hands-on mastering services and instant online mastering through its Promaster brand
           for music, TV and film in its facilities in Hollywood, California. The Professional Mastering division is headed up by Peter Doell, one
           of the world’s foremost mastering engineers. The Company has a partnership with TuneCore Digital Music Services to provide both
           professional hands-on mastering services and on-line instant mastering services through its Promaster on-line to TuneCore’s
           customers.

           Currently, TuneCore is one of the world’s largest independent digital music distribution and publishing administration service. Under
           our agreement, Aftermaster has become the platform for both hands-on professional and online instant mastering services for
           TuneCore’s artists on an exclusive basis. TuneCore has one of the highest artist revenue-generating music catalogs in the world,
           earning TuneCore Artists over a billion dollar from downloads and streams. TuneCore’s music distribution services help artists, labels
           and managers sell their music through iTunes, Amazon Music, Spotify and other major download and streaming sites while retaining
           100% of their sales revenue and rights for a low annual flat fee. TuneCore’s artists have direct access to Aftermaster’s world-class
           senior mastering engineers and unmatched technologies and can get their tracks hand mastered for a premium price or instantly
           electronically mastered through Aftermaster’s Promaster, returned and ready for distribution. The partnership builds upon TuneCore’s
           mission to provide independent artists with key tools to build their careers and gain broad fan exposure, by granting access to
           unparalleled mastering that meets the industry’s highest standards.

           Muzik Headphones

           The Company is party to an agreement with headphone manufacturer Muzik, Inc., to license its Aftermaster technology (through both
           its Company’s proprietary DSP chip and software application). Known as the “smartphone” of headphones, award-winning Muzik has
           created one of the worlds most advanced wireless headphones. Muzik’s proprietary voice command and multiple “hot keys” allow a
           user to access Spotify, Siri and connect their headphones to over 300 apps from fitness, news, and productivity to the connected home,
           commerce, automotive, and social media. Muzik is considered one of the most important new headphone designer and manufacturer.
           The Company expects its technology to be implemented in Muzik products in the future.

           Recording Studios

           The Company operates a world-class music recording studio originally built by music legend Graham Nash and made famous by
           Crosby, Stills and Nash in 1977, which is located adjacent to the Company’s existing studios in Hollywood at the Crossroads of the
           World complex. The studio is equipped with state-of-the-art recording and mixing equipment, and it is used for both audio research
           and development as well as to generate revenue from rental to prominent musicians. It is the largest of the six recording studios that
           Aftermaster operates at its studio facilities in Hollywood. www.aftermaster.com/studios

           Aftermaster Audio Technology

           Aftermaster audio technology was created and developed pursuant to a multi-year, multi-million-dollar development effort to make
           digital audio sound substantially better by developing proprietary software, digital signal processing technology and consumer
           products. The Aftermaster Audio Labs team is comprised of a unique group of award-winning industry leaders in music, technology
           and audio engineering which includes Ari Blitz, Peter Doell, Rodney Jerkins, Larry Ryckman, Justin Timberlake, Andrew Wuepper
           and Shelly Yakus. See www.Aftermaster.com.




39 of 52                                                                                                                                 9/1/2020, 4:11 PM
aftm_10q-18035                                     https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                 Case 20-12017-JTD   Doc 55    Filed 11/05/20          Page 79 of 95




                                              25




40 of 52                                                                                              9/1/2020, 4:11 PM
aftm_10q-18035                                                                   https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                    Case 20-12017-JTD               Doc 55       Filed 11/05/20          Page 80 of 95


           The name Aftermaster was derived by our technology being able to remaster and improve audio that has already been mastered. The
           Aftermaster audio process pulls an audio event apart that has previously been finished or mastered and then remasters it to our
           standards, hence “Aftermaster”. Aftermaster is unique among audio processes as it enhances the entire frequency range without
           distortion or changing the underlying intent of the audio. The Aftermaster process is also popular for mastering previously un-mastered
           audio such as new recordings or live events.

           Our Aftermaster audio technology is an internally-developed, proprietary (patented and patents pending) mastering, remastering and
           audio processing technology which makes virtually any audio source sound significantly louder, fuller, deeper and clearer. Aftermaster
           is a groundbreaking technology which eliminates the weaknesses found in other audio enhancement and processing technologies while
           offering a much superior audio experience for consumer and industrial applications. We believe that our Aftermaster audio technology
           is one of the most significant breakthroughs in digital audio processing technology and has the potential to create significant revenues
           for the Company. The broad commercialization of this technology is a top priority for the Company.

           As the convergence of features on consumer electronics continues, it is becoming more difficult for leading consumer electronics
           companies to differentiate their products. We believe that Aftermaster provides a unique and significant competitive advantage for
           consumer electronics manufacturers by offering their customers a superior audio experience. Aftermaster technology can be
           incorporated into most audio capable devices through the addition of an Aftermaster DSP chip or Aftermaster software. Such uses are
           intended to include phones (i.e., mobile, home, business and VoIP); headphones; televisions; stereo speakers; stereos (i.e., home,
           portable, commercial and automobile); and computers (i.e., desktop, laptop and tablets).

           Aftermaster audio is also the only commercial audio enhancement technology available that is also used for professional music
           mastering because it enhances the entire frequency range without distortion or changing the underlying intent of the music. The
           technology has been used to master music created by some of the world’s most popular artists. Further information on Aftermaster and
           Aftermaster products can be found at www.Aftermaster.com.

           Intellectual Property and Licensing

           The Company has been awarded nine patents and multiple trademarks with numerous others pending. The Company has an aggressive
           intellectual property strategy to protect the Aftermaster and the related technologies it has developed. We also enter into confidentiality
           and invention assignment agreements with our employees and consultants and confidentiality agreements with third parties. We
           rigorously control access to our proprietary technologies. The Company has engaged Morgan Chu of Irell and Manella, to represent its
           intellectual property interests along with its existing IP attorneys Farjami & Farjami LLP and Arnold Weintraub of the Weintraub
           Group. Mr. Weintraub serves on the Board of Directors of the Company.

           Employees

           As of March 31, 2020, we employed nine full-time employees. We expect to seek additional employees in the next year to handle
           anticipated potential growth.

           We believe that our relationship with our employees are good. None of our employees are members of any union, nor have they
           entered into any collective bargaining agreements.

           Facilities

           We lease offices in Hollywood, California (located at 6671 Sunset Blvd., Suite 1520, 1518 and 1550, Hollywood, California, 90028)
           for corporate, research, engineering and mastering services. The lease expired on December 31, 2017 and now is on a month to month
           basis. The total lease expense for the facility is approximately $20,574 per month, and the total remaining obligations under these
           leases at March 31, 2020, were approximately $0.

           We lease warehouse space located at 8260 E Gelding Drive, Suite 102, Scottsdale, Arizona, 85260. The lease expired on January 31,
           2019 and now is on a month to month basis. The total lease expense for the facility is approximately $1,993 per month, and the total
           remaining obligations under this lease at March 31, 2020, were approximately $0.

           We lease corporate offices located at 7825 E Gelding Drive, Suite 101, Scottsdale, Arizona, 85260. The lease expires on April 30,
           2021. The total lease expense for the facility is approximately $7,799 per month, and the total remaining obligations under this lease at
           March 31, 2020, were approximately $102,491.




41 of 52                                                                                                                                     9/1/2020, 4:11 PM
aftm_10q-18035                                     https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                 Case 20-12017-JTD   Doc 55    Filed 11/05/20          Page 81 of 95
                                              26




42 of 52                                                                                              9/1/2020, 4:11 PM
aftm_10q-18035                                                                   https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD              Doc 55        Filed 11/05/20       Page 82 of 95


           RESULTS OF OPERATIONS

           Revenues
                                                            For the Three Months Ended
                                                                     March 31,
                                                                2020           2019
           AfterMaster Revenues                             $ 140,258 $ 185,042
           Product Revenues                                        1,166         21,590
           Total Revenues                                   $ 141,424 $ 206,632

           Revenues
                                                             For the Nine Months Ended
                                                                      March 31,
                                                                2020            2019
           AfterMaster Revenues                             $ 415,725 $ 457,414
           Product Revenues                                        16,430        691,804
           Total Revenues                                   $ 432,155 $ 1,149,218

           We currently generate revenue from our operations through two activities: AfterMaster revenues and AfterMaster product revenues.

           AfterMaster revenues are generated primarily from AfterMaster audio services provided to producers and artists on a contract basis.
           We hope this source of revenue grows in coming years, and the Company is expecting to generate additional revenues in this category
           from on-line mastering downloads and the development of the AfterMaster software algorithm and chip, although such growth and
           additional revenues are not assured and may not occur. Product revenues for the three and nine months ended March 31, 2020,
           decreased to $140,258 and $415,725, as compared to $185,042 and $457,414 for the comparable the three and nine months ended
           March 31, 2019, respectively. The decrease in product revenues are due to the company selling fewer Aftermaster Pro through our
           website (www.Aftermasterpro.com) and through consumer retail distribution channels.

           In the aggregate, total Company revenues decreased to $141,424 and $432,155 for the three and nine months ended March 31, 2020, as
           compared to total revenues of $206,632 and $1,149,218 for the three and nine months ended March 31, 2019, the decrease is due to the
           company acquiring new overseas manufacturer and the redesign of the Aftermaster Pro in order to lower the cost of goods sold.

           Cost of Revenues
                                                             For the Three Months Ended
                                                                      March 31,
                                                                 2020           2019
           Cost of Revenues (excluding depreciation and
           amortization)                                    $    112,591    $      137,958

           Cost of Revenues
                                                             For the Nine Months Ended
                                                                      March 31,
                                                                2020            2019
           Cost of Revenues (excluding depreciation and
           amortization)                                    $    335,399    $ 1,016,911

           Cost of sales consists primarily of manufacturing cost of the Aftermaster Pro TV consumer electronic product, Aftermaster Studio
           Rent, Consultants, senior engineers, and excludes depreciation and amortization on fixed assets. The decrease in cost of sales for the
           three- and nine-months ending March 31, 2020, over the comparable quarter, is attributable, primarily, to the decrease in product
           revenue therefore the company had lower manufacturing cost of the Aftermaster Pro. The company had cost of revenues in the amount
           of $112,591 and $335,399 for the three- and nine-months ending March 31, 2020, as compared to $137,958 and $1,016,911 for the
           three- and nine-months ending March 31, 2019.


                                                                            27




43 of 52                                                                                                                                9/1/2020, 4:11 PM
aftm_10q-18035                                                                   https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD              Doc 55       Filed 11/05/20        Page 83 of 95


           Other Operating Expenses

                                                            For the Three Months Ended
                                                                     March 31,
                                                                2020           2019
           Depreciation and Amortization Expense            $      6,119 $       22,792
           Research and Development                                     -             -
           Advertising and Promotion Expense                            -        10,252
           Legal and Professional Expense                         16,924         17,736
           Non-Cash Consulting Expense                             8,384        406,661
           General and Administrative Expenses                   439,165        625,452
           Total                                            $ 470,592 $ 1,082,893

           Other Operating Expenses

                                                             For the Nine Months Ended
                                                                      March 31,
                                                                2020            2019
           Depreciation and Amortization Expense            $      20,772 $       69,687
           Research and Development                                     -          5,623
           Advertising and Promotion Expense                        3,777         76,820
           Legal and Professional Expense                        103,443          32,546
           Non-Cash Consulting Expense                           304,314         710,508
           General and Administrative Expenses                 1,682,064      2,260,986
           Total                                            $ 2,114,370 $ 3,156,170

           General and administrative expenses consist primarily of compensation and related costs for our finance, legal, human resources,
           investor relation, public relations and information technology personnel; rent and facilities; and expenses related to the issuance of
           stock compensation. During the three and nine months ended March 31, 2020, General and administrative expenses decreased by
           $186,287 and $578,992 as compared to the three and nine months ended March 31, 2019. The decrease is primarily due to the
           company using a third-party consultant to help with the business operations in the prior period, which did not occur in the current
           period.

           During the three and nine months ended March 31, 2020, Research and Development costs decreased to $0 and $0 from $0 and
           $5,623, Advertising and Promotion decreased to $0 and $3,777 from $10,252 and $76,820, Legal and Professional fees decreased for
           the three month period and increased for the nine month period to $16,924 and $103,443 from $17,736 and $32,546 and consulting
           services decreased to $8,384 and $304,314 from $406,661 and $710,508, as compared to the three and nine months ended March 31,
           2019. The decrease is primarily due to the company using social media advertising to help generate sales. The decrease in Research
           and Development was not material compared to the three and nine months ended December 31, 2018. The decreases in Advertising
           and Promotion for the three and nine months ended March 31, 2020, are primarily due to the design, development and marketing of its
           Aftermaster Pro consumer hardware product in the three and nine months ended March 31, 2019. Legal and Professional fees increases
           are primarily to the company only using one attorney on a monthly retainer to handle all the company’s legal needs in the prior period
           compared to five in the nine months ended March 31, 2020. The decrease in consulting expenses are primarily due to issuing fewer
           stock for services compared to the three and nine months ended March 31, 2019, respectively.


                                                                            28




44 of 52                                                                                                                                9/1/2020, 4:11 PM
aftm_10q-18035                                                                    https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD              Doc 55       Filed 11/05/20         Page 84 of 95


           Other Expense
                                                             For the Three Months Ended
                                                                      March 31,
                                                                 2020           2019
           Interest Expense                                  $ (555,100) $ (686,510)
           Derivative Expense                                            -      (239,733)
           Change in Fair Value of Derivative                 (12,753,720)   (3,736,445)
           Gain on Extinguishment of Debt                                -             -
           Gain on Disposal of Property                            10,000              -
           Total                                             $(13,298,820) $ (4,662,688)

           Other Expense
                                                              For the Nine Months Ended
                                                                       March 31,
                                                                 2020            2019
           Interest Expense                                  $ (1,897,659) $ (2,225,076)
           Derivative Expense                                    (547,121)    (1,595,079)
           Change in Fair Value of Derivative                 (12,718,516)    (3,141,708)
           Gain on Extinguishment of Debt                           88,542             -
           Gain on Disposal of Property                             10,000             -
           Total                                             $(15,064,754) $ (6,961,863)

           The other expenses during the three and nine months ended March 31, 2020, totaling $13,298,820 and $15,064,754 of expenses, which
           consists of interest expense, derivative expense, change in fair value of derivative, and gain on extinguishment of debt. During the
           comparable three and nine months in 2019, other expenses totaled $4,662,688 and $6,961,863. Interest expense has decreased
           primarily due to a decrease in non-cash interest expense relating to amortization of recent debt discount. These additional borrowings
           have been used in the development of the Aftermaster HD. Derivative expense and change in fair value of derivatives has decreased
           due to the company revaluing the instruments at the end of the current period offset by the issuance of derivative instruments in the
           current period . Gain on extinguishment of debt is due to two settlement agreements in the current period. Gain on disposal of property
           is due to the Company selling a vehicle that was fully depreciated during current period.

           Net Loss
                                                             For the Three Months Ended
                                                                      March 31,
                                                                 2020           2019
           Net Loss                                          $(13,740,579) $ (5,676,907)

           Net Loss
                                                              For the Nine Months Ended
                                                                       March 31,
                                                                 2020            2019
           Net Loss                                          $(17,082,368) $ (9,985,726)


                                                                             29




45 of 52                                                                                                                                 9/1/2020, 4:11 PM
aftm_10q-18035                                                                    https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                    Case 20-12017-JTD               Doc 55        Filed 11/05/20         Page 85 of 95


           Due to the Company’s cash position, we use our Common Stock as currency to pay many employees, vendors and consultants. Once
           we have raised additional capital from outside sources, as well as generated cash flows from operations, we expect to reduce the use of
           Common Stock as a significant means of compensation. Under FASB ASC 718, “Accounting for Stock-Based Compensation” and
           ASC 505, Equity Based Payments to Non-Employees”, these non-cash issuances are expensed at the equity instruments fair market
           value. Absent these large stock-based compensation of $8,384 and $406,661 and $304,314 and $710,508, derivative expense of $0 and
           $239,733 and $547,121 and $1,595,079, loss on the change in the derivative liability of $12,718,516 and $3,736,445 and 12,753,720
           and $3,141,708 for the three and nine months ended March 31, 2020 and 2019, our net loss would have been $978,475 and $1,294,068
           and $3,512,417 and $4,538,431 for three and nine months ended March 31, 2020 and 2019, respectively.

           LIQUIDITY AND CAPITAL RESOURCES

           The Company had revenues of $141,424 and $432,155 during the three and nine months ended March 31, 2020 as compared to
           $206,632 and $1,149,218 in the comparable three and nine months of 2019. The Company has incurred losses since inception of
           $102,941,857. At March 31, 2020, the Company has negative working capital of $30,112,019, which was a decrease in working capital
           of $17,220,615 from June 30, 2019.

           The Company had cash of $3,721 as of March 31, 2020, as compared to $366,129 as of June 30, 2019. The decrease is a result of the
           Company making payments on convertible notes payable totaling $120,204 and payments on notes payable totaling $119,742, which
           was partially offset by the Company entered into thirty four (34) Share Purchase Agreements with individual accredited investors
           resulting in net proceeds of $343,000, eleven (11) notes payable resulting in net proceeds of $303,500, five (5) related notes payable
           resulting in net proceeds of $46,200, and three (3) convertible notes payable resulting in net proceeds of $463,750 during the nine
           months ended March 31, 2020. The cash provided by financing activities decreased by $646,987 during the nine months ended March
           31, 2020 as compared to the nine months ended March 31, 2019. This amount was also decreased by operational costs, payments of
           obligations from convertible notes, notes, and lease payables. The company had more expenses during the quarter than the funding
           which resulted in a decrease in cash. The decrease is related to the company having less funding during the nine months ending March
           31, 2020 as compared to June 30, 2019.

           The Company had prepaid expense of $266,263 as of March 31, 2020, as compared to $311,296 as of June 30, 2019. The decrease is
           due to the Company amortizing the prepaid expenses totaling $61,490 over the nine months ended March 31, 2020.

           The future of the Company as an operating business will depend on its ability to obtain sufficient capital contributions and/or financing
           as may be required to sustain its operations. Management’s plan to address these issues includes a continued exercise of tight cost
           controls to conserve cash and obtaining additional debt and/or equity financing.

           As we continue our activities, we will continue to experience net negative cash flows from operations, pending receipt of significant
           revenues that generate a positive sales margin.

           The Company expects that additional operating losses will occur until net margins gained from sales revenue is sufficient to offset the
           costs incurred for marketing, sales and product development. Until the Company has achieved a sales level sufficient to break even, it
           will not be self-sustaining or be competitive in the areas in which it intends to operate.

           In addition, the Company will require substantial additional funds to continue production and installation of the additional studios and
           to fully implement its marketing plans.

           As of March 31, 2020, the existing capital and anticipated funds from operations were not sufficient to sustain Company operations or
           the business plan over the next twelve months. We anticipate substantial increases in our cash requirements which will require
           additional capital to be generated from the sale of Common Stock, the sale of Preferred Stock, equipment financing, debt financing and
           bank borrowings, to the extent available, or other forms of financing to the extent necessary to augment our working capital. In the
           event we cannot obtain the necessary capital to pursue our strategic business plan, we may have to significantly curtail our operations.
           This would materially impact our ability to continue operations. There is no assurance that the Company will be able to obtain
           additional funding when needed, or that such funding, if available, can be obtained on terms acceptable to the Company.

           Recent global events, as well as domestic economic factors, have recently limited the access of many companies to both debt and
           equity financings. As such, no assurance can be made that financing will be available or available on terms acceptable to the Company,
           and, if available, it may take either the form of debt or equity. In either case, any financing will have a negative impact on our financial
           condition and will likely result in an immediate and substantial dilution to our existing stockholders.

           Although the Company intends to engage in a subsequent equity offering of its securities to raise additional working capital for
           operations, the Company has no firm commitments for any additional funding, either debt or equity, at the present time. Insufficient
           financial resources may require the Company to delay or eliminate all or some of its development, marketing and sales plans, which
           could have a material adverse effect on the Company’s business, financial condition and results of operations. There is no certainty that
           the expenditures to be made by the Company will result in a profitable business proposed by the Company.




46 of 52                                                                                                                                      9/1/2020, 4:11 PM
aftm_10q-18035                                               https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                           Case 20-12017-JTD   Doc 55    Filed 11/05/20          Page 86 of 95
           ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK

           Not required.


                                                        30




47 of 52                                                                                                        9/1/2020, 4:11 PM
aftm_10q-18035                                                                      https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                    Case 20-12017-JTD               Doc 55        Filed 11/05/20         Page 87 of 95


           ITEM 4T. CONTROLS AND PROCEDURES

           Evaluation of Disclosure Controls and Procedures

           Our Chief Executive Officer, President, and Chief Financial Officer (the “Certifying Officers”) are responsible for establishing and
           maintaining disclosure controls and procedures for the Company. The Certifying Officers have designed such disclosure controls and
           procedures to ensure that material information is made known to them, particularly during the period in which this Report was
           prepared.

           The Certifying Officers responsible for establishing and maintaining adequate internal control over financial reporting for the
           Company used the “Internal Control over Financial Reporting Integrated Framework” issued by Committee of Sponsoring
           Organizations (“COSO”) to conduct an extensive review of the Company’s “disclosure controls and procedures” (as defined in the
           Exchange Act, Rules 13a-15(e) and 15-d-15(e)) as of the end of each of the periods covered by this Report (the “Evaluation Date”).
           Based upon that evaluation, the Certifying Officers concluded that, as of March 31, 2020, our disclosure controls and procedures were
           not effective in ensuring that the information we were required to disclose in reports that we file or submit under the Securities and
           Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange
           Commission (“SEC”) rules and forms.

           The Certifying Officers based their conclusion on the fact that the Company has identified material weaknesses in controls over
           financial reporting, detailed below. In order to reduce the impact of these weaknesses to an acceptable level, we contracted with
           consultants with expertise in U.S. GAAP and SEC financial reporting standards to review and compile all financial information prior
           to filing that information with the SEC. However, even with the added expertise of these consultants, we still expect to be deficient in
           our internal controls over disclosure and procedures until sufficient capital is available to hire the appropriate internal accounting staff
           and individuals with requisite GAAP and SEC financial reporting knowledge.

           Changes in Internal Control over Financial Reporting

           There was no change in our internal control over financial reporting that occurred in the nine months ended March 31, 2020 that has
           materially affected, or is reasonably likely to materially affect, our internal control over financial reporting.




                                                                               31




48 of 52                                                                                                                                      9/1/2020, 4:11 PM
aftm_10q-18035                                                                  https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD              Doc 55        Filed 11/05/20         Page 88 of 95


           PART II - OTHER INFORMATION

           ITEM 1. LEGAL PROCEEDINGS

           Legal Proceedings

           The Company may become involved in certain legal proceedings and claims which arise in the normal course of business.

           1. The Company is a defendant in an employment related lawsuit filed in California by a former employee, who was terminated for
           cause in October 2018. The Company believes it is without merit and filed a defense and a Motion to move the matter to Arbitration in
           Arizona where he was hired, which was subsequently granted. The plaintiff has not responded to requests for the arbitration and the
           Company expects the matter to be dismissed. The complaint revolves around alleged unpaid commissions.

           2. The Company is both a plaintiff and defendant in litigation with its prior manufacturer, Infinity Power and Controls, LLC, (Infinity)
           of Rock Springs, Wyoming. Infinity was the Company’s manufacturer until they were dismissed in December 2018, due to quality and
           reliability issues, which resulted in unacceptable product returns and substantial damage to the Company. The Company commenced
           an action against Infinity in the United States District Court Central District of California for Breach of Contract, Negligence and
           Fraud. The claim of Fraud was later dismissed. The lawsuit seeks direct and punitive damages of $30 million from Infinity. Infinity
           sued the Company in the Superior Court of Arizona County of Maricopa for the alleged non-payment of invoices totaling $414,000
           and an undetermined amount of parts inventory. Infinity’s Arizona action was stayed pending the outcome of the action in California
           commenced by the Company. Infinity subsequently counter-sued Aftermaster in California for the relief it sought in the stayed Arizona
           action. In a related action, both the Company and Infinity were sued in Arizona on December 2, 2019 by PCB manufacturer, Quik Tek
           Assembly (“Quik Tek”) of Tempe Arizona, for alleged unpaid products and parts that were procured by both the Company and
           Infinity. No amounts were specified in the complaint nor has Quik Tek ever contacted the Company regarding any of the alleged
           outstanding amounts. The Company believes that the complaint is without merit and was filed as a defensive maneuver as the
           Company was looking to recover a substantial cash deposit of $375,000.00 that it lodged with Quik Tek. The Company countersued
           Quik Tek to recover the cash deposit of $375,000.00.

           3. On December 27, 2019, the Company was sued by JSJ Investments, Inc. (JSJ), a Texas corporation, in Texas State Court. Shortly
           thereafter, the Company successfully filed to have the case moved to Federal Court in Texas and also filed a counterclaim against JSJ
           for Usury. JSJ is a ratcheting convertible note (also referred to as toxic notes or dilution funding) lender to small-cap companies. In
           April and June of 2019, JSJ issued the Company two, one year loans with a combined value of $154,000.00 ($77,000.00 each), backed
           by ratcheting promissory notes. Although neither loan was due, JSJ issued a notice of default, alleging the Company prevented them
           from converting their debt on one of the notes, into common shares of the Company. The Company offered to pay the notes with
           interest atthe maximum rate allowed under Texas law, when they came due. In response, JSJ demanded in writing through their
           attorney, Mark Fritsche of Hedrick Kring of Dallas Texas, that the Company immediately pay $730,200.00 to redeem the two notes
           (that had a face value at the time of $154,000.00). The Company refused to pay what it believed to be an outrageous, egregious and
           usurious amount of money to extinguish the loans that were not yet due. When the Company refused, JSJ sued the Company for
           $718,200.00. JSJ alleges that the $718,200.00 represents principal, penalties, interest and fees on the $154,000.00 in loans that were
           not yet due. The Company is vigorously defending its interests and believes that JSJ’s demands and conduct are illegal under Texas
           law and that JSJ operated in violation of Section 15(a)(1) of the Securities Act of 1934. Further, the Company is actively exploring its
           legal rights, if any, in Canada where the loans originated and Usury is a Federal Criminal Offense. JSJ is operated and controlled
           outside of Texas and the US by Sam Hirji, Matthew Hirji and David Hirji, all of Alberta, Canada.

           ITEM 1A - RISK FACTORS

           Not required.

           ITEM 2. RECENT SALE OF UNREGISTERED SECURITIES

           None.

           ITEM 3. DEFAULTS UPON SENIOR SECURITIES

           None.

           ITEM 4. MINE SAFETY DISCLOSURES.

           Not applicable.

           ITEM 5. OTHER INFORMATION

           Subsequent Events



49 of 52                                                                                                                                  9/1/2020, 4:11 PM
aftm_10q-18035                                     https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                 Case 20-12017-JTD   Doc 55    Filed 11/05/20          Page 89 of 95




                                              32




50 of 52                                                                                              9/1/2020, 4:11 PM
aftm_10q-18035                                                                  https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD            Doc 55       Filed 11/05/20         Page 90 of 95

           ITEM 6. EXHIBITS

           a) The following Exhibits are filed herein:

           NO.          TITLE

           31.1         Certification of Chief Executive Officer pursuant to the Securities Exchange Act of 1934, Rules 13a-14 and 15d-14, as
                        adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002

           31.2         Certification of Chief Financial Officer pursuant to the Securities Exchange Act of 1934, Rules 13a-14 and 15d-14, as
                        adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002

           32.1         Certification of Chief Executive Officer and of Chief Financial officer pursuant to 18 U.S.C. Section 1350, as adopted
                        pursuant to Section 906 of the Sarbanes-Oxley Act of 2002

           101.INS*     XBRL Instance Document

           101.SCH*     XBRL Taxonomy Extension Schema

           101.CAL*     XBRL Taxonomy Extension Calculation Linkbase

           101.DEF*     XBRL Taxonomy Extension Definition Linkbase

           101.LAB*     XBRL Taxonomy Extension Label Linkbase

           101.PRE*     XBRL Taxonomy Extension Presentation Linkbase




                                                                           33




51 of 52                                                                                                                             9/1/2020, 4:11 PM
aftm_10q-18035                                                                   https://www.sec.gov/Archives/edgar/data/836809/000165495420007386/...
                                   Case 20-12017-JTD              Doc 55       Filed 11/05/20        Page 91 of 95


                                                                      SIGNATURES

           In accordance with Section 13 or 15(d) of the Exchange Act, the Registrant caused this report to be signed on its behalf by the
           undersigned, thereunto duly authorized.


                                                                            AFTERMASTER, INC.

           Date: July 6, 2020                                               By: /s/ Larry Ryckman
                                                                                Larry Ryckman,
                                                                                Title: President and Chief Executive Officer

           In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the Registrant and in the
           capacities and on the dates indicated.


                                                                            AFTERMASTER, INC.

           Date: July 6, 2020                                               By: /s/ Larry Ryckman
                                                                                Larry Ryckman,
                                                                                Title: Director, President, Chief Executive Officer



                                                                            AFTERMASTER, INC.

           Date: July 6, 2020                                               By: /s/ Mirella Chavez
                                                                                Mirella Chavez
                                                                                Title: Chief Financial Officer, Secretary




                                                                            34




52 of 52                                                                                                                                9/1/2020, 4:11 PM
Case 20-12017-JTD   Doc 55   Filed 11/05/20   Page 92 of 95




                    EXHIBIT C
         Case 20-12017-JTD      Doc 55     Filed 11/05/20   Page 93 of 95




                                   EXHIBIT C
                    SCHEDULE OF ASSUMED CONTRACTS




CONTRACT NAME       PARTY                  ADDRESS               CURE
Licensing,          Ritika Research Labs   401 Kalpana Tower,    $0.00
Manufacturing and   Pvt., Ltd              Khar West, Mumbai,
Distribution                               Maharashtra 400052,
Agreement                                  India
Case 20-12017-JTD   Doc 55   Filed 11/05/20   Page 94 of 95




                    EXHIBIT D
                  Case 20-12017-JTD             Doc 55       Filed 11/05/20    Page 95 of 95




                                               EXHIBIT D
                                           Liquidation Analysis
                         [Pursuant to Section 1190(1)(B) of the Bankruptcy Code]

                              Debtor’s Estimated Liquidation Value of Assets


    Asset                                                    Scheduled Value       Market Value
    Operating Account, Fortress Bank                         $480.00               $480.00
    Deposit held by Quik Tek Assembly for Printed Circuit    290,235.00            $0.00
    Boards
    Deposit held by Irell and Manella, Farjami and Farjami   $26,938.00            $26,938.00
    for legal service retainer
    Rent Deposits for Trio Management                        $3,986.20             $3,986.20
    Rent Deposits for SJS Development                        $5,256.53             $5,256.53
    Inventory (raw materials, work in progress, finished     $150,000.00           $65,000.00
    goods)
    Office Furniture, Fixtures and Equipment                 $40,046.72            $40,046.72
    Patents and Trademarks                                   $100,000.00           $50,000.00
    Website domains                                          $10,000.00            $10,000.00
    Causes of Action against Third Parties                   Unknown               $0.00
    Portable Studio Kiosks, Mobile Studio                    $100,000.00           $100,000.00
    TOTAL                                                    $726,942.45           $301,707.45

   Less:
   Secured creditors’ recoveries                                                     $301,707.45

   Less:
   Chapter 7 trustee fees and expenses                                               $25,085.37 (Trustee)
                                                                                     $40,000.00 (Auction)
   Less:
   Chapter 11 Administrative Expenses                                                $50,000.00 (GSBB)
                                                                                     $10,000.00 (Trustee)
   Less:
   Priority claims, excluding Administrative Expense claims                          $298,994.83 (IRS)
                                                                                     $50,993.17 (Cal.)

(1) Balance for unsecured claims                                                      $-751,780.82

(2) Total dollar amount of unsecured claims                                           $5,275,750.08

   Percentage of Claims Which Unsecured Creditors Would
   Receive or Retain in a Chapter 7 Liquidation:                                    0%

   Percentage of Claims Which Unsecured Creditors Will
   Receive or Retain under the Plan:                                                0%
